EXHIBIT 10.25

_____________________________________________________________________________________

amended and restated loan and security agreement

Dated as of february 25, 2019

among

BROADWIND ENERGY, INC.,

BRAD FOOTE GEAR WORKS, INC.,

BROADWIND TOWERS, INC.,

BROADWIND SERVICES, LLC, AND

RED WOLF COMPANY, LLC,

THE BORROWER

 

THE OTHER LOAN PARTIES HERETO     

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

AS LENDERS

 

AND

CIBC BANK USA, FORMERLY KNOWN AS THE PRIVATEBANK AND TRUST COMPANY, AS
ADMINISTRATIVE AGENT AND SOLE LEAD ARRANGER

_____________________________________________________________________________________

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

Page

SECTION 1DEFINITIONS.1

1.1.Definitions.1

SECTION 2LOANS.22

2.1.Loan Facilities.22

2.2.Loan Procedures.23

2.3.Repayments.25

2.4.Notes.26

2.5.Recordkeeping26

2.6.Defaulting Lenders.27

2.7.Cash Collateral29

2.8.Settlements.30

2.9.Commitments Several.31

2.10.Siena Payment Event……………………………………………………….31

SECTION 3LETTERS OF CREDIT.31

3.1.General Terms.31

3.2.Letter of Credit Procedures.32

3.3.Expiration Dates of Letters of Credit.32

3.4.Participations in Letters of Credit.32

SECTION 4INTEREST, FEES AND CHARGES.33

4.1.Interest Rate.33

4.2.Increased Costs; Special Provisions For LIBOR Loans.34

4.3.Fees And Charges.37

4.4.Taxes.38

4.5.Maximum Interest.39

SECTION 5COLLATERAL.40

5.1.Grant of Security Interest to Administrative Agent.40





--------------------------------------------------------------------------------

 



5.2.Other Security.40

5.3.Possessory Collateral.41

5.4.Electronic Chattel Paper.41

SECTION 6PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS
THEREIN.41

SECTION 7POSSESSION OF COLLATERAL AND RELATED MATTERS.42

SECTION 8COLLECTIONS.42

8.1.Lockbox and Lockbox Account.42

8.2.Administrative Agent's Rights.43

8.3.Application of Proceeds.43

8.4.Account Statements.44

SECTION 9COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES………………44

9.1.Weekly Reports.44

9.2.Monthly Reports.44

9.3.Financial Statements.44

9.4.Annual Projections.45

9.5.Explanation of Budgets and Projections.45

9.6.Public Reporting.45

9.7.Other Information.45

SECTION 10TERMINATION.45

SECTION 11REPRESENTATIONS AND WARRANTIES.46

11.1.Financial Statements and Other Information.46

11.2.Locations.46

11.3.Loans by Loan Parties.47

11.4.Accounts and Inventory.47

11.5.Liens.47

11.6.Organization, Authority and No Conflict.47





--------------------------------------------------------------------------------

 



11.7.Litigation.47

11.8.Compliance with Laws and Maintenance of Permits; Taxes.48

11.9.Affiliate Transactions.48

11.10.Names and Trade Names.48

11.11.Equipment.48

11.12.Enforceability.48

11.13.Solvency.49

11.14.Debt.49

11.15.Margin Security and Use of Proceeds.49

11.16.Parent, Subsidiaries and Affiliates.49

11.17.No Defaults.49

11.18.Employee Matters.49

11.19.Intellectual Property.49

11.20.Environmental Matters.50

11.21.ERISA Matters.50

11.22.Investment Company Act.51

11.23.Anti-Terrorism Laws.51

11.24.Related Transactions.52

11.25.USA Patriot Act; Sanctions; Anti-Corruption. 52

SECTION 12AFFIRMATIVE COVENANTS.52

12.1.Maintenance of Records.52

12.2.Notices.52

12.3.Compliance with Laws and Maintenance of Permits.54

12.4.Inspection, Audits and Appraisals.54

12.5.Insurance.55

12.6.Collateral.56

12.7.Use of Proceeds.56

12.8.Taxes.57





--------------------------------------------------------------------------------

 



12.9.Intellectual Property.57

12.10.Checking Accounts and Cash Management Services.57

12.11.USA Patriot Act, Bank Secrecy Act and Office of Foreign Asset Control57

12.12.Interest Rate Protection.57

SECTION 13NEGATIVE COVENANTS.58

13.1.Guaranties.58

13.2.Debt.58

13.3.Liens.58

13.4.Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions Outside
the Ordinary Course of Business.58

13.5.Restricted Payments.59

13.6.Investments; Loans.59

13.7.Fundamental Changes, Line of Business; Certain Documents.59

13.8.Equipment.59

13.9.Affiliate Transactions.59

13.10.Settling of Accounts.60

13.11.Management Fees; Compensation.60

SECTION 14FINANCIAL COVENANTS.60

14.1.Tangible Net Worth.60

14.2.Fixed Charge Coverage.60

SECTION 15DEFAULT.60

15.1.Payment.60

15.2.Breach of this Agreement and the other Loan Documents.60

15.3.Breaches of Other Obligations.61

15.4.Breach of Representations and Warranties.61

15.5.Loss of Collateral.61

15.6.Levy, Seizure or Attachment.61

15.7.Bankruptcy or Similar Proceedings.61





--------------------------------------------------------------------------------

 



15.8.Appointment of Receiver.61

15.9.Judgment.62

15.10.Death or Dissolution of Loan Party.62

15.11.Default or Revocation of Guaranty.62

15.12.Criminal Proceedings.62

15.13.Change of Control.62

SECTION 16REMEDIES UPON AN EVENT OF DEFAULT62

16.1.Acceleration62

16.2.Other Remedies62

16.3.Credit Bidding.64

SECTION 17CONDITIONS PRECEDENT.64

17.1.Conditions to Initial Loans.64

17.2.Conditions to All Loans.65

SECTION 18THE AGENT[S].65

18.1.Appointment and Authorization.65

18.2.L/C Issuers.66

18.3.Delegation of Duties.66

18.4.Exculpation of Administrative Agent.66

18.5.Reliance by Administrative Agent.67

18.6.Notice of Default.67

18.7.Credit Decision.67

18.8.Indemnification.68

18.9.Administrative Agent in Individual Capacity.68

18.10.Successor Administrative Agent.69

18.11.Collateral Matters.69

18.12.Restriction on Actions by Lenders.70

18.13.Administrative Agent May File Proofs of Claim.70

18.14.Other Agents; Arrangers and Managers.71





--------------------------------------------------------------------------------

 



SECTION 19MISCELLANEOUS.71

19.1.Assignments; Participations.71

19.2.Register.73

19.3.Customer Identification - USA Patriot Act Notice.73

19.4.Indemnification by Loan Parties.73

19.5.Notice.74

SECTION 20GENERAL.75

20.1.Waiver; Amendments.75

20.2.Headings of Subdivisions.77

20.3.Power of Attorney.77

20.4.Confidentiality.77

20.5.Counterparts.77

20.6.Electronic Submissions.78

20.7.Waiver of Jury Trial: Other Waivers.78

20.8.Choice of Governing Laws; Construction; Forum Selection.79

20.9.Cashless Settlements.80

20.10.Acknowledgement and Consent to Bail-In of EEA Financial Institutions80

SECTION 21NONLIABILITY OF ADMINISTRATIVE AGENT AND LENDERS80

ANNEX 1 – COMMITMENTS

EXHIBIT A – COMPLIANCE CERTIFICATE

EXHIBIT B – NOTICE OF BORROWING

EXHIBIT C – NOTICE OF CONVERSION/CONTINUATION

EXHIBIT D – ASSIGNMENT AGREEMENT

SCHEDULE 1 – PERMITTED LIENS

SCHEDULE 11.2 – BUSINESS AND COLLATERAL LOCATIONS

SCHEDULE 11.6 – ORGANIZATIONAL INFORMATION

SCHEDULE 11.7 – LITIGATION

SCHEDULE 11.9 – AFFILIATE TRANSACTIONS





--------------------------------------------------------------------------------

 



SCHEDULE 11.10 – NAMES & TRADE NAMES

SCHEDULE 11.14 – INDEBTEDNESS

SCHEDULE 11.16 – PARENT, SUBSIDIARIES AND AFFILIATES

SCHEDULE 17.1 – CLOSING DOCUMENT CHECKLIST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as amended, modified or
supplemented from time to time, this "Agreement") made this 25th day of
February, 2019 by and among, the financial institutions that are or may from
time to time become parties hereto (together with their respective assigns, the
"Lenders"), CIBC BANK USA, formerly known as The PrivateBank and Trust Company
(in its individual capacity, "CIBC US"), 120 South LaSalle Street, Suite 200,
Chicago, Illinois 60603, as administrative agent and sole lead arranger, and
BROADWIND ENERGY, INC., a Delaware corporation (“Parent”), BRAD FOOTE GEAR
WORKS, INC., an Illinois corporation (“Brad Foote”), BROADWIND TOWERS, INC., a
Wisconsin corporation (“Towers”), BROADWIND SERVICES, LLC, a Delaware limited
liability company (“Services”), and RED WOLF COMPANY, LLC, a Nevada limited
liability company (“Red Wolf”, and collectively with Parent, Brad Foote, Towers,
and Services, “Borrowers,” and each, a “Borrower) and the other Loan Parties
hereto.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Loan and Security Agreement, dated October 26,
2016, by and among Borrower and Administrative Agent (as amended, restated,
modified or supplemented from time to time, the “Original Loan Agreement”), the
Administrative Agent agreed to make available to Borrower certain Loans.

WHEREAS, the parties desire to amend and restate the Original Loan Agreement in
its entirety according to the terms set forth herein.

WHEREAS, Borrower may, from time to time, request Loans from Administrative
Agent and Lenders, and the parties wish to provide for the terms and conditions
upon which such Loans or other financial accommodations, if made by
Administrative Agent and Lenders, shall be made;

NOW, THEREFORE, in consideration of any Loan (including any Loan by renewal or
extension) hereafter made to Borrower by Administrative Agent or any Lender, or
any Letter of Credit issued for the account of Borrower, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each Loan Party, the parties agree as follows:

SECTION 1DEFINITIONS.

1.1.Definitions.

When used herein the following terms shall have the following meanings:

Abilene Mortgage shall mean that certain Deed of Trust, Assignment of Leases and
Rents and Security Agreement, dated as of October 26, 2016, by Towers in favor
of Administrative Agent, encumbering the Abilene Property, as the same may be
amended, restated, modified or supplemented from time to time.

Abilene Property shall mean that certain real property located at 1126 N. Arnold
Boulevard, Abilene, Texas.

Account shall have the meaning ascribed to such term in the UCC.

Account Debtor shall have the meaning ascribed to such term in the UCC.

Administrative Agent shall mean CIBC US in its capacity as administrative agent
for the Lenders hereunder and any successor thereto in such capacity.





--------------------------------------------------------------------------------

 



Affected Loan shall have the meaning set forth in Section 4.2.3.

Affiliate of any Person shall mean (i) any other Person which directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with, such Person, (ii) any other Person which beneficially
owns or holds ten percent (10%) or more of the voting control or equity
interests of such Person, (iii) any other Person of which ten percent (10%) or
more of the voting control or equity interest of which is beneficially owned or
held by such Person or (iv) any officer or director of such Person.  Unless
expressly stated otherwise herein, neither Administrative Agent nor any Lender
shall be deemed an Affiliate of any Loan Party. For purposes of clarity,
Canadian Imperial Bank of Commerce and each of its direct and indirect
subsidiaries are “Affiliates” of CIBC US.

Agent Advance shall have the meaning set forth in Section 2.1.1(c).

Agent Fee Letter shall mean the Fee Letter dated as of February 25, 2019 between
Borrower and Administrative Agent.

Agent Parties shall have the meaning set forth in Section 19.5.

Applicable Margin shall mean the margin set forth below with respect to Base
Rate Loans and LIBO Rate Loans as in effect from time to time, as applicable:

 

 

 

Base Rate Loans Applicable Margin

LIBO Rate Loans Applicable Margin

Letter of Credit Fee Applicable Margin

3.50%

5.50%

3.00%

 

Notwithstanding the foregoing, so long as no Event of Default exists under the
Loan Documents, upon (i) a Siena Payment Event in accordance with Section 2.10,
or (ii) Siena’s failure to consent to a Siena Payment Request within ten (10)
Business Days after receipt of a Siena Payment Request and subject to
Administrative Agent’s Permitted Discretion, “Applicable Margin” shall mean the
margin set forth in the grid pricing table below (the “Grid Pricing Table”) with
respect to Base Rate Loans and LIBO Rate Loans as in effect from time to time,
as applicable. Such Applicable Margin shall be adjusted five (5) Business Days
after receipt of Borrower's quarterly financial statements based on Borrower's
Fixed Charge Coverage Ratio for the 12 month period ending on the date of
calculation as shown on such financial statements (provided that, if Borrower
fails to deliver such financial statements within the time period required by
this Agreement, the Applicable Margin shall conclusively be presumed to be equal
to the highest level set forth on the chart below from the date such financial
statements were required to be delivered until five (5) Business Days after
receipt of such financial statements), as set forth on the following chart:

 

 

 

 

 

Level

Fixed Charge Coverage Ratio

Base Rate Loans Applicable Margin

LIBO Rate Loans Applicable Margin

Letter of Credit Fee Applicable Margin

I

≥1.50x

0.00%

2.25%

2.25%

II

≥ 1.25x < 1.50x

0.50%

2.50%

2.50%

III

<1.25

0.75%

2.75%

2.75%

 

If, as a result of any restatement of or other adjustment to the financial
statements of Borrower or for any other reason, Administrative Agent determines
that (a) the Fixed Charge Coverage



--------------------------------------------------------------------------------

 



Ratio as calculated by Borrower as of any applicable date was inaccurate and (b)
a proper calculation of the Fixed Charge Coverage Ratio would have resulted in
different pricing for any period, then (i) if the proper calculation of the
Fixed Charge Coverage Ratio would have resulted in higher pricing for such
period, Borrower shall automatically and retroactively be obligated to pay to
Administrative Agent, for the benefit of the Lenders, promptly on demand by
Administrative Agent, an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period; and (ii) if the proper calculation of
the Fixed Charge Coverage Ratio would have resulted in lower pricing for such
period, neither Administrative Agent nor any Lender shall have any obligation to
repay any interest or fees to Borrower; provided that if, as a result of any
restatement or other event a proper calculation of the Fixed Charge Coverage
Ratio would have resulted in higher pricing for one or more periods and lower
pricing for one or more other periods (due to the shifting of income or expenses
from one period to another period or any similar reason), then the amount
payable by Borrower pursuant to clause (i) above shall be based upon the excess,
if any, of the amount of interest and fees that should have been paid for all
applicable periods over the amount of interest and fees paid for all such
periods.

Approved Fund shall mean any Fund that is administered, managed, advised or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.

Assignee shall have the meaning set forth in Section 19.1.1.

Assignment Agreement shall have the meaning set forth in Section 19.1.1.

Attorney Costs shall mean, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses.

Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

Bank Product Agreements shall mean those certain agreements pursuant to which
any Lender or its Affiliates provide any of the Bank Products to any Loan Party
including, without limitation, Hedging Agreements.

Bank Product Obligations shall mean all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or any such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.

Bank Products shall mean any service provided to, facility extended to, or
transaction entered into with, any Loan Party by Lender or its Affiliates,
including, without limitation, (a) deposit accounts, (b) cash management
services, including, without limitation, controlled disbursement, lockbox,
electronic funds transfers (including, without limitation, book transfers,
fedwire transfers, ACH transfers), online reporting and other services relating
to accounts maintained with Lender or its Affiliates, (c) debit



--------------------------------------------------------------------------------

 



cards and credit cards (including commercial credit cards issued to Borrower by
Lender or its Affiliates constituting an aggregate credit card exposure of up to
$250,000) and (d) Hedging Agreements.  Borrowers’ obligation to repay any
amounts outstanding under such commercial credit cards shall be deemed
Obligations hereunder.

Base Rate shall mean at any time the greater of (a) the Federal Funds Rate plus
one half of one percent (0.5%), and (b) the Prime Rate.

Base Rate Loan shall mean any Loan which bears interest at or by reference to
the Base Rate.

Borrower Parent shall mean any Person now or at any time or times hereafter
owning or controlling at least a majority of the issued and outstanding equity
of Borrower and, if Borrower is a partnership, the general partner of Borrower.

BSA shall have the meaning set forth in Section 12.11.

Business Day shall mean any day on which Administrative Agent is open for
commercial banking business in Chicago, Illinois and, in the case of a Business
Day which relates to a LIBOR Loan, any day on which dealings are carried on in
the London Interbank eurodollar market.

Capital Expenditures shall mean with respect to any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including
expenditures for capitalized lease obligations) by Borrower during such period
that are required by GAAP, consistently applied, to be included in or reflected
by the property, plant and equipment or similar fixed asset accounts (or
intangible accounts subject to amortization) on the balance sheet of Borrower.

Cash Collateralize means to deliver cash collateral to the L/C Issuer, for the
benefit of one or more of the L/C Issuers or Lenders, to be held as cash
collateral for outstanding Letters of Credit, pursuant to documentation
reasonably satisfactory to such L/C Issuer and in an amount satisfactory to such
L/C Issuer.  Derivatives of such term have corresponding meanings.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

Chattel Paper shall have the meaning ascribed to such term in the UCC.

CIBC US shall have the meaning set forth in the preamble hereof.

Closing Date shall have the meaning set forth in Section 17.1.

Code shall mean the Internal Revenue Code of 1986, as amended from time to time
and any successor statute.





--------------------------------------------------------------------------------

 



Collateral shall mean all of the property of each Loan Party described in
Section 5.1, together with all other real or personal property of any Loan Party
or any other Person now or hereafter pledged to Administrative Agent to secure,
either directly or indirectly, repayment of any of the Obligations.

Commitment shall mean with respect to each Lender, the commitment of such Lender
to make its Pro Rata Share of Revolving Loans.

Commercial Tort Claims shall have the meaning ascribed to such term in the UCC.

Commodity Exchange Act shall mean the Commodity Exchange Act (7 U.S.C. §1 et
seq.), as amended from time to time and any successor statute.

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person:  (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the equity interests of any other Person; (c) undertakes or agrees (whether
contingently or otherwise):  (i) to purchase, repurchase, or otherwise acquire
any indebtedness, obligation or liability of any other Person or any property or
assets constituting security therefor, (ii) to advance or provide funds for the
payment or discharge of any indebtedness, obligation or liability of any other
Person (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise), or to maintain solvency, assets, level of income,
working capital or other financial condition of any other Person, or (iii) to
make payment to any other Person other than for value received; (d) agrees to
lease property or to purchase securities, property or services from such other
Person with the purpose or intent of assuring the owner of such indebtedness or
obligation of the ability of such other Person to make payment of the
indebtedness or obligation; (e) to induce the issuance of, or in connection with
the issuance of, any letter of credit for the benefit of such other Person; or
(f) undertakes or agrees otherwise to assure a creditor against loss.  The
amount of any Contingent Liability shall (subject to any limitation set forth
herein) be deemed to be the outstanding principal amount (or maximum permitted
principal amount, if larger) of the indebtedness, obligation or other liability
guaranteed or supported thereby.

Controlled Group shall mean members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with any Loan Party or any of its Subsidiaries, are
treated as a single employer under Section 414 of the Code or Section 4001 of
ERISA.

Debt of any Person shall mean, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
finance leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (e) all indebtedness
secured by a lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person; provided that if such
Person has not assumed or otherwise become liable for such indebtedness, such
indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers' acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (g) all
Hedging Obligations of such Person, (h) all Contingent Liabilities of such
Person, (i) all Debt of any partnership of which such Person is a general
partner, (j) all non-compete



--------------------------------------------------------------------------------

 



payment obligations, earn-outs and similar obligations and (k) any equity
instrument, whether or not mandatorily redeemable, that under GAAP is
characterized as debt, whether pursuant to financial accounting standards board
issuance No. 150 or otherwise.

Default shall mean the occurrence of an event or condition which, with the
passage of time will become an Event of Default if not cured prior to the
expiration of any applicable grace period.

Defaulting Lender shall mean any Lender that (a) has failed to fund any portion
of the Loans, participations in Letters of Credit or participations in Swing
Line Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and Borrower in writing that such failure is the result of
such Lender's good faith determination that one or more conditions precedent to
funding have not been satisfied (each of which failures shall be specifically
identified in such notice), (b) has otherwise failed to pay over to
Administrative Agent, L/C Issuer, Swing Line Lender, or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, (c) has a direct or
indirect parent company that has become the subject of a bankruptcy or
insolvency proceeding, or had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such capacity or (ii) become the
subject of a Bail-In Action; provided, that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts with the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender or such Governmental Authority to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender, (d) has notified Borrower, Administrative Agent, any L/C Issuer, Swing
Line Lender or any other Lender that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements in which it commits to extend credit
(unless such notice or public statement indicates that such intention is based
on a good faith determination that one or more conditions precedent to funding
have not been satisfied (which notice or public statement specifically
identifies the conditions not satisfied and the basis therefor)) or (e) has
failed to confirm within three Business Days of a request by Administrative
Agent that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Revolving Loans and participations in then
outstanding Letters of Credit and Swing Line Loans.  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (e) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.6.4) upon delivery of written notice of such determination to
Borrower, each L/C Issuer, each Swing Line Lender, and each Lender.

Deposit Accounts shall have the meaning ascribed to such term in the UCC.

Dilution shall mean, with respect to any period, the percentage obtained by
dividing (i) the sum of non-cash credits against Accounts (including, but not
limited to returns, adjustments and rebates) of Borrower for such period, plus
pending or probable, but not yet applied, non-cash credits against Accounts of
Borrower for such period, as determined by Administrative Agent in its sole
discretion by (ii) gross invoiced sales of Borrower for such period.

Documents shall have the meaning ascribed to such term in the UCC.

EBITDA shall mean, with respect to any period, Borrower's net income after taxes
for such period (excluding any after-tax gains or losses on the sale of assets
(other than the sale of Inventory in the ordinary course of business) and
excluding other after tax extraordinary gains or losses) plus interest expense,
income tax expense, depreciation and amortization for such period, plus or minus
non



--------------------------------------------------------------------------------

 



cash stock compensation and any other non-cash charges or gains which have been
subtracted or added in calculating net income after taxes for such period, all
on a consolidated basis.

EEA Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

EEA Resolution Authority means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Electronic Chattel Paper shall have the meaning ascribed to such term in the
UCC.

Eligible Account shall mean an Account owing to any Borrower which is acceptable
to Administrative Agent in its Permitted Discretion determined in good faith for
lending purposes.  Without limiting Administrative Agent's Permitted Discretion,
Administrative Agent shall, in general, consider an Account to be an Eligible
Account if it meets, and so long as it continues to meet, the following
requirements:

(i)it is genuine and in all respects what it purports to be;

(ii)it is owned by such Borrower, such Borrower has the right to subject it to a
security interest in favor of Administrative Agent or assign it to
Administrative Agent and it is subject to a first priority perfected security
interest in favor of Administrative Agent and to no other claim, lien, security
interest or encumbrance whatsoever, other than Permitted Liens;

(iii)it arises from (A) the performance of services by such Borrower in the
ordinary course of such Borrower's business, and such services have been fully
performed and acknowledged and accepted by the Account Debtor thereunder; or (B)
the sale or lease of Goods by such Borrower in the ordinary course of such
Borrower's business, and (x) such Goods have been completed in accordance with
the Account Debtor's specifications (if any) and delivered to the Account
Debtor, (y) such Account Debtor has not refused to accept, returned or offered
to return, any of the Goods which are the subject of such Account, and (z)
such  Borrower has possession of, or such Borrower has delivered to
Administrative Agent (at Administrative Agent's request) shipping and delivery
receipts evidencing delivery of such Goods;

(iv)(A) with respect to Accounts to Account Debtors other than GE, it is
evidenced by an invoice rendered to the Account Debtor thereunder, and does not
remain unpaid 90 days past the invoice date thereof; provided, however, that
during any time that more than twenty-five percent (25%) of the aggregate dollar
amount of invoices owing by a particular Account Debtor remain unpaid ninety
(90) days after the respective invoice dates thereof, then all Accounts owing by
that Account Debtor shall be deemed ineligible, and (B) solely with respect to
Accounts of GE, it is evidenced by an invoice rendered to GE thereunder and does
not remain unpaid 180 days past the invoice date thereof; provided, however,
that during any time that more than $1,000,000 of invoices owing by GE remain
unpaid 180 or more days after the respective invoice dates thereof, then all
Accounts owing by GE shall be deemed ineligible;

(v)it is a valid, legally enforceable and unconditional obligation of the
Account Debtor thereunder, and it shall not be an Eligible Account to the extent
of any setoff, counterclaim, credit,



--------------------------------------------------------------------------------

 



allowance or adjustment by such Account Debtor, or if it is subject to any claim
by such Account Debtor denying liability thereunder in whole or in part;

(vi)it does not arise out of a contract or order which fails in any material
respect to comply with the requirements of applicable law;

(vii)the Account Debtor thereunder is not a director, officer, employee or agent
of such Borrower, or a Subsidiary, Borrower Parent or Affiliate;

(viii)it is not an Account with respect to which the Account Debtor is the
United States of America or any state or local government, or any department,
agency or instrumentality thereof, unless such Borrower assigns its right to
payment of such Account to Administrative Agent pursuant to, and in full
compliance with, the Assignment of Claims Act of 1940, as amended, or any
comparable state or local law, as applicable;

(ix)it is not an Account with respect to which the Account Debtor is located in
a state which requires such Borrower, as a precondition to commencing or
maintaining an action in the courts of that state, either to (A) receive a
certificate of authority to do business and be in good standing in such state;
or (B) file a notice of business activities report or similar report with such
state's taxing authority, unless (x) such Borrower has taken one of the actions
described in clauses (A) or (B); (y) the failure to take one of the actions
described in either clause (A) or (B) may be cured retroactively by such
Borrower at its election; or (z) such Borrower has proven, to Administrative
Agent's satisfaction, that it is exempt from any such requirements under any
such state's laws;

(x)the Account Debtor is located within the United States of America or Canada,
provided, however, that Accounts with GE Energy Switzerland GmbH or GE Energy
Products France SNC shall be eligible up to a cap of $4,000,000, but only if
such Accounts otherwise meet the Eligible Accounts requirements;

(xi)it is not an Account with respect to which the Account Debtor's obligation
to pay is subject to any repurchase obligation or return right, as with sales
made on a guaranteed sale, sale on approval, sale or return or consignment
basis;

(xii)it is not an Account (A) with respect to which any representation or
warranty contained in this Agreement is untrue; or (B) which violates any of the
covenants of Borrower contained in this Agreement;

(xiii)it is not an Account with respect to which the Account Debtor thereunder
has prepaid a deposit towards any portion owed under such Account; provided,
however, that such Account shall be excluded from Eligible Accounts solely to
the extent of such prepaid deposit amount);

(xiv)it is not an Account which, with respect to Account Debtors other than (A)
Siemens Energy, Inc. and its Affiliates (which, for the avoidance of doubt,
includes Siemens Gamesa Renewable Energy SA f/k/a Gamesa Corporación
Tecnológica) (collectively, “Siemens”) or (B) GE, when added to such Account
Debtor’s other indebtedness to such Borrower, exceeds twenty percent (20%) of
all Accounts of such Borrower or a credit limit determined by Administrative
Agent in its sole discretion determined in good faith for such Account Debtor
(except that Accounts excluded from Eligible Accounts solely by reason of this
clause (xiv) shall be Eligible Accounts to the extent of such credit limit),
provided that Administrative Agent shall give such Borrower written notice of
any such credit limit;

(xv)it is not an Account with respect to which the prospect of payment or
performance by the Account Debtor is or will be impaired, as determined by
Administrative Agent in its sole discretion determined in good faith;





--------------------------------------------------------------------------------

 



(xvi) solely with respect to Accounts of GE, and only in the event that Towers
does not have any Accounts with GE,  it is not an Account which, when added to
GE’s other indebtedness to such Borrower, exceeds 40% of all Accounts to such
Borrower or a credit limit determined by Administrative Agent in its sole
discretion determined in good faith for GE (except that Accounts excluded from
Eligible Accounts solely by reason of this clause (xvi) shall be Eligible
Accounts to the extent of such credit limit), provided that Administrative Agent
shall give such Borrower written notice of any such credit limit; and

 

Eligible Inventory shall mean Inventory of each Borrower which is acceptable to
Administrative Agent in its Permitted Discretion determined in good faith for
lending purposes.  Without limiting Administrative Agent's Permitted Discretion,
Administrative Agent shall, in general, consider Inventory to be Eligible
Inventory if it meets, and so long as it continues to meet, the following
requirements:

(i)it is owned by such Borrower, such Borrower has the right to subject it to a
security interest in favor of Administrative Agent and it is subject to a first
priority perfected security interest in favor of Administrative Agent and to no
other claim, lien, security interest or encumbrance whatsoever, other than
Permitted Liens;

(ii)it is located on or in transit to one of the premises listed on Schedule
11.2 (or other locations of which Administrative Agent has been advised in
writing pursuant to Section 12.2.1 hereof), such locations are within the United
States;

(iii)if held for sale or lease or furnishing under contracts of service, it is
(except as Administrative Agent may otherwise consent in writing) new and unused
and free from defects which would, in Administrative Agent's sole determination
determined in good faith, affect its market value;

(iv)it is not stored with a bailee, consignee, warehouseman, processor or
similar party unless Administrative Agent has given its prior written approval
and such Borrower has caused any such bailee, consignee, warehouseman, processor
or similar party to issue and deliver to Administrative Agent, in form and
substance acceptable to Administrative Agent, such Uniform Commercial Code
financing statements, warehouse receipts, waivers and other documents as
Administrative Agent shall require;

(v) it constitutes either raw materials or finished goods;

 

(vi)it is produced in compliance with the Fair Labor Standards Act and is not
subject to the "hot goods" provisions contained in Title 29 USC §215(as amended
from time to time or any successor statute), and otherwise complies in all
material respects with all standards imposed by any applicable governmental
entity having  authority over the disposition, manufacture or use of that
Inventory.

(vii)Administrative Agent has determined in good faith, in accordance with
Administrative Agent's customary business practices, that it is not unacceptable
due to age, type, category or quantity; and

(viii)it is not Inventory (A) with respect to which any of the representations
and warranties contained in this Agreement are untrue; or (B) which violates any
of the covenants of Borrower contained in this Agreement.





--------------------------------------------------------------------------------

 



(ix)it is not slow moving Inventory; and



(x)it is not Inventory that was ordered for a Siemen’s tower order that incurred
a design change.

 

Eligible M&E shall mean certain Equipment which is acceptable to Lender in its
Permitted Discretion determined in good faith for lending purposes.  Without
limiting Lender’s Permitted Discretion, Eligible M&E shall be owned by Borrower
and located at (i) 101 S. 16th Street, Manitowoc, Wisconsin, (ii) 3250 S.
Central Avenue, Cicero, Illinois, or (iii) the Mortgaged Property.

Environmental Indemnity shall mean, that certain Environmental Indemnity
Agreement, dated as of October 26, 2016, by Borrower in favor of Administrative
Agent, as the same may be amended, restated, modified or supplemented from time
to time.

Environmental Laws shall mean all federal, state, district, local and foreign
laws, rules, regulations, ordinances, and consent decrees relating to health,
safety, hazardous substances, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to any Loan Party's business or
facilities owned or operated by a Loan Party, including laws relating to
emissions, discharges, releases or threatened releases of pollutants,
contamination, chemicals, or hazardous, toxic or dangerous substances, materials
or wastes into the environment (including, without limitation, ambient air,
surface water, ground water, land surface or subsurface strata) or otherwise
relating to the generation, manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials.

Equipment shall have the meaning ascribed to such term in the UCC.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended, modified or restated from time to time.

EU Bail-In Legislation Schedule means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

Event of Default shall have the meaning set forth in Section 15.

Excluded Property shall mean any (a) any rights or interests of a Loan Party in
or under any license, contract, permit, Instrument, Investment Property or
franchise to which such Loan Party is a party or any of its rights or interests
thereunder to the extent, but only to the extent, that a grant of a security
interest to Lender therein would, under the terms of such license, contract,
permit, Instrument, Investment Property or franchise, result in a breach of the
terms of, or constitute a default under, such license, contract, permit,
Instrument, Investment Property or franchise (other than to the extent that any
such term would be rendered ineffective pursuant to the UCC or any other
applicable law (including the United States Bankruptcy Code) or principles of
equity); provided, that immediately upon the ineffectiveness, lapse or
termination of any such provision the Collateral shall include, and such Loan
Party shall be deemed to have granted a security interest to Lender in, all such
rights and interests as if such provision had never been in effect; (b) stock of
a Foreign Subsidiary; (c) (x) Deposit Account the balance of which consists
exclusively of withheld income taxes, employment taxes or amounts required to be
paid over to certain employee benefit plans, and (y) segregated Deposit Accounts
constituting tax, payroll and trust accounts; or (d) any United States
intent-to-use trademark application to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark application under
applicable federal law, provided that



--------------------------------------------------------------------------------

 



upon submission and acceptance by the United States Patent and Trademark Office
of an amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or any
successor provision), such intent-to-use trademark application shall be
considered Collateral.

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to the applicable law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
made at the request of any Loan Party) or (ii) such Lender changes its lending
office (other than change in lending office made at the request of any Loan
Party), except in each case to the extent that, pursuant to Section 4.4, amounts
with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes that would not have
been imposed but for such Recipient’s failure to comply with Section 4.4(d) and
(d) any U.S. federal withholding Taxes imposed under FATCA. 

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

FCPA shall have the meaning ascribed to such term in 11.25.4.

Federal Funds Rate shall mean for any day, a fluctuating interest rate equal for
each day during such period to the greater of (a) the rate calculated by the
Federal Reserve Bank of New York based on such day’s Federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the Federal Funds effective rate and (b) 0%, or, if such rate is not so
published for any day which is a Business Day, the rate determined by
Administrative Agent in its discretion.  Administrative Agent's determination of
such rate shall be binding and conclusive absent manifest error.

Fiscal Year shall mean each twelve (12) month accounting period of Borrower,
which ends on December of each year.

Fixed Charge Coverage Ratio shall have the meaning set forth in Section 14.2
hereof.

 

Fixed Charges shall mean for any period, without duplication, scheduled payments
of principal during the applicable period with respect to all Debt of any
Borrower, on a consolidated basis, for borrowed money, plus scheduled payments
of principal during the applicable period with respect to all finance lease
obligations of any Borrower, on a consolidated basis, plus cash interest paid
during the applicable period with respect to all Debt of any Borrower, on a
consolidated basis, for borrowed money including finance lease obligations, plus
unfinanced Capital Expenditures of any Borrower, on a consolidated basis, during
the applicable period, plus all dividends or other distributions by any Borrower
to equityholders of any Borrower during the applicable period, plus payments
during the applicable period in respect of income taxes of any Borrower, on a
consolidated basis





--------------------------------------------------------------------------------

 



Fixtures shall have the meaning ascribed to such term in the UCC.

Foreign Subsidiary means (i) any Subsidiary organized outside of the United
States of America, and (ii) any Subsidiary organized inside of the United States
of America and substantially all of the assets of which consist of equity
interests of one or more entities described in clause (i).

FRB shall mean the Board of Governors of the Federal Reserve System or any
successor thereto.

Fronting Exposure means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Obligations with respect as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
outstanding Swing Line Loans made by such Swing Line Lender other than Swing
Line Loans as to which such Defaulting Lender’s participation has been
reallocated to other Lenders.

Fund shall mean any person (other than a natural Person) that is (or will be)
primarily engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of
business.

GAAP shall mean generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

GE shall be a General Electric Company and its Affiliates.

General Intangibles shall have the meaning ascribed to such term in the UCC.

Goods shall have the meaning ascribed to such term in the UCC.

Governmental Authority shall mean the government of the United States of America
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

Group shall have the meaning set forth in Section 2.2.1.

Hazardous Materials shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials, or
wastes and including any other substances, materials or wastes that are or
become regulated under any Environmental Law (including, without limitation any
that are or become classified as hazardous or toxic under any Environmental
Law).

Hedging Agreement shall mean any agreement with respect to any swap, collar,
cap, future, forward or derivative transaction, whether exchange traded, over
the counter or otherwise,



--------------------------------------------------------------------------------

 



including any involving, or settled by reference to, one or more interest rates,
currencies, commodities, equity or debt instruments, any economic, financial or
pricing index or basis, or any similar transaction, including any option with
respect to any of these transactions and any combinations of these transactions.

Hedging Obligation shall mean, with respect to any Person, any liability of such
Person under any Hedging Agreement, including any and all cancellations, buy
backs, reversals, terminations or assignments under any Hedging Agreement. 

Indemnified Liabilities shall have the meaning set forth in Section 19.4.

Indemnified Taxes shall mean (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

Instruments shall have the meaning ascribed to such term in the UCC.

Interest Period shall mean, as to any LIBOR Loan, the period commencing on the
date such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two or three months thereafter as selected by Borrower
pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:

(a)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b)any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period;

(c)Borrower may not select any Interest Period for a Revolving Loan which would
extend beyond the scheduled Maturity Date; and

(d)Administrative Agent may, in its discretion, require that the first Interest
Period under this Agreement be a period less than one (1) month (determined by
Administrative Agent).

Inventory shall have the meaning ascribed to such term in the UCC.

Investment Property shall have the meaning ascribed to such term in the UCC.

L/C Application shall mean with respect to any request for the issuance of a
Letter of Credit, a letter of credit application in the form being used by the
L/C Issuer at the time of such request for the type of Letter of Credit
requested.

L/C Issuer shall mean Lender, in its capacity as the issuer of Letters of Credit
hereunder, any Affiliate of Lender that may issue Letters of Credit hereunder,
or any other financial institution that Administrative Agent may cause to issue
Letters of Credit hereunder, and each of their successors and assigns.

Lender shall have the meaning set forth in the preamble of this
Agreement.  References to the "Lenders" shall include the L/C Issuer(s); for
purposes of clarification only, to the extent that CIBC US (or any successor L/C
Issuer) may have any rights or obligations in addition to those of the other
Lenders due to its status as L/C Issuer, its status as such will be specifically
referenced.  In addition to the foregoing, for the purpose of identifying the
Persons entitled to share in the Collateral and the proceeds



--------------------------------------------------------------------------------

 



thereof under, and in accordance with the provisions of, this Agreement and the
Collateral Documents, the term "Lender" shall include Affiliates of a Lender
providing a Bank Product.

Lender Party shall have the meaning set forth in Section 19.4.  

Letter of Credit shall mean any Letter of Credit issued on behalf of Borrower in
accordance with this Agreement.

Letter of Credit Obligations shall mean, as of any date of determination, the
sum of (i) the aggregate undrawn face amount of all Letters of Credit, and (ii)
the aggregate unreimbursed amount of all drawn Letters of Credit not already
converted to Loans hereunder. The Letter of Credit Obligations of any Lender at
any time shall be its Pro Rata Share of the total Letter of Credit Obligations
at such time.

Letter-of-Credit Right shall have the meaning ascribed to such term in the UCC.

LIBOR Office shall mean with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder.  A LIBOR Office of a Lender may be, at the option of such Lender,
either a domestic or foreign office.

LIBOR Loans shall mean the Loans bearing interest with reference to the LIBO
Rate.

LIBO Rate shall mean a rate of interest equal to the per annum rate of interest
at which United States dollar deposits for a period equal to the relevant
Interest Period are offered in the London Interbank Eurodollar market at 11:00
A.M. (London time) two (2) Business Days prior to the commencement of such
Interest Period (or three (3) Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by Administrative Agent in its sole discretion), divided by (ii)
a number determined by subtracting from 1.00 the then stated maximum reserve
percentage for determining reserves to be maintained by member banks of the
Federal Reserve System for Eurocurrency funding or liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D), or
as the LIBO Rate is otherwise determined by Administrative Agent in its
Permitted Discretion.  Administrative Agent's determination of the LIBO Rate
shall be conclusive, absent manifest error and shall remain fixed during such
Interest Period.

Loan Documents shall mean all agreements, instruments and documents, including,
without limitation, the Pledge Agreements, the Mortgages, the Environmental
Indemnity and any guaranties, mortgages, trust deeds, pledges, powers of
attorney, consents, assignments, contracts, notices, security agreements,
leases, financing statements, Hedging Agreements, Bank  Product Agreements and
all other writings heretofore, now or from time to time hereafter executed by or
on behalf of a Loan Party or any other Person and delivered to Administrative
Agent or any Lender or to any parent, Affiliate or Subsidiary of Administrative
Agent or any Lender in connection with the Obligations or the transactions
contemplated hereby, as each of the same may be amended, modified or
supplemented from time to time.

Loan Party shall mean Borrower, each of its Subsidiaries, and each other person
who is or shall become primarily or secondarily liable for any of the
Obligations. 

Loans shall mean all loans and advances made by Administrative Agent and Lenders
to or on behalf of any Borrower hereunder.

Lockbox and Lockbox Account shall have the meanings set forth in Section 8.1.





--------------------------------------------------------------------------------

 



Master Letter of Credit Agreement shall mean, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form being used by the L/C Issuer at such time.

Material Adverse Effect shall mean (i) a material adverse effect on the
business, property, assets or operations of the Loan Parties, taken as a whole,
(ii) a material impairment of the ability of the Loan Parties, taken as a whole,
to perform any of their obligations under this Agreement and the other Loan
Documents, (iii) a material adverse effect upon the Collateral or its value, as
a whole, or (iv) a material impairment of the enforceability or priority of
Administrative Agent’s liens upon the Collateral or the legality, validity,
binding effect or enforceability of this Agreement and the other Loan Documents.

Maturity Date shall mean February 25, 2022.

Mortgages shall mean, collectively, the Abilene Mortgage and the Pittsburgh
Mortgage, as the same may be amended, restated, modified or supplemented from
time to time.

Mortgaged Property shall mean, collectively, the Abilene Property and the
Pittsburgh Property.

Non-Consenting Lender shall have the meaning set forth in Section 20.1.

Non-Defaulting Lender means, at any time, each Lender that is not a Defaulting
Lender at such time.

Non-U.S. Participant shall have the meaning set forth in Section 4.4(d).

Note shall have the meaning set forth in Section 2.4.

Notice of Borrowing shall have the meaning set forth in .

Notice of Conversion/Continuation shall have the meaning set forth in Section
2.2.3.

Obligations shall mean any and all obligations, liabilities and indebtedness of
each Borrower to Administrative Agent and each Lender of any and every kind and
nature arising under any Loan Document or otherwise with respect to any Loan or
Letter of Credit, whether now or hereafter existing, whether now due or to
become due, including interest and fees that accrue after the commencement by or
against Borrower or any Affiliate thereof of any proceeding under any debtor
relief laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, whether
primary, secondary, direct, indirect, absolute, contingent or otherwise
(including, without limitation, obligations of performance and Bank Product
Obligations), whether several, joint or joint and several.  Without limiting the
foregoing, the Obligations include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses fees, indemnities and
other amounts payable by Borrower under any Loan Document and (b) the obligation
of Borrower to reimburse any amount in respect of any of the foregoing that the
Administrative Agent or any Lender, in each case in its sole discretion, may
elect to pay or advance on behalf of Borrower. 

OFAC shall have the meaning set forth in Section 12.11.

Other Connection Taxes means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).





--------------------------------------------------------------------------------

 



Other Taxes means all present or future stamp, court, transfer, value added,
excise or documentary, intangible, recording, filing or similar Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 4.2.7).

Overadvance shall have the meaning set forth in Section 2.1.1(b).

Participant shall have the meaning set forth in Section 19.1.2.

Participant Register shall have the same meaning set forth in Section 19.1.2

PBGC shall have the meaning set forth in Section 12.2.5.

Permitted Acquisition shall mean any acquisition by a Borrower of a business or
entity which satisfies each of the following conditions:

(a)such Borrower has given Administrative Agent at least fifteen (15) calendar
days’ prior written notice of such acquisition (or such lesser notice as
Administrative Agent may agree to in writing) and has provided Administrative
Agent with such historical financial information concerning such acquisition as
Administrative Agent may reasonably request;

(b)the business or assets being acquired are located in the United States of
America and/or Canada;

(c)(i) the aggregate cash consideration paid at closing for all such
acquisitions occurring during the term of this Agreement shall not exceed
$21,000,000; (ii) the sum of the aggregate cash consideration and non-cash
consideration (including assumed indebtedness, the good faith estimate by such
Borrower of the maximum amount of any deferred purchase price obligations
(including any earn-out payments) and equity interests) for all such
acquisitions occurring during the term of this Agreement shall not exceed
$32,000,000; and (iii) cash consideration under clause (i) hereof for any
acquisition may be made from available cash on hand plus proceeds from Revolving
Loans in an amount not to exceed $5,000,000;

(d)on a pro forma basis (as demonstrated by Borrowers to Administrative Agent
pursuant to such financial and other information and certificates concerning
such acquisition as Administrative Agent may reasonably request) Borrowers would
have been in compliance with all of the financial covenants set forth in Section
14;

(e)both immediately before and immediately after giving effect to such
acquisition, no Event of Default shall exist;

(f)Borrowers shall have executed such other Loan Documents as Administrative
Agent may reasonably require in order for Administrative Agent to obtain a
perfected security interest in all assets acquired by such Borrower in
connection with any such acquisition to the extent required by this Agreement;

(g)such acquisition is not prohibited under the terms of any other agreement
executed by such Borrower; and

(h)immediately after giving effect to such acquisition, Borrowers have Revolving
Loan Availability of at least $3,000,000.





--------------------------------------------------------------------------------

 



Permitted Discretion shall mean a determination made in the exercise of a
reasonable (from the perspective of an asset-based secured lender) business
judgment.

Permitted Liens shall mean (i) statutory liens of landlords, carriers,
warehousemen, processors, mechanics, materialmen or suppliers incurred in the
ordinary course of business and securing amounts not yet due or declared to be
due by the claimant thereunder or amounts which are being contested in good
faith and by appropriate proceedings and for which such applicable Loan Party
has maintained adequate reserves; (ii) liens or security interests in favor of
Administrative Agent; (iii) liens for taxes, assessments and governmental
charges not yet due and payable or which are being contested in good faith and
by appropriate proceedings and each Loan Party is in compliance with clauses (i)
and (iii) of Section 12.8; (iv) zoning restrictions and easements, licenses,
covenants and other restrictions affecting the use of real property that do not
individually or in the aggregate have a material adverse effect on any Loan
Party's ability to use such real property for its intended purpose in connection
with any Loan Party's business; (v) liens in connection with purchase money Debt
and capitalized leases otherwise permitted pursuant to this Agreement, provided,
that such liens attach only to the assets the purchase of which was financed by
such purchase money Debt or which are the subject of such capitalized leases;
(vi) liens set forth on Schedule 1; (vii) liens specifically permitted by
Required Lenders in writing; and (viii) attachments, appeal bonds, judgments and
other similar liens, for sums not exceeding $250,000 arising in connection with
court proceedings, provided the execution or other enforcement of such liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate proceedings.

Person shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, entity, party or foreign or United States
government (whether federal, state, county, city, municipal or otherwise),
including, without limitation, any instrumentality, division, agency, body or
department thereof.

Pittsburgh Mortgage shall mean that certain Open-End Mortgage, Assignment of
Leases and Rents and Security Agreement, dated as of even date herewith, by 5100
Neville Road, LLC in favor of Administrative Agent, encumbering the Pittsburgh
Property, as the same may be amended, restated, modified or supplemented from
time to time.

Pittsburgh Property shall mean that certain real property located at 5100
Neville Road, Pittsburgh, Pennsylvania.

Plan shall have the meaning set forth in Section 12.2.5.

Platform shall mean Intralinks, Syndtrack or a substantially similar electronic
transmission system.

Pledge Agreements shall mean, collectively, (i) that certain Membership Pledge
Agreement, dated as of October 26, 2016, by Parent in favor of Administrative
Agent relating to Parent’s membership interest in Services, (ii) that certain
Stock Pledge Agreement, dated as of October 26, 2016, by and between Parent in
favor of Administrative Agent relating to Parent’s ownership interest in Brad
Foote, (iii) that certain Stock Pledge Agreement, dated as of October 26, 2016,
by and between Parent in favor of Administrative Agent relating to Parent’s
ownership interest in Towers, and (iv) that certain Membership Pledge Agreement,
dated as of even date herewith, by Parent in favor of Administrative Agent
relating to Parent’s membership interest in Red Wolf, as the same may be
amended, restated, modified or supplemented from time to time.

Pre-Settlement Determination Date shall have the meaning set forth in Section
2.8.

shall mean, for any day, the rate of interest in effect for such day as publicly
announced from time to time by Administrative Agent as its prime rate (whether
or not such rate



--------------------------------------------------------------------------------

 



is actually charged by Administrative Agent), which is not intended to be
Administrative Agent's lowest or most favorable rate of interest at any one
time.  Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate. Any change in the Prime Rate
announced by Administrative Agent shall take effect at the opening of business
on the day specified in the public announcement of such change; provided that
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.

Pro Rata Share shall mean:

(a)with respect to a Lender's obligation to make Revolving Loans, participate in
Letters of Credit, reimburse the L/C Issuer(s), and receive payments of
principal, interest, fees, costs, and expenses with respect thereto, (x) prior
to the Total Revolving Loan Commitment being terminated or reduced to zero, the
percentage obtained by dividing (i) such Lender's Revolving Loan Commitment, by
(ii) the Total Revolving Loan Commitment and (y) from and after the time the
Total Revolving Loan Commitment has been terminated or reduced to zero, the
percentage obtained by dividing (i) the aggregate unpaid principal amount of
such Lender's Revolving Loans (after settlement and repayment of all Swing Line
Loans and Agent Advances by the Lenders) by (ii) the aggregate unpaid principal
amount of all Revolving Loans;

(e)with respect to all other matters as to a particular Lender, the percentage
obtained by dividing (i) such Lender's Revolving Loan Commitment, by (ii) the
Total Revolving Loan Commitment; provided that in the event the Commitments have
been terminated or reduced to zero, Pro Rata Share shall be the percentage
obtained by dividing (A) the principal amount of such Lender's Revolving Loans
(after settlement and repayment of all Swing Line Loans and Agent Advances by
the Lenders), by (B) the principal amount of all Revolving Loan Outstandings.

Proceeds shall have the meaning ascribed to such term in the UCC.

Recipient means (a) the Administrative Agent, (b) L/C Issuer, (c) Swing Line
Lender, or any other Lender.

Register shall have the meaning set forth in Section 19.2.

Regulation D shall mean Regulation D of the FRB, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.

Regulation U shall mean Regulation U of the FRB, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.

Required Lenders shall mean, at any time, all Lenders, provided that any
Defaulting Lender shall not be a Required Lender.

Responsible Officer shall mean, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person.

Remote Scanning shall have the meaning set forth in Section 8.1.

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Plan to meet
the minimum funding standards of Section 412 of the Code (without regard to
whether the Plan is a plan described in Section 4021(a)(2) of ERISA) or under
Section 302 of ERISA.





--------------------------------------------------------------------------------

 



Restricted Payment shall mean (a) the declaration or payment of any dividend or
the incurrence of any liability to make any other payment or distribution of
cash or other property or assets (other than in the form of common stock) in
respect of a Person's equity interests, (b) any payment on account of the
purchase, redemption, defeasance, sinking fund or other retirement of a Person's
equity interests or any other payment or distribution made in respect thereof,
either directly or indirectly, (c) any payment or prepayment of principal of,
premium, if any, or interest, fees or other amounts on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to, any Subordinated Debt; (d)
any payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
equity interests of such Person now or hereafter outstanding; and (e) any
payment, loan, contribution, or other transfer of funds or other property to any
equity holder of such Person.

Revolving Loan Availability shall mean an amount up to the sum of the following
sublimits:

(i) 85% of the face amount (less maximum discounts, credits and allowances which
may be taken by or granted to Account Debtors in connection therewith in the
ordinary course of Borrowers’ business) of Borrowers’ Eligible Accounts;
provided that such advance rate shall be reduced by one (1) percentage point for
each whole or partial percentage point by which Dilution (as determined by
Administrative Agent in good faith based on the results of the most recent
twelve (12) month period for which Administrative Agent has conducted a field
audit of Borrower) exceeds five percent (5%); plus

(ii) the lesser of (a) 50% of the lower of cost or market value of Borrowers’
Eligible Inventory, (b) 85% of the appraised net orderly liquidation value (as
determined by an appraiser acceptable to Administrative Agent) of Borrowers’
Eligible Inventory, and (c) $12,500,000; provided, that such advance against
Eligible Inventory constituting work in progress shall be limited to
$2,000,000.00; plus

(iii) the lesser of (a) the sum of (I) 75% of the appraised net orderly
liquidation value (as determined by an appraiser acceptable to Lender) of
Borrowers’ Eligible M&E, plus (II) 50% of the fair market value (as determined
by an appraiser acceptable to Administrative Agent) of the Abilene Property, and
(b) an amount equal to $12,000,000, reduced by $142,857.14 each month commencing
on September 1, 2019, and continuing on the first (1st) day of each month
thereafter (the available amount under this clause (iii) is hereinafter referred
to as the “Eligible Fixed Assets Availability”); minus

(iv) such other reserves as Administrative Agent elects, in its Permitted
Discretion, determined in good faith, to establish from time to time, including,
without limitation, reserves with respect to Bank Products Obligations and
Hedging Obligations.

Revolving Loan Commitment shall mean, with respect to any Lender the amount of
such Lender's Commitment to make Revolving Loans and participate in Letters of
Credit as set forth on Annex 1 hereto or in any Assignment Agreement.

Revolving Loan Outstandings shall mean, at any time, the sum of (a) the
aggregate principal amount of all outstanding Revolving Loans, plus (b) the
aggregate principal amount of all outstanding Swing Line Loans, plus (c) the
outstanding Letter of Credit Obligations.

Revolving Loans shall have the meaning set forth in Section 2.1.1.

Sanctions shall have the meaning set forth in Section 11.25.2.

Settlement Date shall have the meaning set forth in Section 2.8.

Siena shall mean Siena Lending Group, LLC





--------------------------------------------------------------------------------

 



Siena Payment Event shall have the meaning set forth in Section 2.10.

Siena Payment Request shall have the meaning set forth in Section 2.10.

Subordinated Debt shall mean any unsecured Debt of any Loan Party which has
covenants, pricing and other terms which have been approved in writing by the
Administrative Agent and is subordinated to the Obligations pursuant to a
subordination agreement in form and substance satisfactory to Administrative
Agent.

Subsidiary shall mean with respect to any Person, a corporation of which such
Person owns, directly or indirectly, more than fifty percent (50%) of the
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether at the time
stock of any other class of such corporation shall have or might have voting
power by reason of the happening of any contingency) and any partnership, joint
venture or limited liability company of which more than fifty percent (50%) of
the outstanding equity interests are at the time, directly or indirectly, owned
by such Person or any partnership of which such Person is a general
partner.  Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of any Borrower.

Supporting Obligations shall have the meaning set forth in the UCC.

Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) the amount by which the lesser of (x) Revolving Loan Availability and
(y) the Total Revolving Loan Commitment exceeds the sum of the outstanding
Revolving Loans and Letter of Credit Obligations.

Swing Line Commitment Amount means $5,000,000, which commitment constitutes a
subfacility of the Revolving Commitment of the Swing Line Lender.

Swing Line Lender means CIBC US, in its capacity as lender of Swing Line Loans
hereunder, or such other Lender as Borrower may from time to time select as the
Swing Line Lender hereunder pursuant to Section 2.1.5.

Swing Line Loan is defined in Section 2.1.5.

Tangible Chattel Paper shall have the meaning ascribed to such term in the UCC.

Tangible Net Worth shall have the meaning set forth in Section 14.1.

Taxes shall mean any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings (including backup withholdings)
and any and all liabilities (including interest and penalties and other
additions to taxes) with respect to the foregoing.

Termination Event means, with respect to a Plan that is subject to Title IV of
ERISA, (a) a Reportable Event, (b) the withdrawal of a Loan Party or any other
member of the Controlled Group from such Plan during a plan year in which a Loan
Party or any other member of the Controlled Group was a “substantial employer”
as defined in Section 4001(a)(2) of ERISA or was deemed such under Section
4068(f) of ERISA, (c) the termination of such Plan, the filing of a notice of
intent to terminate the Plan or the treatment of an amendment of such Plan as a
termination under Section 4041 of ERISA, (d) the institution by the PBGC of
proceedings to terminate such Pension Plan or (e) any event or condition that
might constitute grounds under Section 4042 of ERISA for the termination of, or
appointment of a trustee to administer, such Plan.





--------------------------------------------------------------------------------

 



Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Plans, determined as of the then most recent
valuation date for each Plan, using PBGC actuarial assumptions for single
employer plan terminations.

Total Revolving Loan Commitment shall mean an amount equal to Thirty-Five
Million and No/100 Dollars ($35,000,000.00)

UCC shall mean the Uniform Commercial Code as in effect in the State of
Illinois.

Unfunded Liability shall mean the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Plans exceeds the fair market
value of all assets allocable to those benefits, all determined as of the then
most recent valuation date for each Plan, using PBGC actuarial assumptions for
single employer plan terminations.

U.S. Tax Compliance Certificate shall have the meaning set forth in Section
4.4(d).

USA Patriot Act shall have the meaning set forth in Section 19.3.

Write-Down and Conversion Powers means, with respect to any EEA Resolution
Authority, the Write-Down and Conversion Powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2Accounting Terms and Determinations.  Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be on a consolidated basis, prepared in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for changes
concurred in by Parent’s independent public accountants) with the most recent
audited consolidated financial statements of Parent and its Consolidated
Subsidiaries delivered to Administrative Agent.  If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either Borrower or Administrative Agent shall so
request, Administrative Agent and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP; provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii)  Borrower shall provide to Administrative Agent
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

SECTION 2LOANS.

2.1.Loan Facilities.

2.1.1.Revolving Loans.

(a)Advances.  Subject to the terms and conditions of this Agreement and the
other Loan Documents, prior to the Maturity Date, each Lender with a Revolving
Loan Commitment shall make its Pro Rata share of revolving loans and advances
(the "Revolving Loans") up to its Revolving Loan Commitment; upon request of the
Borrower; provided that the aggregate unpaid principal balance of the Revolving
Loan Outstandings outstanding at such time shall not at any time exceed the
lesser of (i) Revolving Loan Availability and (ii) the Total Revolving Loan
Commitment.

(b)Repayments of Overadvances; Overadvances.  If at any time the Revolving Loan
Outstandings exceeds either the Revolving Loan Availability or the Total
Revolving Loan Commitment, or any portion of the Revolving Loan Outstandings
exceed any applicable sublimit within the Revolving



--------------------------------------------------------------------------------

 



Loan Availability, Borrower shall immediately, and without the necessity of
demand by Administrative Agent, pay to Administrative Agent such amount as may
be necessary to eliminate such excess and Administrative Agent shall apply such
payment to the Revolving Loans to eliminate such excess; provided that
Administrative Agent may, in its sole discretion, permit such excess (the
"Overadvance") to remain outstanding and continue to cause Revolving Loans to be
advanced to Borrower (including by the Swing Line Lender) without the consent of
any Lender for a period of up to thirty (30) calendar days, so long as (i) the
amount of the Overadvances does not exceed at any time Three Million Five
Hundred and No/100 Dollars ($3,500,000), (ii) the Revolving Loan Outstandings do
not exceed the Total Revolving Loan Commitment, and (iii) Administrative Agent
has not been notified by Required Lenders to cease making such Revolving
Loans.  If the Overadvance is not repaid in full within thirty (30) days of the
initial occurrence of the Overadvance, no future advances may be made to
Borrower without the consent of all Lenders until the Overadvance is repaid in
full.

(c)Agent Advances.  Subject to the limitations set forth in this subsection,
Administrative Agent is hereby authorized by Borrower and Lenders, from time to
time in Administrative Agent's Permitted Discretion (and subject to the terms of
this paragraph, the making of each Agent Advance shall be deemed to be a request
by Borrower and the Lenders to make such Agent Advance), (i) after the
occurrence of an Event of Default or an event which, with the passage of time or
giving of notice, will become an Event of Default, or (ii) at any time that any
of the other applicable conditions precedent set forth in Section 17.2 hereof
have not been satisfied (including without limitation the conditions precedent
that the aggregate principal amount of all Revolving Loan Outstandings do not
exceed the Revolving Loan Availability), to make Revolving Loans to Borrower on
behalf of Lenders which Administrative Agent, in its Permitted Discretion,
determined in good faith deems necessary or desirable (A) to preserve or protect
the business conducted by any Loan Party, the Collateral, or any portion
thereof, (B) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (C) to pay any amount chargeable to any
Borrower pursuant to the terms of this Agreement or the other Loan Documents
(any of the advances described in this subsection being hereafter referred to as
"Agent Advances"); provided, that (x) the Revolving Loan Outstandings do not
exceed the Total Revolving Loan Commitment, (y) Administrative Agent has not
been notified by Required Lenders to cease making such Agent Advances, and (z)
the agent Advances outstanding shall not exceed at any time Three Million Five
Hundred and No/100 Dollars ($3,500,000), unless agreed otherwise by all
Lenders.  For all purposes in this Agreement, Agent Advances shall be treated as
Revolving Loans and shall constitute a Base Rate Loan.  Agent Advances shall be
repaid on demand by Administrative Agent.

2.1.2.Intentionally Omitted

2.1.3.Intentionally Omitted.

2.1.4.Intentionally Omitted.

2.1.5.Swing Line Facility.

(a)The Administrative Agent shall notify the Swing Line Lender upon the
Administrative Agent's receipt of any Notice of Borrowing.  Subject to the terms
and conditions hereof, the Swing Line Lender may, in its sole discretion, make
available from time to time until the Maturity Date, advances (each, a "Swing
Line Loan") in accordance with any such notice, notwithstanding that after
making a requested Swing Line Loan, the sum of the Swing Line Lender's Pro Rata
Share of the Revolving Loan Outstandings, may exceed the Swing Line Lender's Pro
Rata Share of the Revolving Loan Commitment.  The provisions of this Section
2.1.5 shall not relieve Lenders of their obligations to make Revolving Loans
under Section 2.1.1; provided that if the Swing Line Lender makes a Swing Line
Loan pursuant to any such notice, such Swing Line Loan shall be in lieu of any
Revolving Loan that otherwise may be made by the Lenders pursuant to such
notice.  The aggregate amount of Swing Line Loans outstanding shall not exceed
at any time Swing Line Availability.  Until the Maturity Date, Borrower may from
time to time borrow, repay and reborrow under this Section 2.1.5.  Each Swing
Line



--------------------------------------------------------------------------------

 



Loan shall be made pursuant to a Notice of Borrowing delivered by Borrower to
the Administrative Agent in accordance with Section 2.2.2.  Any such notice must
be given no later than 11:00 A.M., Chicago time, on the Business Day of the
proposed Swing Line Loan.  Unless the Swing Line Lender has received at least
one Business Day's prior written notice from the Required Lenders instructing it
not to make a Swing Line Loan, the Swing Line Lender shall, notwithstanding the
failure of any condition precedent set forth in Section 17.2, be entitled to
fund that Swing Line Loan, and to have Lenders settle in accordance with Section
2.8(a) or purchase participating interests in accordance with Section 2.8(b).
 Notwithstanding any other provision of this Agreement or the other Loan
Documents, each Swing Line Loan shall constitute a Base Rate Loan.  Borrower
shall repay the aggregate outstanding principal amount of each Swing Line Loan
upon demand therefor by the Administrative Agent.

(b)The entire unpaid balance of each Swing Line Loan and all other noncontingent
Obligations shall be immediately due and payable in full in immediately
available funds on the Maturity Date if not sooner paid in full.

2.2.Loan Procedures.

2.2.1.Various Types of Loans.  Each Revolving Loan shall be divided into
tranches which are, either Base Rate Loans or  LIBOR Loans (each a "type" of
Loan), as Borrower shall specify in the related notice of borrowing or
conversion pursuant to Section 2.2.2 or 2.2.3.  LIBOR Loans having the same
Interest Period which expire on the same day are sometimes called a "Group" or
collectively "Groups."  Base Rate Loans and LIBOR Loans may be outstanding at
the same time, provided that not more than five different Groups of LIBOR Loans
shall be outstanding at any one time.

2.2.2.Borrowing Procedures. 

(a)Borrower shall give written notice (each such written notice, a "Notice of
Borrowing") substantially in the form of Exhibit B or telephonic notice
(followed immediately by a Notice of Borrowing) to Administrative Agent of each
proposed Base Rate or LIBOR borrowing not later than (a) in the case of a Base
Rate borrowing, 11:00 A.M., Chicago time, on the proposed date of such
borrowing, and (b) in the case of a LIBOR borrowing, 11:00 A.M., Chicago time,
at least three (3) Business Days prior to the proposed date of such
borrowing.  Each such notice shall be effective upon receipt by Administrative
Agent, shall be irrevocable, and shall specify the date, amount and type of
borrowing and, in the case of a LIBOR borrowing, the initial Interest Period
therefor.  Each borrowing shall be on a Business Day.  Each LIBOR borrowing
shall be in an aggregate amount of at least $1,000,000 and an integral multiple
of at least $500,000.

(b)Borrower hereby authorizes Administrative Agent in its Permitted Discretion,
to advance Revolving Loans as Base Rate Loans to pay any Obligations (whether
principal, interest, fees or other charges when due), and any such Obligations
becoming due shall be deemed a request for a Base Rate borrowing of a Revolving
Loan on the due date, in the amount of such Obligations. The proceeds of such
Revolving Loans shall be disbursed as direct payment of the relevant Obligation.
In addition, Administrative Agent may, at its option, charge such Obligations
against any operating, investment or other account of each Borrower maintained
with Administrative Agent or any of its Affiliates.

2.2.3.Conversion and Continuation Procedures. 

(a)Subject to Section 2.2.1, Borrower may, upon irrevocable written notice to
Administrative Agent in accordance with clause (b) below:

(i)elect, as of any Business Day, to convert any Loans (or any part thereof in
an aggregate amount not less than $1,000,000 and a higher integral multiple of
$500,000) into Loans of the other type; or





--------------------------------------------------------------------------------

 



(ii)elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Loans having Interest Periods expiring on such day (or any part thereof in
an aggregate amount not less than $1,000,000 or a higher integral multiple of
$500,000) for a new Interest Period;

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$1,000,000 and an integral multiple of $500,000.

(b)Borrower shall give written notice (each such written notice, a "Notice of
Conversion/Continuation") substantially in the form of Exhibit C or telephonic
notice (followed immediately by a Notice of Conversion/Continuation) to
Administrative Agent of each proposed conversion or continuation not later than
(i) in the case of conversion into Base Rate Loans, 11:00 A.M., Chicago time, on
the proposed date of such conversion, and (ii) in the case of conversion into or
continuation of LIBOR Loans, 11:00 A.M., Chicago time, at least three (3)
Business Days prior to the proposed date of such conversion or continuation,
specifying in each case:

(i)the proposed date of conversion or continuation;

(ii)the aggregate amount of Loans to be converted or continued;

(iii)the type of Loans resulting from the proposed conversion or continuation;
and

(iv)in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.

(c)If upon the expiration of any Interest Period applicable to LIBOR Loans,
Borrower has failed to select timely a new Interest Period to be applicable to
such LIBOR Loans, Borrower shall be deemed to have elected to continue such
LIBOR Loans as LIBOR Loans having the same Interest Period effective on the last
day of such Interest Period.

Any conversion of a LIBOR Loan on a day other than the last day of an Interest
Period therefor shall be subject to Section 4.2.4.

2.3.Repayments.

The Obligations shall be repaid as follows:

2.3.1.Repayment of Revolving Loans.  The Revolving Loans and all other
Obligations shall be repaid on the Maturity Date.

2.3.2.Making of Payments.  All payments of principal or interest on the Note,
and of all fees, shall be made by Borrower to the Administrative Agent in
immediately available funds at the office specified by the Administrative Agent
not later than noon, Chicago time, on the date due; and funds received after
that hour shall be deemed to have been received by the Administrative Agent on
the following Business Day.  Subject to Section 2.6 and Section 2.8, the
Administrative Agent shall promptly remit to each Lender its share of all such
payments received in collected funds by the Administrative Agent for the account
of such Lender. All payments under Section 2.10 and Section 4.2.1 shall be made
by Borrower directly to the Lender entitled thereto without setoff, counterclaim
or other defense. All payments made by a Loan Party hereunder or under any Loan
Documents shall be made without setoff, counterclaim, or other defense. 

2.3.3.Application of Certain Payments.  So long as no Event of Default has
occurred and is continuing, payments matching specific scheduled payments then
due shall be applied to those scheduled payments.  After the occurrence and
during the continuance of a Default or an Event of



--------------------------------------------------------------------------------

 



Default, all amounts collected or received by the Administrative Agent or any
Lender as proceeds from the sale of, or other realization upon, all or any part
of the Collateral shall be applied in the order set forth in Section 16.2.
Concurrently with each remittance to any Lender of its share of any such
payment, the Administrative Agent shall advise such Lender as to the application
of such payment.

2.3.4.Setoff.  Each Loan Party, agrees that the Administrative Agent and each
Lender have all rights of set-off and bankers' lien provided by applicable law,
and in addition thereto, each other Loan Party, agrees that at any time any
Event of Default exists, the Administrative Agent and each Lender may apply to
the payment of any Obligations of Borrower and each other Loan Party hereunder,
whether or not then due, any and all balances, credits, deposits, accounts or
moneys of Borrower and each other Loan Party then or thereafter with the
Administrative Agent or such Lender.  The exercise of the right to setoff shall
be subject to the provisions of Section 18.12

2.3.5.Proration of Payments.  Except as provided in Section 2.6, if any Lender
shall obtain any payment or other recovery (whether voluntary, involuntary, by
application of offset or otherwise), on account of (a) principal of or interest
on any Loan (but excluding (i) any payment pursuant to Section 4.2 or  19.1 and
(ii) payments of interest on any Affected Loan) or (b) its participation in any
Letter of Credit in excess of its applicable Pro Rata Share of payments and
other recoveries obtained by all Lenders on account of principal of and interest
on the Loans (or such participation) then held by them, then such Lender shall
purchase from the other Lenders such participations in the Loans (or
sub-participations in Letters of Credit) held by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and the purchase price restored to the extent of
such recovery.

2.4.Notes.

The Loans shall, in each Lender's Permitted Discretion, be evidenced by one or
more promissory notes in form and substance satisfactory to such Lender (each a
"Note" and collectively, the "Notes").  However, if such Loans are not so
evidenced, such Loans may be evidenced solely by entries upon the books and
records maintained by Administrative Agent.

2.5.Recordkeeping

Administrative Agent shall record in its records, the date and amount of each
Loan made by Lenders, each repayment or conversion thereof and, in the case of
each LIBOR Loan, the dates on which each Interest Period for such Loan shall
begin and end.  The aggregate unpaid principal amount so recorded shall be
rebuttably presumptive evidence of the principal amount of the Loans owing and
unpaid.  The failure to so record any such amount or any error in so recording
any such amount shall not, however, limit or otherwise affect the Obligations of
Borrower hereunder or under any Note to repay the principal amount of the Loans
hereunder, together with all interest accruing thereon.

2.6.Defaulting Lenders.

2.6.1.Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(a)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
15.1.

(b)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether



--------------------------------------------------------------------------------

 



voluntary or mandatory, at maturity, pursuant to Section 13 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 7.4 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any L/C Issuer or Swing Line Lender hereunder; third, to Cash Collateralize the
L/C Issuers’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.7; fourth, as Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuers’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.7; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or Swing Line
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the L/C Issuers or Swing Line Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or payment made
by an L/C Issuer pursuant to a Letter of Credit in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 12.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and payments made by an L/C Issuer
pursuant to a Letter of Credit owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or payment made by
an L/C Issuer pursuant to a Letter of Credit owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in Letter of
Credit Obligations and Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (iv) below.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

(c)Commitment and Letter of Credit Fees.  

(i)No Defaulting Lender shall be entitled to receive any fee described in
Section 4.3.1 for any period during which that Lender is a Defaulting Lender
(and Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(ii)Each Defaulting Lender shall be entitled to receive fees described in
Section 5.2(a) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Pro Rata Share of the Stated Amount of
Letters of Credit for which it has provided cash collateral pursuant to Section
2.7.

(iii)With respect to any fees described in Section 5.2(a) not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to each L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.





--------------------------------------------------------------------------------

 



(d)Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment.  Subject to Section 20.10, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(e)Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (d) above cannot, or can only partially, be effected,
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.7.

2.6.2.Defaulting Lender Cure.  If Borrower, the Administrative Agent and each
Swing Line Lender and L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.6.1(d) above), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

2.6.3.New Swing Line Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) no Swing Line Lender shall be required to fund any Swing
Line Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Line Loan and (ii) no L/C Issuer shall be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

2.6.4.Termination of Defaulting Lender.  Borrower may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than three (3) Business Days’ prior notice to the Administrative Agent (which
shall promptly notify the Lenders thereof), and in such event the provisions of
Section 2.6.1(b) will apply to all amounts thereafter paid by Borrower for the
account of such Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity or other amounts); provided that (i) no
Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim Borrower,
the Administrative Agent, any L/C Issuer, the Swing Line Bank or any Lender may
have against such Defaulting Lender.

2.7.Cash Collateral

2.7.1.Obligation to Cash Collateralize.  At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any L/C Issuer (with a copy to the Administrative Agent)
Borrower shall Cash Collateralize the L/C Issuers’ Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to Section
2.6.1 



--------------------------------------------------------------------------------

 



(d) and any cash collateral provided by such Defaulting Lender) in an amount not
less than 105% of the Stated Amount of all outstanding Letters of Credit.

2.7.2.Grant of Security Interest.  Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the L/C Issuers, and agrees to maintain, a first
priority security interest in all such cash collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letter of
Credit Obligations.  If at any time the Administrative Agent determines that
cash collateral is subject to any right or claim of any Person other than the
Administrative Agent and the L/C Issuers as herein provided, or that the total
amount of such cash collateral is less than 105% of the Stated Amount of all
outstanding Letters of Credit, Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional cash
collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any cash collateral provided by the Defaulting Lender).

2.7.3.Application.  Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section or Section 2.6 in respect
of Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letter of Credit
Obligations (including, as to cash collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the cash collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

2.7.4.Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section following (i)
the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and each L/C Issuer that there exists
excess Cash Collateral; provided that, subject to Section 2.6 the Person
providing Cash Collateral and each L/C Issuer may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations [and provided further that to the extent that such Cash Collateral
was provided by Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents].

2.8.Settlements.

(a)On a weekly basis on each Tuesday (or if such Tuesday is not a Business Day,
then on the next preceding Business Day) (or more frequently if requested by
Administrative Agent or Swing Line Lender (a "Settlement Date"), Administrative
Agent shall provide each Lender with a statement of the outstanding balance of
the Revolving Loans and Swing Line Loans as of the end of the Business Day
immediately preceding the Settlement Date (the "Pre-Settlement Determination
Date") and the current balance of the Revolving Loans funded by each Lender
(whether made directly by such Lender to Borrower or constituting a settlement
by such Lender of a previous Swing Line Loan or Agent Advance).  If such
statement discloses that such Lender’s current balance of the Revolving Loans as
of the Pre-Settlement Determination Date exceeds such Lender’s Pro Rata Share
of  the aggregate of the Revolving Loans outstanding as of the Pre-Settlement
Determination Date, then Administrative Agent shall, on the Settlement Date,
transfer, by wire transfer, the net amount due to such Lender in accordance with
such Lender’s instructions, and if such statement discloses that such Lender’s
current balance of the aggregate of the Revolving Loans, Swing Line Loans and
Agent Advances as of the Pre-Settlement Determination Date is less than such
Lender’s Pro Rata Share of the Revolving Loans outstanding as of the
Pre-Settlement Determination Date, then Borrower shall be deemed to have
requested a Revolving Loan and such Lender shall, on the Settlement Date make a
Revolving Loan, transfer, by wire transfer the net amount due to the
Administrative Agent or Swing Line Lender, as applicable in accordance with
Administrative Agent’s instructions to repay the Swing Line Loan or Agent
Advances.

(b)If, prior to settling pursuant to clause (a) above, one of the events
described in Section 15.7 or 15.8 has occurred, then, subject to the provisions
of Section 2.6.1(d) below, each Lender



--------------------------------------------------------------------------------

 



shall, on the date such Revolving Loan was to have been made for the benefit of
Borrower to settle outstanding Swing Line Loans or Agent Advances, purchase from
the Swing Line Lender or Administrative Agent, as applicable, an undivided
participation interest in the Swing Line Loan or Agent Advance in an amount
equal to its Pro Rata Share of such Swing Line Loan or Agent Advance.  Upon
request, each Lender shall promptly transfer to the Swing Line Lender, in
immediately available funds, the amount of its participation interest.

(c)Each Lender's obligation to make Revolving Loans in accordance with Section
2.8(a) and to purchase participation interests in accordance with Section 2.8(b)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender or
Administrative Agent, Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of any Default or Event of Default; (iii) any
inability of Borrower to satisfy the conditions precedent to borrowing set forth
in this Agreement at any time or (iv) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  If and to the
extent any Lender shall not have made such amount available to the
Administrative Agent or the Swing Line Lender, as applicable, by 2:00 P.M.,
Chicago time, the amount required pursuant to Sections 2.1.1(a) or 2.8(a), as
the case may be, on the Business Day on which such Lender receives notice from
the Administrative Agent of such payment or disbursement (it being understood
that any such notice received after noon, Chicago time, on any Business Day
shall be deemed to have been received on the next following Business Day), such
Lender agrees to pay interest on such amount to the Administrative Agent for the
Swing Line Lender's account forthwith on demand, for each day from the date such
amount was to have been delivered to the Administrative Agent to the date such
amount is paid, at a rate per annum equal to (a) for the first three days after
demand, the Federal Funds Rate from time to time in effect and (b) thereafter,
the Base Rate from time to time in effect.

2.9.Commitments Several.

The failure of any Lender to make a requested loan on any date shall not relieve
any other Lender of its obligation (if any) to make a Loan on such date, but no
Lender shall be responsible for the failure of any other Lender to make any Loan
to be made by such other Lender.

2.10.Siena Payment Event.

Notwithstanding anything herein to the contrary, on any date on or after
eighteen months after the Closing Date (the “Siena Payment Date”), Borrower may
give ten (10) Business Days advance written request to Administrative Agent and
Siena (the “Siena Payment Request”) of Borrower’s request to prepay all amounts
due and owing under the Loan Documents to Siena (the Siena Payment Event”) and
reduce the Applicable Margin to the Applicable Margin set forth in the Grid
Pricing Table.   Provided that (i) no Event of Default has occurred and is
continuing under the Loan Documents; (ii) Administrative Agent consents in
writing to implement the Applicable Margin set forth in the Grid Pricing Table,
and (iii) Siena consents in writing to the Siena Payment Request, the Siena
Payment Event will be permitted, and Borrower shall pay to Siena all Obligations
due and owing from Borrower to Siena, including, without limitation, principal,
accrued interest, any accrued and unpaid fees, and all other amounts due and
payable under the Loan Documents.  After the Siena Payment Date, Siena shall no
longer be a Lender hereunder, and all obligations of Siena hereunder shall be
terminated.  In the event that Siena does not consent in writing to the Siena
Payment Request within ten (10) business days after Siena’s receipt of the Siena
Payment Request, the Siena Payment Event shall not be permitted, and Siena shall
remain a Lender hereunder.

SECTION 3LETTERS OF CREDIT.

3.1.General Terms.





--------------------------------------------------------------------------------

 



Subject to the terms and conditions of this Agreement and the other Loan
Document prior to the Maturity Date, Administrative Agent agrees to from time to
time cause to be issued by an L/C Issuer and co-sign for or otherwise guarantee,
upon Borrower's request, commercial and/or standby Letters of Credit; provided,
that the aggregate undrawn face amount of all such Letters of Credit shall at no
time exceed Ten Million and No/100 Dollars ($10,000,000).  Payments made by the
L/C Issuer to any Person on account of any Letter of Credit shall be immediately
payable by Borrower without notice, presentment or demand and each Borrower
agrees that each payment made by the L/C Issuer in respect of a Letter of Credit
shall constitute a request by Borrower for a Loan to reimburse L/C Issuer.  In
the event such Loan is not advanced by Administrative Agent, Swingline Lender or
Lenders for any reason, such reimbursement obligations (whether owing to the L/C
Issuer or Administrative Agent if Administrative Agent is not the L/C Issuer)
shall become part of the Obligations hereunder and shall bear interest at the
rate then applicable to Revolving Loans constituting Base Rate Loans until
repaid.  Borrower shall remit to Administrative Agent, for the ratable benefit
of Lenders having Revolving Loan Commitments, a Letter of Credit fee equal to
the Letter of Credit Fee Applicable Margin per annum on the aggregate undrawn
face amount of all Letters of Credit outstanding, which fee shall be payable in
advance for the term of the Letter of Credit.  Upon the occurrence of an Event
of Default and during the continuance thereof, each the Letter of Credit fee
shall be increased to an amount equal to two percent (2%) per annum in excess of
the Letter of Credit fee otherwise payable thereon, which fee shall be payable
on demand. Said fee shall be calculated on the basis of a 360 day
year.  Borrower shall also pay on demand the normal and customary administrative
charges of L/C Issuer for issuance, amendment, negotiation, renewal or extension
of any Letter of Credit.

3.2.Letter of Credit Procedures.

3.2.1.L/C Applications.  Each Borrower shall execute and deliver to the L/C
Issuer the Master Letter of Credit Agreement from time to time in effect.  Each
Borrower shall give notice to Administrative Agent and the L/C Issuer of the
proposed issuance of each Letter of Credit on a Business Day which is at least
three Business Days (or such lesser number of days as the L/C Issuer and
Administrative Agent shall agree in any particular instance in their sole
discretion) prior to the proposed date of issuance of such Letter of
Credit.  Each such notice shall be accompanied by an L/C Application, duly
executed by Borrower and in all respects satisfactory to the L/C Issuer,
together with such other documentation as the L/C Issuer may request in support
thereof, it being understood that each L/C Application shall specify, among
other things, the date on which the proposed Letter of Credit is to be issued,
the expiration date of such Letter of Credit (which shall not be later than the
scheduled Maturity Date (unless such Letter of Credit is Cash Collateralized))
and whether such Letter of Credit is to be transferable in whole or in
part.  Any Letter of Credit outstanding after the scheduled Maturity Date which
is Cash Collateralized for the benefit of the L/C Issuer shall be the sole
responsibility of the L/C Issuer.  In the event of any inconsistency between the
terms of the Master Letter of Credit Agreement, any L/C Application and the
terms of this Agreement, the terms of this Agreement shall control.

3.2.2.Reimbursement Obligations Unconditional.  Each Borrower's reimbursement
obligations hereunder shall be irrevocable and unconditional under all
circumstances, including (a) any lack of validity or enforceability of any
Letter of Credit, this Agreement or any other Loan Document, (b) the existence
of any claim, set-off, defense or other right which any Loan Party may have at
any time against a beneficiary named in a Letter of Credit, any transferee of
any Letter of Credit (or any Person for whom any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with any Letter of
Credit, this Agreement, any other Loan Document, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between any Loan Party and the beneficiary named in any Letter of Credit), (c)
the validity, sufficiency or genuineness of any document which the L/C/ Issuer
has determined complies on its face with the terms of the applicable Letter of
Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof.  Without limiting the foregoing, no action or omission whatsoever by
Administrative Agent or any Lender



--------------------------------------------------------------------------------

 



under or in connection with any Letter of Credit or any related matters shall
result in any liability of Administrative Agent or any Lender to any Loan Party,
or relieve any Loan Party of any of its obligations hereunder to any such
Person.

3.3.Expiration Dates of Letters of Credit.

The expiration date of each Letter of Credit shall be no later than the earlier
of (i) one (1) year from the date of issuance and (ii) the thirtieth (30th) day
prior to the Maturity Date.  Notwithstanding the foregoing, a Letter of Credit
may provide for automatic extensions of its expiration date for one or more one
(1) year periods, so long as the issuer thereof has the right to terminate the
Letter of Credit at the end of each one (1) year period and no extension period
extends past the thirtieth (30th) day prior to the Maturity Date.

3.4.Participations in Letters of Credit.

Concurrently with the issuance of each Letter of Credit, the applicable L/C
Issuer shall be deemed to have sold and transferred to each Lender with a
Revolving Loan Commitment, and each such Lender shall be deemed irrevocably and
unconditionally to have purchased and received from such L/C Issuer, without
recourse or warranty, an undivided interest and participation, to the extent of
such Lender's Pro Rata Share, in such Letter of Credit and Borrower's
reimbursement obligations with respect thereto.  If Borrower does not pay any
reimbursement obligation when due, Borrower shall be deemed to have immediately
requested that the Lenders make a Revolving Loan which is a Base Rate Loan in a
principal amount equal to such reimbursement obligations in accordance with
Section 3.1.  The Administrative Agent shall promptly notify such Lenders of
such deemed request and, without the necessity of compliance with the
requirements of Section 2.2.2, Section 17.2 or otherwise such Lender shall make
available to the Administrative Agent its Pro Rata Share of such Loan.  The
proceeds of such Loan shall be paid over by the Administrative Agent to the
applicable L/C Issuer for the account of Borrower in satisfaction of such
reimbursement obligations.  For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
applicable L/C Issuer's "participation" therein.  Each L/C Issuer hereby agrees
to notify the Administrative Agent of the issuance of any Letter of Credit and,
upon request of the Administrative Agent or any Lender, to deliver to the
Administrative Agent or such Lender a list of all outstanding Letters of Credit
issued by such L/C Issuer, together with such information related thereto as the
Administrative Agent or such Lender may reasonably request.

SECTION 4INTEREST, FEES AND CHARGES.

4.1.Interest Rate.

Subject to the terms and conditions set forth below, the Loans shall bear
interest at the per annum rate of interest set forth in subsection (a),  (b) or
(c) below:

(a)The Applicable Margin with respect to Base Rate Loans per annum plus the Base
Rate in effect from time to time, payable on the first Business Day of each
month in arrears for interest through the last day of the prior month.  Said
rate of interest shall increase or decrease by an amount equal to each increase
or decrease in the Base Rate effective on the effective date of each such change
in the Base Rate.

(b)The Applicable Margin with respect to LIBOR Loans plus the LIBO Rate for the
applicable Interest Period, such rate to remain fixed for such Interest
Period.  Interest shall be payable on the last Business Day of such Interest
Period and, with respect to two (2) and three (3) month Interest Periods, on the
same date of each month as the initial date of the Interest Period during such
Interest Period and on the last Business Day of such Interest Period.





--------------------------------------------------------------------------------

 



(c)Upon the occurrence and during the continuance of an Event of Default, the
Loans shall bear interest at the rate of two percent (2.0%) per annum plus the
interest rate otherwise payable thereon (the “Default Rate”), which interest
shall be payable on demand; provided, however, that, other than with respect to
Events of Default arising under Sections 15.1,  15.7 or 15.8, Borrower shall not
be required to pay interest at the Default Rate for any periods in excess of 90
days prior to the date on which Administrative Agent provided written notice to
Borrower regarding the applicable Event of Default.  All interest shall be
computed for the actual number of days elapsed on the basis of a 360 day year.

(d)The applicable LIBO Rate for each Interest Period shall be determined by the
Administrative Agent, and notice thereof shall be given by Administrative Agent
promptly to Borrower.  Each determination of the applicable LIBO Rate by
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error.  Administrative Agent shall, upon written
request of Borrower, deliver to Borrower a statement showing the computations
used by Administrative Agent in determining any applicable LIBO Rate hereunder.

4.2.Increased Costs; Special Provisions For LIBOR Loans.

4.2.1.Increased Costs. 

(a)If, after the Closing Date, any Change in Law:  (i) shall impose, modify or
deem applicable any reserve (including any reserve imposed by the FRB, but
excluding any reserve included in the determination of the LIBO Rate pursuant to
Section 4), special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in, by any Lender or L/C Issuer; (ii) subject any
Recipient to any Taxes (other than Indemnified Taxes and Excluded Taxes) on its
loan, loan principal, letters of credit, commitments, or other obligations, or
its deposit reserves, other liabilities or capital attributable thereto; or
(iii) shall impose on any Lender or L/C Issuer any other condition affecting
this Agreement or its LIBOR Loans, its Note or its obligation to make LIBOR
Loans; and the result of anything described in clauses (i), (ii) and (iii) above
is to increase the cost to (or to impose a cost on) any Lender (or any LIBOR
Office of such Lender) of making or maintaining any LIBOR Loan, or to reduce the
amount of any sum received or receivable by any Lender (or its LIBOR Office)
(whether of principal, interest or any other amount) under this Agreement or
under its Note with respect thereto, then upon demand by such Lender (which
demand shall be accompanied by a statement setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail), Borrower
shall pay directly to such Lender such additional amount as will compensate such
Lender for such increased cost or such reduction.

(b)If any Lender or L/C Issuer shall reasonably determine that any Change in Law
regarding capital adequacy, affecting such Lender or L/C Issuer, or any lending
office of such Lender, or such Lender’s or L/C Issuer’s holding company, if any,
has or would have the effect of reducing the rate of return on such Lender's or
L/C Issuer’s holding company’s capital as a consequence of such Lender's
obligations hereunder or under any Letter of Credit to a level below that which
such Lender or such controlling Person could have achieved but for such Change
in Law (taking into consideration such Lender's or such controlling Person's
policies with respect to capital adequacy) by an amount deemed by such Lender or
such controlling Person to be material, then from time to time, upon demand by
such Lender (which demand shall be accompanied by a statement setting forth the
basis for such demand and a calculation of the amount thereof in reasonable
detail), Borrower shall pay to such Lender such additional amount as will
compensate such Lender or such controlling Person for such reduction.

(c)Failure or delay on the part of any Lender or L/C Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or L/C Issuer’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender or L/C Issuer pursuant to
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or L/C Issuer, as the case may
be, notifies Borrower of the Change in



--------------------------------------------------------------------------------

 



Law giving rise to such increased costs or reductions, and of such Lender’s or
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

4.2.2.Basis for Determining Interest Rate Inadequate or Unfair.  If on or prior
to the first day of any Interest Period:

(a)The Administrative Agent reasonably determines (which determination shall be
binding and conclusive on Borrower) that by reason of circumstances affecting
the interbank LIBOR market adequate and reasonable means do not exist for
ascertaining the applicable LIBO Rate pursuant to the definition thereof; or

(b)the Required Lenders advise Administrative Agent that for any reason in
connection with request for a LIBOR Loan or a conversion thereto or a
continuation thereof that Dollar deposits are not being offered to banks in the
London interbank Eurodollar market for the applicable amount and Interest Period
of such LIBOR Loans, the LIBO Rate as determined by Administrative Agent will
not adequately and fairly reflect the cost to any Lenders of maintaining or
funding LIBOR Loans for such Interest Period or that the making or funding of
LIBOR Loans has become impracticable as a result of an event occurring after the
date of this Agreement which in the opinion of such Lender materially affects
such Loans;

then Administrative Agent shall promptly notify Borrower and, so long as such
circumstances shall continue, (i) no Lender shall be under any obligation to
make or convert any Base Rate Loans into LIBOR Loans and (ii) on the last day of
the current Interest Period for each LIBOR Loan, such Loan shall, unless then
repaid in full, automatically convert to a Base Rate Loan until the
Administrative Agent revokes such notice.

4.2.3.Changes in Law Rendering LIBOR Loans Unlawful.  If any Change in Law,
should make it (or in the good faith judgment of any Lender cause a substantial
question as to whether it is) unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender to make, maintain or fund LIBOR
Loans or to determine or charge interest rates based on LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then such Lender shall promptly notify each of the other
parties hereto and, so long as such circumstances shall continue, (a) such
Lender shall have no obligation to make continue LIBOR Loans or or convert any
Base Rate Loan into a LIBOR Loan (but shall make Base Rate Loans concurrently
with the making of or conversion of Base Rate Loans into LIBOR Loans by such
Lender which are not so affected, in each case in an amount equal to the amount
of LIBOR Loans which would be made or converted into by such Lender at such time
in the absence of such circumstances) and (b) on the last day of the current
Interest Period for each LIBOR Loan of such Lender (or, in any event, on such
earlier date as may be required by the relevant law, regulation or
interpretation), such LIBOR Loan shall, unless then repaid in full,
automatically convert to a Base Rate Loan.  Each Base Rate Loan made by a Lender
which, but for the circumstances described in the foregoing sentence, would be a
LIBOR Loan (an "Affected Loan") shall remain outstanding for the period
corresponding to the Group of LIBOR Loans of which such Affected Loan would be a
part absent such circumstances.

4.2.4.Funding Losses.  Each Borrower hereby agrees that upon demand by any
Lender (which demand shall be accompanied by a statement setting forth the basis
for the amount being claimed, a copy of which shall be furnished to
Administrative Agent) each Borrower will indemnify such Lender against any net
loss or expense which such Lender may sustain or incur (including any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan), as
reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion of any LIBOR Loan of such Lender on a date other than the last day



--------------------------------------------------------------------------------

 



of an Interest Period for such Loan (including any conversion pursuant to
Section 2.2.3), or (b) any failure of such Borrower to borrow, prepay, convert
or continue any Loan on a date specified therefor in a notice of borrowing,
prepayment, conversion or continuation pursuant to this Agreement, (c) the
conversion by such Borrower of any LIBOR Loan other than on the last day of the
Interest Period applicable thereto, or (d) the assignment of any LIBOR Loan
other than on the last day of the Interest Period as a result of a request by
Borrower. For this purpose, all notices to Administrative Agent pursuant to this
Agreement shall be deemed to be irrevocable and conclusive absent manifest
error. Borrower shall pay such Lender the amount shown as due on any such notice
within 10 days after receipt thereof.

4.2.5.Right of Lenders to Fund through Other Offices.  Each Lender may, if it so
elects, fulfill its commitment as to any LIBOR Loan by causing a foreign branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement such Loan shall be deemed to have been made by
such Lender and the obligation of such Borrower to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.

4.2.6.Discretion of Lenders as to Manner of Funding.  Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each LIBOR Loan during each Interest Period for such Loan through
the purchase of deposits having a maturity corresponding to such Interest Period
and bearing an interest rate equal to the LIBO Rate for such Interest Period.

4.2.7.Mitigation of Circumstances; Replacement of Lender. 

(a)Each Lender shall promptly notify each Borrower and Administrative Agent of
any event of which it has knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender's sole
judgment, otherwise disadvantageous to such Lender) to mitigate or avoid, (i)
any obligation by any Borrower to pay any amount pursuant to Sections 4.2.1 or
4.4 or (ii) the occurrence of any circumstances described in Sections 4.2.2 or
4.2.3 (and, if such Lender has given notice of any such event described in
clause (i) or (ii) above and thereafter such event ceases to exist, such Lender
shall promptly so notify such Borrower and Administrative Agent).  Without
limiting the foregoing, each Lender will designate a different funding office if
such designation will avoid (or reduce the cost to such Borrower of) any event
described in clause (i) or (ii) above and such designation will not, in Lender's
sole judgment, be otherwise disadvantageous to such Lender. Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)If (i) Borrower becomes obligated to pay additional amounts to any Lender
pursuant to Sections 4.2.1 or 4.4, or any Lender gives notice of the occurrence
of any circumstances described in Sections 4.2.2 or 4.2.3 and in each case, such
Lender has declined or is unable to designate a different lending office in
accordance with paragraph (a) of this Section, (ii)  any Lender becomes a
Defaulting Lender, or (iii) any Lender becomes a Non-Consenting Lender pursuant
to Section 20.1, then Borrower may designate another lender which is acceptable
to the Administrative Agent and the L/C Issuer in their reasonable discretion
(such other lender being called a "Replacement Lender") to purchase the Loans of
such Lender and such Lender's rights hereunder (other than its existing rights
to payment pursuant to Section 4.2.1 or Section 4.4), and obligations under this
Agreement and the related Loan Documents, without recourse to or warranty by, or
expense to, such Lender, provided that: (i) the purchase price is equal to the
outstanding principal amount of the Loans payable to such Lender plus any
accrued but unpaid interest on such Loans and all accrued but unpaid fees owed
to such Lender and any other amounts payable to such Lender under this Agreement
(including any amounts under Section 4.2.4), and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights



--------------------------------------------------------------------------------

 



hereunder (other than rights with respect to indemnities and similar rights
applicable to such Lender prior to the date of such purchase and assumption) and
shall be relieved from all obligations to Borrower hereunder, and the
Replacement Lender shall succeed to the rights and obligations of such Lender
hereunder; (ii) in the case of any such purchase resulting from a claim for
compensation under Section 4.2.1 or Section 4.4, such purchase will result in a
reduction in such compensation or payments thereafter; (iii) such purchase does
not conflict with applicable law; and (iv) in the case of any purchase resulting
from a Lender becoming a Non-Consenting Lender, the Replacement Lender shall
have consented to the applicable amendment, waiver, or consent.

A Lender shall not be required to make any such purchase or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling Borrower to require such purchase and delegation cease to apply.

Notwithstanding anything in this Section to the contrary, (i) any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a back-up standby Letter of Credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of cash collateral into a cash collateral account in
amounts and pursuant to arrangements reasonably satisfactory to L/C Issuer) have
been made with respect to such outstanding Letter of Credit and (ii) the Lender
that acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 18.10.

4.2.8.Conclusiveness of Statements; Survival of Provisions.  Determinations and
statements of a Lender pursuant to Sections 4.2.1,  4.2.2,  4.2.3 or 4.2.4 shall
be conclusive absent demonstrable error.  Each Lender may use reasonable
averaging and attribution methods in determining compensation under Sections
4.2.1 and 4.2.4, and the provisions of such Sections shall survive repayment of
the Obligations, cancellation of any Notes, expiration or termination of the
Letters of Credit and termination of this Agreement.

4.3.Fees And Charges.

4.3.1.Unused Line Fee:  Borrower shall pay to Administrative Agent, for the
ratable benefit of Lenders having Revolving Loan Commitments, an unused line fee
at a rate per annum of one-half of one percent (0.50%) of the difference between
the Total Revolving Loan Commitment and the average daily balance of the
Revolving Loans plus the Letter of Credit Obligations for each month, which fee
shall be fully earned by such Lenders on the last day of each month and payable
monthly in arrears on the first Business Day of each month with respect to all
activity through the last day of the prior month.  Said fee shall be calculated
on the basis of a 360 day year.

4.3.2.Closing Fee.  Borrower shall pay to Administrative Agent, for the ratable
benefit of Lenders having Revolving Loan Commitments, a closing fee equal to
$175,000.00, which amount shall be fully earned and payable on the Closing Date.

4.3.3.Agent Fee Letter:  Borrower shall pay to Administrative Agent the fees set
forth in the Agent Fee Letter.

4.3.4.Costs and Expenses:  Borrower shall reimburse Administrative Agent for all
reasonable and customary costs and expenses, including, without limitation,
Attorney Costs incurred by Administrative Agent in connection with the (i)
documentation and consummation of the transactions contemplated by this
Agreement including, without limitation, Uniform Commercial Code and other
public record searches and filings, overnight courier or other express or
messenger delivery, appraisal costs, surveys, title insurance and environmental
audit or review costs; (ii) collection, protection or enforcement of any rights
in or to the Collateral; (iii) collection of any Obligations; and (iv)
administration and enforcement of any of Administrative Agent's and Lenders
rights under this



--------------------------------------------------------------------------------

 



Agreement or any other Loan Document (including, without limitation, any costs
and expenses of any third party provider engaged by Administrative Agent for
such purposes).  Borrower shall also pay all normal service charges with respect
to all accounts maintained by each Borrower with Administrative Agent and any
additional services requested by any Borrower from Administrative Agent.

4.4.Taxes.

(a)To the extent permitted by applicable law, all payments hereunder or under
the Loan Documents (including any payment of principal, interest, or fees) to,
or for the benefit, of any person shall be made by the Loan Party free and clear
of and without deduction or withholding for, or account of, any Taxes now or
hereinafter imposed by any taxing authority.

(b)If a Loan Party shall be required by applicable law (as determined in the
good faith discretion of an applicable Administrative Agent) to deduct any Taxes
from or in respect of any sum payable to any Recipient hereunder or any other
Loan Document: (i) such Loan Party shall make such deductions; (ii) such Loan
Party shall pay the full amount deducted to the relevant taxing or other
authority in accordance with applicable law; and (iii) if the Taxes are
Indemnified Taxes, the sum payable shall be increased by the Loan Party as much
as shall be necessary so that after making all the required deductions
(including deductions applicable to additional sums payable under this Section
4.4), the Recipient receives an amount equal to the sum it should have received
had no such deductions been made.  In addition, the Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes. As soon as practicable after any payment of Taxes by the
Loan Parties to a Governmental Authority pursuant to this Section, Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(c)The Loan Parties shall jointly and severally indemnify, and within ten (10)
days of demand therefor, pay Administrative Agent and each other Recipient for
the full amount of Indemnified Taxes and other reasonable liabilities, expenses
and costs related thereto (including without limitation, reasonable attorneys'
or tax advisors' fees and disbursements and Indemnified Taxes imposed on amounts
received under this Section 4.4) that are paid by, or imposed on, Administrative
Agent or such other Recipient (and any of their respective affiliates), whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Loan Parties by a lender (with a copy to
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d)(i)To the extent permitted by applicable law, each Lender that is not a
United States person within the meaning of Code Section 7701(a)(30) (a "Non-U.S.
Participant") shall deliver to Borrower and the Administrative Agent on or prior
to the Closing Date (or in the case of a Lender that is an Assignee, on the date
of such assignment to such Lender) two accurate and complete original signed
copies of IRS Form W-8BEN, W-8BEN-E, W-8ECI, or W-8IMY (or any successor or
other applicable form prescribed by the IRS) certifying to such Lender's
entitlement to a complete exemption from, or a reduced rate in, United States
federal withholding tax on interest payments to be made hereunder or any
Loan.  If a Lender that is a Non-U.S. Participant is claiming exemption from
withholding on interest pursuant to Code Sections 871(h) or 881(c), such Lender
shall deliver (along with two accurate and complete original signed copies of
IRS Form W-8BEN or W-8BEN-E, as applicable) a certificate in form and substance
reasonably acceptable to Administrative Agent (any such certificate, a "U.S. Tax
Compliance Certificate").  In addition, each Lender that is a Non-U.S.
Participant  agrees that from time to time after the Closing Date, (or in the
case of a Lender that is an Assignee, after the date of the assignment to such
Lender), when a lapse in time (or change in circumstances occurs) renders the
prior certificates hereunder obsolete or inaccurate in any material respect,
such Lender shall, to the extent



--------------------------------------------------------------------------------

 



permitted under applicable law, deliver to Borrower and the Administrative Agent
two new and accurate and complete original signed copies of an IRS Form W 8BEN,
W-8BEN-E, W-8ECI, or W-8IMY (or any successor or other applicable forms
prescribed by the IRS), and if applicable, a new U.S. Tax Compliance
Certificate, to confirm or establish the entitlement of such Lender or the
Administrative Agent to an exemption from, or reduction in, United States
withholding tax on interest payments to be made hereunder or any Loan, or
promptly notify Borrower and the Administrative Agent in writing of its legal
inability to do so. 

(ii)Any Non-U.S. Participant shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the Closing Date
(or in the case of a Lender that is an Assignee,  on the date of such assignment
to such Lender) (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent properly completed and duly executed
copies of any other  form prescribed by applicable law as a basis for claiming
exemption from or a reduction in, U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent  to determine
the withholding or deduction required to be made.  If a payment made to a Lender
under this Agreement, whether made by any Loan Party or Administrative Agent,
would be subject to United States federal withholding taxes imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent, at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower or Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower or
Administrative Agent as may be necessary for Borrower and Administrative Agent
to comply with their applicable obligations under FATCA, to determine that such
Lender has or has not complied with the such Recipient's obligations under
FATCA, or to determine the amount to deduct and withhold from such payment. Each
Lender that is not a Non-U.S. Participant shall provide two properly completed
and duly executed copies of IRS Form W-9 (or any successor or other applicable
form) to Borrower and the Administrative Agent certifying that such Lender is
exempt from United States backup withholding tax.  To the extent that a form
provided pursuant to this Section 4.4(d)(ii) is rendered obsolete or inaccurate
in any material respect as result of change in circumstances with respect to the
status of a Lender, such Lender shall, to the extent permitted by applicable
law, deliver to Borrower and the Administrative Agent revised forms necessary to
confirm or establish the entitlement to such Lender's or Administrative Agent's
exemption from United States backup withholding tax or promptly notify Borrower
and Administrative Agent in writing of its legal inability to do so.

(e)Each Lender agrees to severally indemnify the Administrative Agent and hold
the Administrative Agent harmless for the full amount of any Taxes imposed by
any jurisdiction on amounts payable to the Administrative Agent under this
Section 4.4) which are imposed on or with respect to principal, interest or fees
payable to such Lender hereunder and which are not paid by a Loan Party pursuant
to this Section 4.4, whether or not such Taxes or related liabilities were
correctly or legally asserted.  This indemnification shall be made within 10
days from the date the Administrative Agent makes written demand therefor. A
demand as to the amount of such payment or liability delivered to any Lender by
the Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).

(f)If any party determines, in its sole discretion exercised in good faith, that
is has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 4.4 (including by the payment of additional amounts
pursuant to this Section 4.4), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 4.4 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes)



--------------------------------------------------------------------------------

 



of such indemnified party and without interest (other than any interest paid by
the Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority.  Notwithstanding anything to the contrary in
this paragraph (f), all payments required by a Lender under this paragraph (f)
shall be subject to such Lender’s right of setoff under the Loan Documents, and
in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to the such
Tax had never been paid.  This paragraph (f) shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

4.5.Maximum Interest.

It is the intent of the parties that the rate of interest and other charges to
Borrower under this Agreement and the other Loan Documents shall be lawful;
therefore, if for any reason the interest or other charges payable under this
Agreement are found by a court of competent jurisdiction, in a final
determination, to exceed the limit which a Lender may lawfully charge Borrower,
then the obligation to pay interest and other charges shall automatically be
reduced to such limit and, if any amount in excess of such limit shall have been
paid, then such amount shall be refunded to Borrower.

SECTION 5COLLATERAL.

5.1.Grant of Security Interest to Administrative Agent.

As security for the payment of all Loans now or in the future made by
Administrative Agent and Lenders to Borrower hereunder and for the payment,
performance or other satisfaction of all other Obligations owing to
Administrative Agent, Lenders and, to the extent constituting Obligations
hereunder, any Affiliate of any Lender and all guaranties of the Obligations by
the Loan Parties, each Loan Party hereby assigns to Administrative Agent, for
the benefit of itself, the Lenders and their applicable Affiliates, and grants
to Administrative Agent, for the benefit of itself, the Lenders and their
applicable Affiliates, a continuing security interest in the following property
of each such Loan Party, whether now or hereafter owned, existing, acquired or
arising and wherever now or hereafter located:  (a) all Accounts (whether or not
Eligible Accounts) and all Goods whose sale, lease or other disposition by such
Loan Party has given rise to Accounts and have been returned to, or repossessed
or stopped in transit by, such Loan Party; (b) all Chattel Paper, Instruments,
Documents and General Intangibles (including, without limitation, all patents,
patent applications, trademarks, trademark applications, trade names, trade
secrets, goodwill, copyrights, copyright applications, registrations, licenses,
software, franchises, customer lists, tax refund claims, claims against carriers
and shippers, guarantee claims, contract rights, payment intangibles, security
interests, security deposits and rights to indemnification); (c) all Inventory
(whether or not Eligible Inventory); (d) all Goods (other than Inventory),
including, without limitation, Equipment, vehicles and Fixtures; (e) all
Investment Property; (f) all Deposit Accounts, bank accounts, deposits and cash;
(g) all Letter-of-Credit Rights; (h) Commercial Tort Claims (i) all Supporting
Obligations; (j) any other property of such Loan Party now or hereafter in the
possession, custody or control of Administrative Agent or any Lender or any
agent or any parent, affiliate or subsidiary of Administrative Agent or any
Lender or any participant with Administrative Agent or any Lender in the Loans,
for any purpose (whether for safekeeping, deposit, collection, custody, pledge,
transmission or otherwise) and (k) all additions and accessions to,
substitutions for, and replacements, products and Proceeds of the foregoing
property, including, without limitation, proceeds of all insurance policies
insuring the foregoing property, and all of such Loan Party's books and records
relating to any of the foregoing and to such Loan Party's business.
Notwithstanding the foregoing, the security interest created



--------------------------------------------------------------------------------

 



by this Agreement shall not extend to, and the term “Collateral” shall not
include, any Excluded Property. Notwithstanding the foregoing, Administrative
Agent and Lenders hereby agree that Administrative Agent and Lenders are not
seeking to perfect their security interest in any Borrower’s motor vehicles and
other assets subject to certificates of title (excluding, for the avoidance of
doubt, any such assets constituting Inventory) (“Titled Collateral”) by noting
its lien on the title; provided, however, that: (x) Borrower shall promptly
notify Lender in writing when the aggregate value of Borrower’s Titled
Collateral exceeds $100,000; and (y) in such event, to the extent requested by
Administrative Agent, Borrowers shall execute all such documents and instruments
reasonably necessary to perfect Administrative Agent’s and Lender’s security
interest in such Titled Collateral.

5.2.Other Security.

Administrative Agent, in its Permitted Discretion, without waiving or releasing
(i) any obligation, liability or duty of any Loan Party under this Agreement or
the other Loan Documents or (ii) any Event of Default, may at any time or times
hereafter, but shall not be obligated to, pay, acquire or accept an assignment
of any security interest, lien, encumbrance or claim asserted by any Person in,
upon or against the Collateral, provided, that Administrative Agent may take
such actions with respect to Permitted Liens only after the occurrence and
during the continuance of an Event of Default.  All sums paid by Administrative
Agent in respect thereof and all costs, fees and expenses including, without
limitation, Attorney Costs, all court costs and all other charges relating
thereto incurred by Administrative Agent shall constitute Obligations, payable
by Borrower to Administrative Agent on demand and, until paid, shall bear
interest at the highest rate then applicable to Loans hereunder.

5.3.Possessory Collateral.

Promptly upon a Loan Party's receipt of any Investment Property consisting of
certificated securities, such Loan Party shall deliver the original thereof to
Administrative Agent together with an appropriate endorsement or other specific
evidence of assignment thereof to Administrative Agent (in form and substance
acceptable to Administrative Agent).  If an endorsement or assignment of any
such items shall not be made for any reason, Administrative Agent is hereby
irrevocably authorized, as such Loan Party's attorney and agent-in-fact, to
endorse or assign the same on such Loan Party's behalf.

5.4.Electronic Chattel Paper.

To the extent that a Loan Party obtains or maintains any Electronic Chattel
Paper, such Loan Party shall create, store and assign the record or records
comprising the Electronic Chattel Paper in such a manner that (i) a single
authoritative copy of the record or records exists which is unique, identifiable
and except as otherwise provided in clauses (iv), (v) and (vi) below,
unalterable, (ii) the authoritative copy identifies Administrative Agent as the
assignee of the record or records, (iii) the authoritative copy is communicated
to and maintained by the Administrative Agent or its designated custodian, (iv)
copies or revisions that add or change an identified assignee of the
authoritative copy can only be made with the participation of Administrative
Agent, (v) each copy of the authoritative copy and any copy of a copy is readily
identifiable as a copy that is not the authoritative copy and (vi) any revision
of the authoritative copy is readily identifiable as an authorized or
unauthorized revision.

SECTION 6PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS
THEREIN.

Each Loan Party shall, at Administrative Agent's request, at any time and from
time to time, authenticate, execute and deliver to Administrative Agent such
financing statements, documents and other agreements and instruments (and pay
the cost of filing or recording the same in all public offices deemed necessary
or desirable by Administrative Agent) and do such other acts and things or cause
third parties to do such other acts and things as Administrative Agent may deem
necessary or desirable in its sole discretion in order to establish and maintain
a valid, attached and perfected security interest in the



--------------------------------------------------------------------------------

 



Collateral in favor of Administrative Agent (free and clear of all other liens,
claims, encumbrances and rights of third parties whatsoever, whether voluntarily
or involuntarily created, except Permitted Liens) to secure payment of the
Obligations, and in order to facilitate the collection of the Collateral.  Each
Loan Party irrevocably hereby makes, constitutes and appoints Administrative
Agent (and all Persons designated by Administrative Agent for that purpose) as
such Loan Party's true and lawful attorney and agent-in-fact to execute and file
such financing statements, documents and other agreements and instruments and do
such other acts and things as may be necessary to preserve and perfect
Administrative Agent's security interest in the Collateral.  Each Loan Party
further ratifies and confirms the prior filing by Administrative Agent of any
and all financing statements which identify the such Loan Party as debtor,
Administrative Agent as secured party and any or all Collateral as collateral.

SECTION 7POSSESSION OF COLLATERAL AND RELATED MATTERS.

Until otherwise notified by Administrative Agent following the occurrence of an
Event of Default, each Loan Party shall have the right, except as otherwise
provided in this Agreement, in the ordinary course of such Loan Party's
business, to (a) sell, lease or furnish under contracts of service any of such
Loan Party's Inventory normally held by such Loan Party for any such purpose;
(b) use and consume any raw materials, work in process or other materials
normally held by such Loan Party for such purpose; and (c) dispose of obsolete
or unuseful Equipment so long as all of the net cash proceeds of any disposition
under this clause (c) in excess of $500,000 per annum in the aggregate and not
reinvested in the business of Parent or its domestic Subsidiaries within 180
days thereafter are paid to Administrative Agent for application to the
Obligations (except for such proceeds which are required to be delivered to the
holder of a Permitted Lien which is prior in right of payment); provided,
however, that a sale in the ordinary course of business shall not include any
transfer or sale in satisfaction, partial or complete, of a debt owed by such
Loan Party.

SECTION 8COLLECTIONS.

8.1.Lockbox and Lockbox Account.

Each Borrower shall direct all of its Account Debtors to make all payments on
the Accounts directly to a mailing address designated by, and under the
exclusive control of Administrative Agent, at a financial institution reasonably
acceptable to Administrative Agent (the "Lockbox"); provided, that with the
consent of Administrative Agent, Borrower may collect payments and remotely scan
such checks to Administrative Agent in a manner satisfactory to Administrative
Agent ("Remote Scanning") on a daily basis as such checks are received.  Each
Borrower shall establish an account (the "Lockbox Account") in such Borrower's
name, for the benefit of Administrative Agent, with a financial institution
acceptable to Administrative Agent, into which all payments received in the
Lockbox shall be deposited, and into which such Borrower will immediately
deposit all payments received by such Borrower on Accounts in the identical form
in which such payments were received, whether by cash or check.  If any
Borrower, any Affiliate or Subsidiary, any shareholder, officer, director,
employee or agent of such Borrower or any Affiliate or Subsidiary, or any other
Person acting for or in concert with such Borrower shall receive any monies,
checks, notes, drafts or other payments relating to or as Proceeds of Accounts
or other Collateral, such Borrower and each such Person shall receive all such
items in trust for, and as the sole and exclusive property of, Administrative
Agent and, immediately upon receipt thereof, shall remit the same (or cause the
same to be remitted) in kind to the Lockbox Account in a manner satisfactory to
Administrative Agent including by Remote Scanning.  The financial institution
with which the Lockbox Account is established shall acknowledge and agree, in a
manner satisfactory to Administrative Agent, that the checks, instruments, and
other property in such Lockbox and Lockbox Account are the sole and exclusive
property of Administrative Agent, that such financial institution will follow
the instructions of Administrative Agent with respect to disposition of funds in
the Lockbox and Lockbox Account without further consent from any Borrower, the
financial institution will not accept instructions of any Borrower with respect
to the Lockbox Account, that such financial institution has no right to setoff
against the Lockbox or Lockbox Account or against any other account maintained
by such financial institution into



--------------------------------------------------------------------------------

 



which the contents of the Lockbox or Lockbox Account are transferred, and that
such financial institution shall wire, or otherwise transfer in immediately
available funds to Administrative Agent in a manner satisfactory to
Administrative Agent, funds deposited in the Lockbox Account on a daily basis as
such funds are collected; provided that if the Lockbox Account is at
Administrative Agent, the daily ledger balance of such accounts as of the
beginning of each Business Day shall be transferred to Administrative Agent each
Business Day for application in accordance with Section 8.3.  Each Borrower
agrees that all payments made to such Lockbox Account or otherwise received by
Administrative Agent, whether in respect of the Accounts or as Proceeds of other
Collateral or otherwise (except for proceeds of Collateral which are required to
be delivered to the holder of a Permitted Lien which is prior in right of
payment), will be applied on account of the Obligations in accordance with the
terms of this Agreement.  Each Borrower agrees to pay all customary fees, costs
and expenses in connection with opening and maintaining the Lockbox and Lockbox
Account.  All of such fees, costs and expenses if not paid by Borrower, may be
paid by Administrative Agent (if at a financial institution other than
Administrative Agent) or otherwise charged to Borrower and in such event all
amounts paid by Administrative Agent or charged by Administrative Agent shall
constitute Obligations hereunder, shall be payable to Administrative Agent by
Borrower upon demand, and, until paid, shall bear interest at the highest rate
then applicable to Loans hereunder.  All checks, drafts, instruments and other
items of payment or Proceeds of Collateral shall be endorsed by Borrower to
Administrative Agent, and, if that endorsement of any such item shall not be
made for any reason, Administrative Agent is hereby irrevocably authorized to
endorse the same on Borrower's behalf.  For the purpose of this section, each
Borrower irrevocably hereby makes, constitutes and appoints Administrative Agent
(and all Persons designated by Administrative Agent for that purpose) as such
Borrower's true and lawful attorney and agent-in-fact (i) to endorse such
Borrower's name upon said items of payment and/or Proceeds of Collateral and
upon any Chattel Paper, Document, Instrument, invoice or similar document or
agreement relating to any Account of any Borrower or Goods pertaining thereto;
(ii) to take control in any manner of any item of payment or Proceeds thereof
and (iii) to have access to any lockbox or postal box into which any payments on
Accounts of Borrower are deposited, and open and process all mail addressed to
Borrower and deposited therein.

8.2.Administrative Agent's Rights.

Administrative Agent may, at any time and from time to time after the occurrence
and during the continuance of an Event of Default, whether before or after
notification to any Account Debtor and whether before or after the maturity of
any of the Obligations, (i) enforce collection of any of any Loan Party's
Accounts or other amounts owed to a Loan Party by suit or otherwise; (ii)
exercise all of any Loan Party's rights and remedies with respect to proceedings
brought to collect any Accounts or other amounts owed to a Loan Party; (iii)
surrender, release or exchange all or any part of any Accounts or other amounts
owed to a Loan Party, or compromise or extend or renew for any period (whether
or not longer than the original period) any indebtedness thereunder; (iv) sell
or assign any Account of a Loan Party or other amount owed to a Loan Party upon
such terms, for such amount and at such time or times as Administrative Agent
deems advisable; (v) prepare, file and sign the applicable Loan Party's name on
any proof of claim in bankruptcy or other similar document against any Account
Debtor or other Person obligated to such Loan Party; and (vi) do all other acts
and things which are necessary, in Administrative Agent's Permitted Discretion,
to fulfill each Loan Party's obligations under this Agreement and the other Loan
Documents and to allow Administrative Agent to collect the Accounts or other
amounts owed to a Loan Party.  In addition to any other provision hereof,
Administrative Agent may at any time, after the occurrence and during the
continuance of an Event of Default, at Borrower's expense, notify any parties
obligated on any of the Accounts to make payment directly to Administrative
Agent of any amounts due or to become due thereunder.

8.3.Application of Proceeds.

For purposes of calculating interest and fees, Administrative Agent shall,
within one (1) Business Day after application of the opening daily ledger
balance to the Obligations as set forth in the



--------------------------------------------------------------------------------

 



immediately following sentence, apply the whole or any part of such collections
or Proceeds against the Obligations in such order as Administrative Agent shall
determine in its Permitted Discretion and in the absence of any determination,
in accordance with the order set forth in Section 16.2; provided that so long as
no Event of Default shall then exist, Administrative Agent will not apply any
such collections or Proceeds against LIBOR Loans except at the end of an
Interest Period. For purposes of determining the amount of Loans available for
borrowing purposes, Administrative Agent shall apply the opening daily ledger
balance in the Lockbox Account as of the beginning of each Business Day in whole
or in part against the Obligations, in such order as Administrative Agent shall
determine in its Permitted Discretion (and in the absence of any such
determination, in the order set forth in Section 16.2), subject to actual
collection.

8.4.Account Statements.

On a monthly basis, Administrative Agent shall deliver to Borrower an account
statement showing all Loans, charges and payments, which, absent manifest error,
shall be deemed final, binding and conclusive upon Borrower unless Borrower
notifies Administrative Agent in writing, specifying any error therein, within
thirty (30) days of the date such account statement is sent to Borrower and any
such notice shall only constitute an objection to the items specifically
identified.

SECTION 9COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES.

9.1.Loan Reports.

Borrower shall deliver to Administrative Agent and each Lender an executed loan
report and certificate in Administrative Agent's then current form (i) if
Revolving Loan Availability is equal to or less than $15,000,000, at least once
each week, and (ii) if Revolving Loan Availability is greater than $15,000,000,
at least once each month by the 5th Business Day of such month, in each case
which shall be accompanied by copies of each Borrower’s sales journal, cash
receipts journal and credit memo journal for the relevant period.  Such report
shall reflect the activity of Borrower with respect to Accounts for the
immediately preceding week, and shall be in a form and with such specificity as
is satisfactory to Administrative Agent and shall contain such additional
information concerning Accounts and Inventory as may be requested by
Administrative Agent including, without limitation, but only if specifically
requested by Administrative Agent, copies of all invoices prepared in connection
with such Accounts.

9.2.Monthly Reports.

Borrower shall deliver to Administrative Agent and each Lender, in addition to
any other reports, as soon as practicable and in any event: (i) within twenty
(20) days after the end of each month, (A) a detailed trial balance of
Borrower's Accounts aged per invoice date, in form and substance reasonably
satisfactory to Administrative Agent including, without limitation, the names
and addresses of all Account Debtors of Borrower, and (B) a summary and detail
of accounts payable (such Accounts and accounts payable divided into such time
intervals as Administrative Agent may require in its sole discretion), including
a listing of any held checks; and (ii) within twenty (20) days after the end of
each month, the general ledger inventory account balance, a perpetual inventory
report and Administrative Agent's standard form of Inventory report then in
effect or the form most recently requested from Borrower by Administrative
Agent, for Borrower by each category of Inventory, together with a description
of the monthly change in each category of Inventory.

9.3.Financial Statements.

Borrower shall deliver to Administrative Agent  and each Lender he following
financial information, all of which shall be prepared in accordance with GAAP
consistently applied, and shall be accompanied by a compliance certificate in
the form of Exhibit A hereto, which compliance certificate



--------------------------------------------------------------------------------

 



shall include a calculation of all financial covenants contained in this
Agreement:  (i) no later than thirty (30) days after each calendar month, copies
of internally prepared financial statements, including, without limitation,
balance sheets and statements of income of Borrower, and, if such month-end is
also the end of a calendar quarter, such financial statements shall also include
retained earnings and cash flow of Borrower, in each case certified by the Chief
Financial Officer of Borrower; and (ii) no later than one hundred twenty (120)
days after the end of each of Borrower's Fiscal Years, audited annual financial
statements with an opinion by independent certified public accountants selected
by Borrower and reasonably satisfactory to Administrative Agent prepared in
accordance with generally accepted auditing standards that is not subject to any
“going concern” or similar qualification or exception or any qualification as to
the scope of such audit or with respect to accounting principles followed by
Parent or any of its Subsidiaries not in accordance with GAAP, which financial
statements shall be accompanied by copies of any management letters sent to the
Borrower by such accountants. 

9.4.Annual Projections.

As soon as practicable and in any event 30 days after the beginning of each
Fiscal Year, Borrower shall deliver to Administrative Agent and each Lender
projected balance sheets, statements of income and cash flow for Borrower, for
each of the twelve (12) months during such Fiscal Year, which shall include the
assumptions used therein, together with appropriate supporting details as
reasonably requested by Administrative Agent.

9.5.Explanation of Budgets and Projections.

In conjunction with the delivery of the annual presentation of projections or
budgets referred to in Section 9.4 above, Responsible Officers of Borrower shall
be reasonably available to discuss with Administrative Agent, all changes and
developments between the anticipated financial results included in such
projections or budgets and the historical financial statements of Borrower.

9.6.Public Reporting.

Promptly upon the filing thereof, Borrower shall deliver to Administrative Agent
and each Lender copies of all registration statements and annual, quarterly,
monthly or other regular reports which Borrower or any of its Subsidiaries files
with the Securities and Exchange Commission (the “SEC”), as well as promptly
providing to Administrative Agent and each Lender copies of any reports and
proxy statements delivered to its shareholders.

Documents required to be delivered pursuant to Section 9.3, 9.6 or 9.7 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Parent posts such documents, or
provides a link thereto on Parent’s website; provided that Parent shall notify
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents.

9.7.Other Information.

Promptly following request therefor by Administrative Agent, such other business
or financial data, reports, appraisals and projections with respect to each Loan
Party as Administrative Agent may reasonably request.

SECTION 10TERMINATION.

Each Lender's obligations under this Agreement shall be in effect from the
Closing Date until the Maturity Date or such earlier date that the Obligations
are accelerated pursuant to Section 16.  Upon the Maturity Date or the earlier
acceleration of the Obligations as set forth above, neither Administrative



--------------------------------------------------------------------------------

 



Agent nor any Lender shall be obligated to make any additional Loans on or after
the date identified as the date on which the Obligations are to be repaid; and
(ii) this Agreement shall terminate on the date thereafter that the Obligations
are paid in full (except for such provisions that by their terms survive the
termination of this Agreement), all Letters of Credit are returned to the L/C
Issuer for cancellation or Cash Collateralized in a manner satisfactory to
Administrative Agent and the L/C Issuer. Prior to such time as Borrower repays
all of the Obligations and returns all Letters of Credit to L/C Issuer for
cancellation or such Letters of Credit are Cash Collateralized in a manner
satisfactory to Administrative Agent and the L/C Issuer and this Agreement is to
be terminated, if Borrower is obtaining new financing from another lender,
Borrower shall deliver such lender's indemnification of Administrative Agent and
Lenders, in form and substance satisfactory to Administrative Agent, for checks
or other amounts which Administrative Agent has credited to Borrower's account,
but which subsequently are dishonored, returned or reversed for any reason or
for automatic clearinghouse or wire transfers not yet posted to Borrower's
account. 

SECTION 11REPRESENTATIONS AND WARRANTIES.

Each Loan Party hereby represents and warrants the following to Administrative
Agent and Lenders, which representations and warranties shall be true at the
time of each Loan Party's execution hereof and the closing of the transactions
described herein or related hereto, and shall be remade by each Loan Party at
the time each Loan is made pursuant to this Agreement, provided, that
representations and warranties made as of a particular date shall be true and
correct as of such date.

11.1.Financial Statements and Other Information.

The financial statements delivered or to be delivered by each Loan Party to
Administrative Agent or any Lender at or prior to the date of this Agreement
fairly present in all material respects the financial condition of such Loan
Party, and there has been no material adverse change in the financial condition,
the operations or any other status of such Loan Party since the date of the
financial statements delivered to Administrative Agent or any Lender most
recently prior to the date of this Agreement.  All written information now or
heretofore furnished by each Loan Party to Administrative Agent or any Lender in
connection with the transactions contemplated by this Agreement is true and
correct as of the date with respect to which such information was furnished.

11.2.Locations.

The office where each Loan Party keeps its books, records and accounts (or
copies thereof) concerning the Collateral, each Loan Party's principal place of
business and all of each Loan Party's other places of business, locations of
Collateral and post office boxes and locations of bank accounts are as set forth
in Schedule 11.2 and at other locations within the continental United States of
which Administrative Agent has been advised by Borrower in accordance with
Section 12.2.1.  The Collateral, including, without limitation, the Equipment
(except any part thereof which Borrower shall have advised Administrative Agent
in writing consists of Collateral normally used in more than one state) is kept,
or, in the case of vehicles, based, only at the addresses set forth on Schedule
11.2, and at other locations within the continental United States of which
Administrative Agent has been advised by Borrower in writing in accordance with
Section 12.2.1.

11.3.Loans by Loan Parties.

No Loan Party has not made any loans or advances to any Affiliate or other
Person except for advances authorized hereunder to employees, officers and
directors of each Loan Party for travel and other expenses arising in the
ordinary course of such Loan Party's business.

11.4.Accounts and Inventory.





--------------------------------------------------------------------------------

 



Each Account or item of Inventory which Borrower shall, expressly or by
implication, request Administrative Agent to classify as an Eligible Account or
as Eligible Inventory, respectively, shall, as of the time when such request is
made, conform in all respects to the requirements of such classification as set
forth in the respective definitions of Eligible Account and Eligible Inventory
as set forth herein.

11.5.Liens.

Each Loan Party is the lawful owner of all Collateral now purportedly owned or
hereafter purportedly acquired by such Loan Party, free from all liens, claims,
security interests and encumbrances whatsoever, whether voluntarily or
involuntarily created and whether or not perfected, other than the Permitted
Liens.

11.6.Organization, Authority and No Conflict.

Each Loan Party is an entity of the type set forth on Schedule 11.6, duly
organized, validly existing and in good standing in its state of incorporation
or organization set forth on Schedule 11.6, its state organizational
identification number is set forth on Schedule 11.6, and is duly qualified and
in good standing in all states where the nature and extent of the business
transacted by it or the ownership of its assets makes such qualification
necessary or, if such Loan Party is not so qualified, such Loan Party may cure
any such failure without losing any of its rights, incurring any liens or
material penalties, or otherwise affecting Administrative Agent's or any
Lender's rights.  Each Loan Party has the right and power and is duly authorized
and empowered to enter into, execute and deliver this Agreement and the other
Loan Documents to which it is a party and perform its obligations hereunder and
thereunder. Each Loan Party's execution, delivery and performance of this
Agreement and the other Loan Documents does not conflict with the provisions of
the organizational documents of such Loan Party, any statute, regulation,
ordinance or rule of law, or any agreement, contract or other document which may
now or hereafter be binding on such Loan Party, except for conflicts with
agreements, contracts or other documents which would not reasonably be expected
to have a Material Adverse Effect, and such Loan Party's execution, delivery and
performance of this Agreement and the other Loan Documents shall not result in
the imposition of any lien or other encumbrance upon any of such Loan Party's
property (other than Permitted Liens) under any existing indenture, mortgage,
deed of trust, loan or credit agreement or other agreement or instrument by
which such Loan Party or any of its property may be bound or affected. 

11.7.Litigation.

Except as disclosed on Schedule 11.7 hereto, there are no actions or proceedings
which are pending or, to the best of any Responsible Officer's knowledge,
threatened against any Loan Party which is reasonably likely to have a Material
Adverse Effect on such Loan Party, and each Loan Party shall, promptly upon
becoming aware of any such pending or threatened action or proceeding, give
written notice thereof to Administrative Agent.  No Loan Party has any
Commercial Tort Claims pending.

11.8.Compliance with Laws and Maintenance of Permits; Taxes.

(i)Each Loan Party has obtained all governmental consents, franchises,
certificates, licenses, authorizations, approvals and permits, the lack of which
would reasonably be expected to have a Material Adverse Effect.  Each Loan Party
is in compliance in all material respects with all applicable federal, state,
local and foreign statutes, orders, regulations, rules and ordinances
(including, without limitation, Environmental Laws) the failure to comply with
which would reasonably be expected to have a Material Adverse Effect.

(ii)Each Loan Party has timely filed all Tax returns and reports required by law
to have been filed by it and has paid all taxes and governmental charges due and
payable with respect to such return or otherwise owing by a Loan Party, except
any such Taxes which are being diligently



--------------------------------------------------------------------------------

 



contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books and such
proceedings stay the enforcement and collection upon any Lien for such
Taxes.  The Loan Parties have made adequate reserves on their books and records
in accordance with GAAP for all Taxes that have accrued but which are not yet
due and payable.  No Loan Party has participated in any transaction that relates
to a year of the taxpayer (which is still open under the applicable statute of
limitations) which is a "reportable transaction" within the meaning of Treasury
Regulation Section 1.6011-4(b)(2) (irrespective of the date when the transaction
was entered into).

11.9.Affiliate Transactions.

Except as set forth on Schedule 11.9 hereto or as permitted pursuant to Section
11.3 hereof, no Loan Party is conducting, permitting or suffering to be
conducted, transactions with any Affiliate other than transactions with
Affiliates for the purchase or sale of Inventory or services in the ordinary
course of business pursuant to terms that are no less favorable to such Loan
Party than the terms upon which such transactions would have been made had they
been made to or with a Person that is not an Affiliate.

11.10.Names and Trade Names.

Each Loan Party's name has for the past five (5) years always been as set forth
on the first page of this Agreement and no Loan Party uses any trade names,
assumed names, fictitious names or division names in the operation of its
business, except as set forth on Schedule 11.10 hereto.

11.11.Equipment.

Except for Permitted Liens, each Loan Party has good and indefeasible and
merchantable title to and ownership of all Equipment it purports to own.  No
Equipment is a Fixture to real estate unless such real estate is owned by the
applicable Loan Party and is subject to a mortgage in favor of Administrative
Agent, or if such real estate is leased, is subject to a landlord's agreement in
favor of Administrative Agent on terms acceptable to Administrative Agent, or an
accession to other personal property unless such personal property is subject to
a first priority lien in favor of Administrative Agent.

11.12.Enforceability.

This Agreement and the other Loan Documents to which a Loan Party is a party are
the legal, valid and binding obligations of such Loan Party and are enforceable
against such Loan Party in accordance with their respective terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies.

11.13.Solvency.

The Loan Parties, taken as a whole, after giving effect to the transactions
contemplated hereby, are solvent, able to pay their debts as they become due,
have capital sufficient to carry on their business, now own property having a
value both at fair valuation and at present fair saleable value greater than the
amount required to pay their debts, and will not be rendered insolvent by the
execution and delivery of this Agreement or any of the other Loan Documents or
by completion of the transactions contemplated hereunder or thereunder.

11.14.Debt.

Other than indebtedness not prohibited by this Agreement, no Loan Party is
obligated (directly or indirectly), for any Debt for borrowed money other than
the Obligations.





--------------------------------------------------------------------------------

 



11.15.Margin Security and Use of Proceeds.

No Loan Party owns any margin securities, and none of the proceeds of the Loans
hereunder shall be used for the purpose of purchasing or carrying any margin
securities or reducing or retiring any Debt which was originally incurred to
purchase any margin securities in violation of Regulation U of the Board of
Governors of the Federal Reserve System or for any other purpose not permitted
by Regulation U of the Board of Governors of the Federal Reserve System as in
effect from time to time.

11.16.Parent, Subsidiaries and Affiliates.

Except as set forth on Schedule 11.16 hereto, no Loan Party has any Borrower
Parents, Subsidiaries or other Affiliates or divisions, nor is any Loan Party
engaged in any joint venture or partnership with any other Person.

11.17.No Defaults.

No Loan Party is in default under any material contract, lease or commitment to
which it is a party or by which it is bound, nor does any Loan Party know of any
dispute regarding any contract, lease or commitment which, in any case, would
reasonably be expected to have a Material Adverse Effect.

11.18.Employee Matters.

There are no controversies pending or threatened between any Loan Party and any
of its employees, agents or independent contractors other than employee
grievances arising in the ordinary course of business which would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, and each
Loan Party is in compliance with all federal and state laws respecting
employment and employment terms, conditions and practices except for such
non-compliance which would not reasonably be expected to have a Material Adverse
Effect.

11.19.Intellectual Property.

Each Loan Party possesses adequate licenses, patents, patent applications,
copyrights, service marks, trademarks, trademark applications, tradestyles and
trade names to continue to conduct its business as heretofore conducted by it
except to the extent that the failure to possess such items would not reasonably
be expected to have a Material Adverse Effect.

11.20.Environmental Matters.

No Loan Party has generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off its premises
(whether or not owned by it) in any manner which at any time violates in any
material respect any Environmental Law or any license, permit, certificate,
approval or similar authorization thereunder and the operations of each Loan
Party comply in all material respects with all Environmental Laws and all
licenses, permits, certificates, approvals and similar authorizations
thereunder, except to the extent any such violation, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse
Effect.  There has been no investigation, proceeding, complaint, order,
directive, claim, citation or notice by any governmental authority or any other
Person, nor is any pending or to the best of any Responsible Officer's knowledge
threatened with respect to any non-compliance with or violation of the
requirements of any Environmental Law by any Loan Party or the release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials or any other environmental, health or safety
matter, which affects such Loan Party or its business, operations or assets or
any properties at which such Loan



--------------------------------------------------------------------------------

 



Party has transported, stored or disposed of any Hazardous Materials that would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.  No Loan Party has material liability (contingent or otherwise)
in connection with a release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials which
liability would reasonably be expected to have a Material Adverse Effect.

11.21.ERISA Matters.

(a)(i) Each Plan complies with, and has been operated in accordance with, all
applicable laws, including ERISA and the Code, and the terms of such Plan; (ii)
any Plan intended by a Loan Party to be qualified under Section 401 of the Code
is so qualified and (iii) no Loan Party has any liability for any damages,
fines, penalties, excise taxes or other similar amounts with respect to any
Plan.

(b)The Unfunded Liability of all Plans does not in the aggregate exceed twenty
percent (20%) of the Total Plan Liability for all such Plans.  Each Plan and any
other employee benefit plan within the meaning of Section 3(3) of ERISA for
which a Loan Party may have liability to contribute complies in all material
respects with all applicable requirements of law and regulations.  No
contribution failure under Section 412 of the Code, Section 302 of ERISA or the
terms of any Plan has occurred with respect to any Plan, sufficient to give rise
to a Lien under Section 303(k) of ERISA or Section 430(k) of the Code, or
otherwise to have a Material Adverse Effect.  There are no pending or, to the
knowledge of any Loan Party, threatened, claims, actions, investigations or
lawsuits against any Plan, any fiduciary of any Plan, or any Loan Party or other
any member of the Controlled Group with respect to a Plan which could reasonably
be expected to have a Material Adverse Effect.  Neither any Loan Party nor any
other member of the Controlled Group has engaged in any prohibited transaction
(as defined in Section 4975 of the Code or Section 406 of ERISA) in connection
with any Plan which would subject that Person to any material liability.  Within
the past five years, neither any Loan Party nor any other member of the
Controlled Group has engaged in a transaction which resulted in a Plan with an
Unfunded Liability being transferred out of the Controlled Group, which could
reasonably be expected to have a Material Adverse Effect.  No Termination Event
has occurred or is reasonably expected to occur with respect to any Plan, which
could reasonably be expected to have a Material Adverse Effect.  Each "employee"
pension benefit plan within the meaning of Section 3(2) of a Loan Party that is
intended to be qualified under Section 401(a) of the Code has secured a
determination letter or opinion letter from the IRS to that effect, and such
determination letter or opinion letter is in effect.  No Loan Party has not
incurred any material excise taxes under Chapter 43 of the Code with respect to
any employee benefit plan within the meaning of Section 3(3) of ERISA.

(c)All contributions (if any) have been made to any "multiemployer plan" (as
such term is defined in Section 4001(3) of ERISA (a "Multiemployer Plan") that
are required to be made by a Loan Party or any other member of the Controlled
Group under the terms of the plan or of any collective bargaining agreement or
by applicable law; no Loan Party nor any other member of the Controlled Group
has withdrawn or partially withdrawn from any Multiemployer Plan, incurred any
withdrawal liability with respect to any such plan or received notice of any
claim or demand for withdrawal liability or partial withdrawal liability from
any such plan, and no condition has occurred which, if continued, could result
in a withdrawal or partial withdrawal from any such plan; and no Loan Party nor
any other member of the Controlled Group has received any notice that any Plan
is in reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.

11.22.Investment Company Act.





--------------------------------------------------------------------------------

 



No Loan Party is an "investment company" or a company "controlled" by an
"investment company" or a "subsidiary" of an "investment company" within the
meaning of the Investment Company Act of 1940.

11.23.Anti-Terrorism Laws.

(a)No Loan Party (and, to the knowledge of each Loan Party, no joint venture or
subsidiary thereof) is in violation in any material respects of any United
States Requirements of Law relating to terrorism, sanctions or money laundering
(the "Anti-Terrorism Laws"), including the United States Executive Order No.
13224 on Terrorist Financing (the "Anti-Terrorism Order") and the USA Patriot
Act.

(b)No Loan Party (and, to the knowledge of each Loan Party, no joint venture or
Subsidiary thereof) (i) is listed in the annex to, or is otherwise subject to
the provisions of, the Anti-Terrorism Order, (ii) is owned or controlled by, or
acting for or on behalf of, any person listed in the annex to, or is otherwise
subject to the provisions of, the Anti-Terrorism Order, (iii) commits, threatens
or conspires to commit or supports "terrorism" as defined in the Anti-Terrorism
Order or (iv) is named as a "specially designated national and blocked person"
in the most current list published by OFAC.

(c)No Loan Party (and, to the knowledge of each Loan Party, no joint venture or
Affiliate thereof) (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any person
described in clauses (b)(i) through (b)(iv) above, (ii) deals in, or otherwise
engages in any transactions relating to, any property or interests in property
blocked pursuant to the Anti-Terrorism Order or (iii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

11.24.Reserved.

11.25.USA Patriot Act; Sanctions; Anti-Corruption.  

11.25.1.USA Patriot Act. To the extent applicable, each of Borrower and its
Subsidiaries is in compliance in all material respects with (i) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended), and any other enabling legislation or executive order relating
thereto, and (ii) the Patriot Act.

11.25.2.Sanctioned Persons. None of Borrower,  any of its Subsidiaries, or to
the knowledge of Borrower, any director, officer, employee, agent, or affiliate
of Borrower or any of its Subsidiaries is an individual or entity (“Person”)
that is, or is owned  or controlled by Persons that are:  (i) the subject/target
of any sanctions administered or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of
State,  the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority  (collectively, “Sanctions”), or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions (including, without limitation,
currently, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

11.25.3.Dealings with Sanctioned Persons. For the past five years, neither
Borrower nor any of its Subsidiaries has knowingly engaged in, or is now
knowingly engaged in any dealings or transactions with any Person, or in any
country or territory, that at the time of the dealing or transaction is or was,
or whose government is or was, the subject of Sanctions.

11.25.4.Anti-Corruption Laws. Borrower, its Subsidiaries and their respective
directors, officers and employees and, to the knowledge of Borrower, the agents
of Borrower and its Subsidiaries,



--------------------------------------------------------------------------------

 



are in compliance with the Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder (the “FCPA”) and any other applicable
anti-corruption law in all material respects. 

SECTION 12AFFIRMATIVE COVENANTS.

Until payment and satisfaction in full of all Obligations and termination of
this Agreement, unless Borrower obtains Required Lenders' prior written consent
waiving or modifying any of any Loan Party's covenants hereunder in any specific
instance, each Loan Party covenants and agrees as follows:

12.1.Maintenance of Records.

Each Loan Party shall at all times keep accurate and complete books, records and
accounts with respect to all of such Loan Party's business activities, in
accordance with sound accounting practices and GAAP consistently applied, and
shall keep such books, records and accounts, and any copies thereof, only at the
addresses indicated for such purpose on Schedule 11.2.

12.2.Notices.

Each Loan Party shall:

12.2.1.Locations.  Promptly (but in no event less than ten (10) days prior to
the occurrence thereof) notify Administrative Agent of the proposed opening of
any new place of business or new location of Collateral, the closing of any
existing place of business or location of Collateral, any change of the location
of any Loan Party's books, records and accounts (or copies thereof), the opening
or closing of any post office box, the opening or closing of any bank account
or, if any of the Collateral consists of Goods of a type normally used in more
than one state, the use of any such Goods in any state other than a state in
which Borrower or such Loan Party has previously advised Administrative Agent
that such Goods will be used.

12.2.2.Eligible Accounts and Inventory.  Promptly upon becoming aware thereof,
notify Administrative Agent if any Account or Inventory identified by Borrower
to Administrative Agent as an Eligible Account or Eligible Inventory becomes
ineligible for any reason.

12.2.3.Litigation and Proceedings.  Promptly upon becoming aware thereof, notify
Administrative Agent of any actions or proceedings which are pending or
threatened against a Loan Party which would, if adversely determined, be
reasonably expected to have a Material Adverse Effect and of any Commercial Tort
Claims of Borrower which may arise.

12.2.4.Names and Trade Names.  Notify Administrative Agent within ten (10) days
of the change of its name or the use of any trade name, assumed name, fictitious
name or division name not previously disclosed to Administrative Agent in
writing.

12.2.5 ERISA Matters.  Promptly notify Administrative Agent of (i) the
occurrence of any Reportable Event which would not reasonably be expected to
result in the termination by the Pension Benefit Guaranty Corporation (the
"PBGC") of any employee benefit plan subject to Title IV of ERISA ("Plan")
covering any officers or employees of a Loan Party, any benefits of which are,
or are required to be, guaranteed by the PBGC, (ii) receipt of any notice from
the PBGC of its intention to seek termination of any Plan or appointment of a
trustee therefor, (iii) its intention to terminate or withdraw from any Plan,
(iv) the receipt of any notice that any Multiemployer Pension Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of an excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent, or (v) the receipt of any notice from a Governmental
Authority that any Plan intended to be qualified under Section 401 of



--------------------------------------------------------------------------------

 



the Code is not so qualified or that damages, fines, excise taxes, or penalties
may be imposed on any Loan Party with respect to a Plan.

12.2.6.Environmental Matters.  Immediately notify Administrative Agent upon
becoming aware of any investigation, proceeding, complaint, order, directive,
claim, citation or notice with respect to any non-compliance with or violation
of the requirements of any Environmental Law by any Loan Party or the
generation, use, storage, treatment, transportation, manufacture handling,
production or disposal of any Hazardous Materials or any other environmental,
health or safety matter which affects any Loan Party or its business operations
or assets or any properties at which any Loan Party has transported, stored or
disposed of any Hazardous Materials unless the foregoing would not reasonably be
expected to have a Material Adverse Effect.

12.2.7.Default; Material Adverse Change.  Promptly advise Administrative Agent
of the occurrence of any event having or causing a Material Adverse Effect, the
occurrence of any insured or uninsured loss in excess of $5,000,000, the
occurrence of any Default or Event of Default hereunder.

12.2.8.Ownership Threshold.  Promptly notify Lender upon determining the
identity of any shareholder of Parent who owns 10% or more of the outstanding
equity interests in Parent

All of the foregoing notices shall be provided by Borrower to Administrative
Agent in writing.

12.3.Compliance with Laws and Maintenance of Permits.

Each Loan Party shall maintain all governmental consents, franchises,
certificates, licenses, authorizations, approvals and permits, the lack of which
would have a Material Adverse Effect and each Loan Party shall remain in
compliance with all applicable federal, state, local and foreign statutes,
orders, regulations, rules and ordinances (including, without limitation,
Environmental Laws and statutes, orders, regulations, rules and ordinances
relating to taxes, employer and employee contributions and similar items,
securities, ERISA or employee health and safety) the failure with which to
comply would have a Material Adverse Effect.  In the event that any Loan Party
or any of such Loan Party’s respective officers or directors receives written
notice from any local, state or federal governmental authority that there is
non-compliance, or any condition which requires any action by or on behalf of
such Loan Party in order to avoid non-compliance, with any Environmental Law,
then (a) such Loan Party shall provide written notice to Administrative Agent
regarding any such non-compliance or condition, with such reasonable details as
Administrative Agent may reasonably request; (b) such Loan Party shall have a
period of 60 days from the date of such notice, or such longer period as may be
required, so long as such Loan Party promptly commences and diligently pursues
such remediation, to remedy any such non-compliance or condition; and (c) to the
extent such non-compliance or condition is not remedied within such 60-day
period, or if remediation  requires a longer period time and such Loan Party is
not diligently pursuing such remediation, then, at Borrower’s expense,
Administrative Agent may cause an independent environmental engineer acceptable
to Administrative Agent to conduct such tests of the relevant site(s) as are
appropriate and prepare and deliver a report setting forth the results of such
tests, a proposed plan for remediation and an estimate of the costs thereof

12.4.Inspection, Audits and Appraisals.

Each Loan Party shall permit Administrative Agent, or any Persons designated by
it, to call at such Loan Party's places of business at any reasonable times,
and, without hindrance or delay, to inspect the Collateral and to inspect,
audit, check and make extracts from such Loan Party's books, records, journals,
orders, receipts and any correspondence and other data relating to such Loan
Party's business, the Collateral or any transactions between the parties hereto,
and shall have the right to make such verification concerning such Loan Party's
business as Administrative Agent may consider reasonable under the
circumstances.  Each Loan Party shall furnish to Administrative Agent such
information



--------------------------------------------------------------------------------

 



relevant to Administrative Agent's rights under this Agreement and the other
Loan Documents as Administrative Agent shall at any time and from time to time
request.  Administrative Agent, through its officers, employees or agents shall
have the right, at any time and from time to time, to verify the validity,
amount or any other matter relating to any of any Loan Party's Accounts, by
mail, telephone, telecopy, electronic mail, or otherwise.  Each Loan Party
authorizes Administrative Agent and its agents to discuss the affairs, finances
and business of such Loan Party with any Responsible Officer of such Loan Party,
and with reasonable prior notice to such Loan Party in each instance, to discuss
the financial condition of each Loan Party with such Loan Party's independent
public accountants.  Any such discussions shall be without liability to
Administrative Agent or to such Loan Party's independent public
accountants.  Administrative Agent may engage appraisers to appraise the
Collateral at such intervals as Administrative Agent shall determine and each
Loan Party shall cooperate with such appraisers including providing access to
the Collateral and its books and records to such appraisers.  Borrower shall pay
to Administrative Agent all customary fees and all reasonable costs and
out-of-pocket expenses incurred by Administrative Agent in the exercise of its
rights hereunder, and all of such fees, costs and expenses shall constitute
Obligations hereunder, shall be payable on demand and, until paid, shall bear
interest at the highest rate then applicable to Loans hereunder; provided that,
excluding any such exercise of rights during the continuation of an Event of
Default, Administrative Agent shall not exercise such rights to more than two
(2) field audits and two (2) appraisals of the Collateral during any calendar
year at Borrower’s expense.  Any Lender may accompany Administrative Agent on
any such audit or inspection at its own cost.

12.5.Insurance.

Each Loan Party shall:

12.5.1.Casualty Insurance; Business Interruption Insurance.  Keep the Collateral
properly housed and insured for the full insurable value thereof against loss or
damage by fire, theft, explosion, sprinklers, collision (in the case of motor
vehicles) and such other risks as are customarily insured against by Persons
engaged in businesses similar to that of such Loan Party, with such companies,
in such amounts, with such deductibles, and under policies in such form, as
shall be reasonably satisfactory to Administrative Agent.  Within thirty (30)
days following a request by Administrative Agent, Borrower shall deliver
original (or certified) copies of such policies of insurance to Administrative
Agent, together with evidence of payment of all premiums therefor, such policies
shall contain an endorsement, in form and substance acceptable to Administrative
Agent, showing loss under such insurance policies payable to Administrative
Agent.  Such endorsement, or an independent instrument furnished to
Administrative Agent, shall provide that the insurance company shall give
Administrative Agent at least thirty (30) (ten (10) in the case of nonpayment)
days written notice before any such policy of insurance is altered or canceled
and that no act, whether willful or negligent, or default of such Loan Party or
any other Person shall affect the right of Administrative Agent or Lenders to
recover under such policy of insurance in case of loss or damage.  Each Loan
Party irrevocably makes, constitutes and appoints Administrative Agent (and all
officers, employees or agents designated by Administrative Agent) as such Loan
Party's true and lawful attorney (and agent-in-fact) for the purpose of making,
settling and adjusting claims under such policies of insurance (except as
provided in the proviso below), endorsing the name of such Loan Party on any
check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and making all determinations and decisions with respect
to such policies of insurance, provided however, that if no Event of Default
shall have occurred and is continuing, each Loan Party may make, settle and
adjust claims involving less than $250,000 for any individual claim and $500,000
in the aggregate without Administrative Agent's consent to the extent that: (a)
no Event of Default exists at the time any such proceeds are received; (b) upon
Administrative Agent’s request, such Loan Party provide Administrative Agent
with evidence of such Loan Party’s plans to reinvest such proceeds into such
Loan Party’s businesses, in form and substance reasonably acceptable to
Administrative Agent; and (c) such proceeds are actually reinvested into such
Loan Party’s business in accordance with such plans within 180 days of such Loan
Party’s receipt of such proceeds.





--------------------------------------------------------------------------------

 



12.5.2.Liability Insurance.  Maintain, at its expense, such public liability and
third party property damage insurance as is customary for Persons engaged in
businesses similar to that of such Loan Party with such companies and in such
amounts, with such deductibles and under policies in such form as shall be
reasonably satisfactory to Administrative Agent and within thirty (30) days
following request by Administrative Agent, Borrower shall deliver original (or
certified) copies of such policies to Administrative Agent, together with
evidence of payment of all premiums therefor.  Each such policy shall contain an
endorsement showing Administrative Agent and Lenders as additional insured
thereunder and providing that the insurance company shall give Administrative
Agent at least thirty (30) (ten (10) in the case of non-payment) days written
notice before any such policy shall be altered or canceled.

12.5.3.ADMINISTRATIVE AGENT MAY PURCHASE INSURANCE.  IF ANY LOAN PARTY AT ANY
TIME OR TIMES HEREAFTER SHALL FAIL TO OBTAIN OR MAINTAIN ANY OF THE POLICIES OF
INSURANCE REQUIRED ABOVE (AND PROVIDE EVIDENCE THEREOF TO ADMINISTRATIVE AGENT)
OR TO PAY ANY PREMIUM RELATING THERETO, THEN ADMINISTRATIVE AGENT, WITHOUT
WAIVING OR RELEASING ANY OBLIGATION OR DEFAULT BY BORROWER HEREUNDER, MAY (BUT
SHALL BE UNDER NO OBLIGATION TO) OBTAIN AND MAINTAIN SUCH POLICIES OF INSURANCE
AND PAY SUCH PREMIUMS AND TAKE SUCH OTHER ACTIONS WITH RESPECT THERETO AS
ADMINISTRATIVE AGENT DEEMS ADVISABLE UPON NOTICE TO BORROWER.  SUCH INSURANCE,
IF OBTAINED BY ADMINISTRATIVE AGENT, MAY, BUT NEED NOT, PROTECT ANY LOAN PARTY'S
INTERESTS OR PAY ANY CLAIM MADE BY OR AGAINST ANY LOAN PARTY WITH RESPECT TO THE
COLLATERAL.  SUCH INSURANCE MAY BE MORE EXPENSIVE THAN THE COST OF INSURANCE ANY
LOAN PARTY MAY BE ABLE TO OBTAIN ON ITS OWN AND MAY BE CANCELLED ONLY UPON THE
APPLICABLE LOAN PARTY PROVIDING EVIDENCE THAT IT HAS OBTAINED THE INSURANCE AS
REQUIRED ABOVE.  ALL SUMS DISBURSED BY ADMINISTRATIVE AGENT IN CONNECTION WITH
ANY SUCH ACTIONS, INCLUDING, WITHOUT LIMITATION, COURT COSTS, EXPENSES, OTHER
CHARGES RELATING THERETO AND REASONABLE ATTORNEY COSTS, SHALL CONSTITUTE LOANS
HEREUNDER, SHALL BE PAYABLE ON DEMAND BY BORROWER TO ADMINISTRATIVE AGENT AND,
UNTIL PAID, SHALL BEAR INTEREST AT THE HIGHEST RATE THEN APPLICABLE TO LOANS
HEREUNDER.  THIS PROVISION SHALL CONSTITUTE THE NOTICE TO THE APPLICABLE LOAN
PARTY REQUIRED PURSUANT TO PARAGRAPH (3) OF SECTION 180/10 OF CHAPTER 815 OF THE
ILLINOIS COMPILED STATUTES (2004).

12.6.Collateral.

Each Loan Party shall keep the Collateral in good condition, repair and order
and shall make all necessary repairs to the Equipment and replacements thereof
so that the operating efficiency and the value thereof shall at all times be
preserved and maintained in all material respects.  Each Loan Party shall permit
Administrative Agent to examine any of the Collateral at any time and wherever
the Collateral may be located and, each Loan Party shall, immediately upon
request therefor by Administrative Agent, deliver to Administrative Agent any
and all evidence of ownership of any of the Equipment including, without
limitation, certificates of title and applications of title.  Each Loan Party
shall, at the request of Administrative Agent, indicate on its records
concerning the Collateral a notation, in form satisfactory to Administrative
Agent, of the security interest of Administrative Agent hereunder.  Each Loan
Party shall deliver or cause to be delivered to Administrative Agent landlord's
agreements, bailee agreements, warehouseman's agreements and other collateral
access agreements with respect to each location of Collateral now existing or
hereafter arising, provided, however that the fully-executed Landlord Agreement
relating to the property located at 1824 Boone Trail Road, Sanford, North
Carolina 27330 shall be delivered to Administrative Agent within forty-five (45)
days after the Closing Date.

12.7.Use of Proceeds.





--------------------------------------------------------------------------------

 



All monies and other property obtained by Borrower from Administrative Agent and
Lenders pursuant to this Agreement shall be used solely for working capital
purposes, to refinance the debt of Borrower and its Subsidiaries and for other
business purposes of Borrower and shall not be used, either directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
"purchasing or carrying" any Margin Stock in violation of Regulation U.

12.8.Taxes.

Each Loan Party shall file all required tax returns and pay all of its taxes
when due, subject to any extensions granted by the applicable taxing authority,
including, without limitation, taxes imposed by federal, state or municipal
agencies, and shall cause any liens for taxes to be released prior to the
execution thereof; provided, that each Loan Party shall have the right to
contest the payment of such taxes in good faith by appropriate proceedings so
long as adequate reserves are maintained with respect thereto in accordance with
GAAP.  If any Loan Party fails to pay any such taxes and in the absence of any
such contest by such Loan Party, Administrative Agent may (but shall be under no
obligation to) advance and pay any sums required to pay any such taxes and/or to
secure the release of any lien therefor, and any sums so advanced by
Administrative Agent shall constitute Loans hereunder, shall be payable by
Borrower to Administrative Agent on demand, and, until paid, shall bear interest
at the highest rate then applicable to Loans hereunder.

12.9.Intellectual Property.

Each Loan Party shall maintain adequate licenses, patents, patent applications,
copyrights, service marks, trademarks, trademark applications, tradestyles and
trade names to continue its business as heretofore conducted by it or as
hereafter conducted by it unless the failure to maintain any of the foregoing
could not reasonably be expected to have a Material Adverse Effect on such Loan
Party.

12.10.Checking Accounts and Cash Management Services.

Unless Administrative Agent otherwise consents in writing, in order to
facilitate Administrative Agent's maintenance and monitoring of the Collateral,
each Loan Party shall maintain its general checking/controlled disbursement
account and its other deposit accounts with Administrative Agent.  Each Loan
Party shall be responsible for all normal charges assessed thereon. Borrower
shall notify Administrative Agent in writing thirty (30) days prior to opening
any new Deposit Account and shall enter into a control agreement satisfactory to
Administrative Agent for each such Deposit Account of Borrower on or before the
opening of such Deposit Account.

12.11.USA Patriot Act, Bank Secrecy Act and Office of Foreign Asset Control

Ensure, and cause each other Loan Party to ensure, that no Person who owns a
controlling interest in or otherwise controls a Loan Party is or shall be (i)
listed on the Specially Designated Nationals and Blocked Person List maintained
by the Office of Foreign Assets Control ("OFAC"), Department of the Treasury,
and/or any other similar lists maintained by OFAC pursuant to any authorizing
statute, Executive Order or regulation or (ii) a Person designated under Section
1(b), (c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders, and (b) comply, and
cause each other Loan Party to comply, with all applicable Bank Secrecy Act
("BSA") and anti-money laundering laws and regulations.

12.12.Interest Rate Protection.

Within ninety (90) days after the Closing Date, Borrower shall enter into
Hedging Agreements satisfactory to Administrative Agent for interest rate
protection with respect to not less than fifty percent (50%) of the Eligible
Fixed Assets Availability for a period of not less than three (3) years on an
International Swaps and Derivatives Association, Inc. standard form with a
Lender or with another



--------------------------------------------------------------------------------

 



counterparty reasonably acceptable to Administrative Agent and shall keep such
Hedging Agreements in full force and effect at all times during such period.

SECTION 13NEGATIVE COVENANTS.

Until payment and satisfaction in full of all Obligations and termination of
this Agreement, unless Borrower obtains Required Lenders' prior written consent
waiving or modifying any of the Loan Parties' covenants hereunder in any
specific instance, each Loan Party agrees as follows:

13.1.Guaranties.

No Loan Party shall assume, guarantee or endorse, or otherwise become liable in
connection with, the obligations of any Person, except by endorsement of
instruments for deposit or collection or similar transactions in the ordinary
course of business.

13.2.Debt.

No Loan Party shall create, incur, assume or become obligated (directly or
indirectly), for any Debt other than the Obligations, except that Borrower and
the Loan Parties may (i) incur Subordinated Debt; (ii) maintain their present
Debt listed on Schedule 11.14 hereto; (iii) incur Contingent Liabilities arising
with respect to customary indemnification obligations and purchases in
connection with dispositions permitted under this Agreement; (iv) incur purchase
money Debt or finance lease obligations in connection with Capital Expenditures
permitted hereunder; (v) incur Hedging Obligation approved by Administrative
Agent and in favor of a Lender or an Affiliate thereof for bonafide hedging
purposes and not for speculation; (vi) incur operating lease obligations
requiring payments not to exceed $250,000 in the aggregate during any Fiscal
Year of Borrower; (vii) incur unsecured indebtedness solely to
finance  insurance premiums under insurance policies maintained by such Loan
Party in the ordinary course of business for insurance required under this
Agreement; and (viii) incur earnouts and unsecured indebtedness in respect of
deferred payment of the purchase price in connection with a Permitted
Acquisition, so long as, after incurring such indebtedness, such acquisition
continues to satisfy all of the eligibility criteria of a Permitted Acquisition
required under this Agreement; and (ix) maintain Debt pursuant to extensions,
renewals and refinancings of the Debt set forth in clauses (i), (ii), (iv),
(vi), (vii), and (viii) above so long as the principal amount of such Debt is
not increased (and any terms with respect to clause (i) above are permitted by
the applicable subordination agreement).

13.3.Liens.

No Loan Party shall grant or permit to exist (voluntarily or involuntarily) any
lien, claim, security interest or other encumbrance whatsoever on any of its
assets, other than Permitted Liens.

13.4.Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions Outside
the Ordinary Course of Business.

No Loan Party shall (i) enter into any merger or consolidation; (ii) change the
state of such Loan Party's organization or enter into any transaction which has
the effect of changing such Loan Party's state of organization; (iii) sell,
lease or otherwise dispose of any of its assets other than in the ordinary
course of business; (iv) purchase the stock, other equity interests or all or a
material portion of the assets of any Person or division of such Person; or (v)
enter into any other transaction outside the ordinary course of such Loan
Party's business, including, without limitation, any purchase, redemption or
retirement of any shares of any class of its stock or any other equity interest,
and any issuance of any shares of, or warrants or other rights to receive or
purchase any shares of, any class of its stock or any other equity interest,
except that any Loan Party and any of its Subsidiaries may enter into any
Permitted Acquisition and sell, lease or dispose of any of its assets as
permitted in Section 7 of this Agreement and Parent may repurchase its stock
pursuant to any stock repurchase program approved by its Board



--------------------------------------------------------------------------------

 



Directors.  No Loan Party shall form any Subsidiaries or enter into any joint
ventures or partnerships with any other Person. 

13.5.Restricted Payments.

No Loan Party shall make any Restricted Payments except for the following: (i)
payments of dividends or other distributions by Subsidiaries of Borrower to
Borrower or to other Subsidiaries of Borrower that are Loan Parties; (ii)
payments with respect to Subordinated Debt to the extent such payments are
permitted pursuant to the subordination agreement or other subordination terms
applicable thereto.

13.6.Investments; Loans.

No Loan Party shall purchase or otherwise acquire, or contract to purchase or
otherwise acquire, the obligations or stock of any Person, other than (i) in
connection with a Permitted Acquisition, (ii) direct obligations of the United
States, (ii) Hedging Agreements for interest rate protection in accordance with
Section 12.12 hereof, or (iii) obligations insured by the Federal Deposit
Insurance Corporation and obligations unconditionally guaranteed by the United
States; nor shall any Loan Party lend or otherwise advance funds to any Person
except for advances made to employees, officers and directors for travel and
other expenses arising in the ordinary course of business.

13.7.Fundamental Changes, Line of Business; Certain Documents.

No Loan Party shall (i) amend its organizational documents or change its Fiscal
Year unless (w) such actions would not have a Material Adverse Effect; (x) such
actions would not adversely affect the obligations of Borrower or any Loan Party
to Administrative Agent and Lenders; (y) such actions would not adversely affect
the interpretation of any of the terms of this Agreement or the other Loan
Documents and (z) Administrative Agent has received ten (10) days prior written
notice of such amendment or change (ii) amend or modify any documents evidencing
Subordinated Debt except to the extent permitted pursuant to the applicable
subordination agreement or subordination terms governing such Subordinated Debt
or (iii) enter into a new line of business materially different from such Loan
Party's current business.

13.8.Equipment.

No Loan Party shall (i) permit any Equipment to become a Fixture to real
property unless such real property is owned by such Loan Party and is subject to
a mortgage in favor of Administrative Agent, or if such real estate is leased,
is subject to a landlord's agreement in favor of Administrative Agent on terms
acceptable to Administrative Agent, or (ii) permit any Equipment to become an
accession to any other personal property unless such personal property is
subject to a first priority lien in favor of Administrative Agent.

13.9.Affiliate Transactions.

Except as set forth on Schedule 11.9 hereto or as permitted pursuant to Section
11.3 hereof, no Loan Party shall  conduct, permit or suffer to be conducted,
transactions with Affiliates other than transactions for the purchase or sale of
Inventory or services in the ordinary course of business pursuant to terms that
are no less favorable to such Loan Party than the terms upon which such
transactions would have been made had they been made to or with a Person that is
not an Affiliate.

13.10.Settling of Accounts.

Borrower shall not settle or adjust any Account identified by Borrower as an
Eligible Account or with respect to which the Account Debtor is an Affiliate
without the consent of



--------------------------------------------------------------------------------

 



Administrative Agent, provided, that following the occurrence and during the
continuance of an Event of Default, no Loan Party shall settle or adjust any
Account without the consent of Administrative Agent.

13.11.Management Fees.

No Loan Party shall pay any management or consulting fees to any Persons, other
than an independent, unrelated third party.

SECTION 14FINANCIAL COVENANTS.

Borrower shall maintain and keep in full force and effect each of the financial
covenants set forth below: 

14.1.Minimum EBITDA.

Borrower shall not permit EBITDA to be less than (i) $750,000 as of March 31,
2019, for the trailing three-month period; (ii) $2,500,000 as of June 30, 2019,
for the trailing six-month period; and (iii) $5,000,000 as of September 30,
2019, for the trailing nine-month period.

14.2.Fixed Charge Coverage.

Borrower shall not permit the ratio of (i) EBITDA minus (w) unfinanced Capital
Expenditures of Borrower during the applicable period, (x) all dividends or
other distributions by Borrower to equity holders of Borrower during the
applicable period, (y) payments during the applicable period in respect of
income and franchise taxes of and (z) management fees paid by Borrower to any
Person, to (ii) Fixed Charges to be less than 1.10 to 1:00 as of the end of each
calendar quarter beginning December 31, 2019, for the trailing twelve (12) month
period. 

 

SECTION 15DEFAULT.

The occurrence of any one or more of the following events shall constitute an
"Event of Default" by Borrower hereunder:

15.1.Payment.

The failure of any Loan Party to pay when due, declared due, or demanded by
Administrative Agent (at the request of Required Lenders), any of the
Obligations.

15.2.Breach of this Agreement and the other Loan Documents.

The failure of any Loan Party to perform, keep or observe any of the covenants,
conditions, promises, agreements or obligations of such Loan Party under this
Agreement or any of the other Loan Documents; provided that any such failure by
a Loan Party under subsections 12.2.1, 12.2.4, 12.2.5, 12.2.6, 12.3 and 12.8 of
this Agreement or by any Loan Party under any of the Loan Documents shall not
constitute an Event of Default hereunder unless such failure continues past the
thirtieth (30th) day following any Responsible Officer obtaining knowledge of
the occurrence thereof.

15.3.Breaches of Other Obligations.

The failure of any Loan Party to perform, keep or observe (after any applicable
notice and cure period) any of the covenants, conditions, promises, agreements
or obligations of such Loan Party



--------------------------------------------------------------------------------

 



under any other agreement with any Person if such failure would reasonably be
expected to have a Material Adverse Effect.

15.4.Breach of Representations and Warranties.

The making or furnishing by any Loan Party to Administrative Agent or any Lender
of any representation, warranty, certificate, schedule, report or other
communication within or in connection with this Agreement or the other Loan
Documents which is untrue or misleading in any material respect as of the date
made.

15.5.Loss of Collateral.

The uninsured loss, theft, damage or destruction of any of the Collateral in an
amount in excess of $250,000 for any single instance or $500,000 in the
aggregate during any Fiscal Year.

15.6.Levy, Seizure or Attachment.

The making or any threat in writing by any Person to make any levy, seizure or
attachment upon any of the Collateral in excess of $250,000.

15.7.Bankruptcy or Similar Proceedings.

The commencement of any proceedings in bankruptcy by or against any Loan Party
or for the liquidation or reorganization of any Loan Party, or alleging that
such Loan Party is insolvent or unable to pay its debts as they mature, or for
the readjustment or arrangement of any Loan Party 's debts, whether under the
United States Bankruptcy Code or under any other law, whether state or federal,
now or hereafter existing, for the relief of debtors, or the commencement of any
analogous statutory or non-statutory proceedings involving any Loan Party;
provided, however, that if such commencement of proceedings against such Loan
Party is involuntary, such action shall not constitute an Event of Default
unless such proceedings are not dismissed within forty-five (45) days after the
commencement of such proceedings, though Administrative Agent and Lenders shall
have no obligation to make Loans to or issue, or cause to be issued, Letters of
Credit on behalf of Borrower during such forty-five (45)  day period or, if
earlier, until such proceedings are dismissed.

15.8.Appointment of Receiver.

The appointment of a receiver or trustee for any Loan Party, for any of the
Collateral or for any substantial part of any Loan Party 's assets or the
institution of any proceedings for the dissolution, or the full or partial
liquidation, or the merger or consolidation, of any Loan Party which is a
corporation, limited liability company or a partnership; provided, however, that
if such appointment or commencement of proceedings against such Loan Party is
involuntary, such action shall not constitute an Event of Default unless such
appointment is not revoked or such proceedings are not dismissed within
forty-five (45) days after the commencement of such proceedings, though
Administrative Agent and Lenders shall have no obligation to make Loans to or
issue, or cause to be issued, Letters of Credit on behalf of Borrower during
such forty-five (45) day period or, if earlier, until such appointment is
revoked or such proceedings are dismissed.

15.9.Judgment.

The entry of any final, non-appealable judgments or orders for the payment of
money aggregating in excess of $250,000 against any Loan Party which remains
unsatisfied or undischarged and in effect for forty-five (45) days after such
entry without a stay of enforcement or execution.

15.10.Death or Dissolution of Loan Party.





--------------------------------------------------------------------------------

 



The death of any Loan Party who is a natural Person, or of any general partner
who is a natural Person of any Loan Party which is a partnership, or any member
who is a natural Person of any Loan Party which is a limited liability company
or the dissolution of any Loan Party which is a partnership, limited liability
company, corporation or other entity.

15.11.Revocation of Guaranty.

The revocation or termination of, any agreement, instrument or document executed
and delivered by any Person to Administrative Agent pursuant to which such
Person has guaranteed to Administrative Agent and Lenders the payment of all or
any of the Obligations or has granted Administrative Agent a security interest
in or lien upon some or all of such Person's real and/or personal property to
secure the payment of all or any of the Obligations.

15.12.Criminal Proceedings.

The institution in any court of a criminal proceeding against any Loan Party
which would have a Material Adverse Effect, or the indictment of any Loan Party
for any crime which would have a Material Adverse Effect.

15.13.Change of Control.

The failure of Parent to own and have voting control of at least one hundred
percent (100%) of the issued and outstanding voting equity interests of each
other Borrower.

SECTION 16REMEDIES UPON AN EVENT OF DEFAULT

16.1.Acceleration

Upon the occurrence and during the continuance of an Event of Default described
in Sections 15.7 or 15.8 hereof, all of the Obligations shall immediately and
automatically become due and payable, without notice of any kind (provided,
 however, that notwithstanding the foregoing, Hedging Obligations shall only
terminate in accordance with the terms of the relevant Hedging Agreement).  Upon
the occurrence and during the continuance of any other Event of Default, the
Obligations may, at the option of Administrative Agent or at the direction of
Required Lenders, in whole or in part at Administrative Agent's or Required
Lenders' sole discretion, and without demand, notice or legal process of any
kind, be declared, and immediately shall become, due and payable.

16.2.Other Remedies

Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent may, and at the direction of Required Lenders shall,
exercise from time to time any rights and remedies available to it under the
Uniform Commercial Code and any other applicable law in addition to, and not in
lieu of, any rights and remedies expressly granted in this Agreement or in any
of the other Loan Documents and all of Administrative Agent's and Lender's
rights and remedies shall be cumulative and non-exclusive to the extent
permitted by law.  In particular, but not by way of limitation of the foregoing,
Administrative Agent may, and at the direction of Required Lenders shall,
without notice, demand or legal process of any kind, take possession of any or
all of the Collateral (in addition to Collateral of which it already has
possession), wherever it may be found, and for that purpose may pursue the same
wherever it may be found, and may enter onto any of any Loan Party's premises
where any of the Collateral may be, and search for, take possession of, remove,
keep and store any of the Collateral until the same shall be sold or otherwise
disposed of, and Administrative Agent shall have the right to store the same at
any of any Loan Party's premises without cost to Administrative Agent or
Lenders.  At Administrative Agent's request, each Loan Party shall, at
Borrower's expense, assemble the Collateral and make it available to
Administrative Agent at one or more places to be designated by Administrative
Agent and reasonably



--------------------------------------------------------------------------------

 



convenient to Administrative Agent and such Loan Party.  Each Loan Party
recognizes that if a Loan Party fails to perform, observe or discharge any of
its Obligations under this Agreement or the other Loan Documents, no remedy at
law will provide adequate relief to Administrative Agent or Lenders, and agrees
that Administrative Agent shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.  Any notification of intended disposition of any of the Collateral
required by law will be deemed to be a reasonable authenticated notification of
disposition if given at least ten (10) days prior to such disposition and such
notice shall (i) describe Administrative Agent and Lenders and such Loan Party,
(ii) describe the Collateral that is the subject of the intended disposition,
(iii) state the method of the intended disposition, (iv) state that such Loan
Party is entitled to an accounting of the Obligations and state the charge, if
any, for an accounting and (v) state the time and place of any public
disposition or the time after which any private sale is to be
made.  Administrative Agent may disclaim any warranties that might arise in
connection with the sale, lease or other disposition of the Collateral and has
no obligation to provide any warranties at such time.  Any Proceeds of any
disposition by Administrative Agent of any of the Collateral may be applied by
Administrative Agent to the payment of expenses in connection with the
Collateral, including, without limitation, Attorney Costs, and any balance of
such Proceeds and all other payments received by Administrative Agent during the
continuance of an Event of Default shall be applied by Administrative Agent
toward the payment of such of the Obligations, and in such order of application,
as Administrative Agent may from time to time elect.  In the absence of a
specific determination by Administrative Agent, the Proceeds from the sale of,
or other realization upon, all or any part of the Collateral in payment of the
Obligations shall be applied in the following order.

FIRST, to the payment of all fees, costs, expenses and indemnities of
Administrative Agent (in its capacity as such), including Attorney Costs, and
any other Obligations owing to Administrative Agent in respect of sums advanced
by Administrative Agent to preserve the Collateral or to preserve its security
interest in the Collateral, until paid in full:

SECOND, to the payment of all of the Secured Obligations in respect of the Swing
Line Loans to the Swing Line Lender, until paid in full;

THIRD, to the payment of all of the Obligations consisting of accrued and unpaid
interest owing to the Lenders and Letter of Credit fees owing to the L/C Issuer,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause FOURTH payable to them, until paid in full;

FOURTH, to the payment of all Obligations consisting of principal owing to the
Lenders and Bank Product Obligations owing to Lenders or their Affiliates (to
the extent that Administrative Agent has established a reserve against Revolving
Loan Availability in an amount not less than such Bank Product Obligations),
ratably among the Lenders and their Affiliates in proportion to the respective
amounts described in this clause FOURTH held by them, until paid in full;

FIFTH, to the payment of the Lenders an amount equal to all Obligations in
respect of outstanding Letters of Credit to be held as Cash Collateral in
respect of such Obligations;

SIXTH, to the payment of all other Obligations owing to the Lenders until paid
in full, including, without limitation, Bank Product Obligations owing to
Lenders or their Affiliates (to the extent that Administrative Agent has not
established a reserve for such Bank Product Obligations); and

SEVENTH, to the payment of any remaining Proceeds, if any, to whomever may be
lawfully entitled to receive such amounts.

16.3.Credit Bidding.





--------------------------------------------------------------------------------

 



The Loan Parties and the Lenders hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product provider shall be deemed to
authorize) Administrative Agent, based upon the instruction of the Required
Lenders, to Credit Bid and purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (and the Loan Parties
shall approve Administrative Agent as a qualified bidder and such Credit Bid as
qualified bid) at any sale thereof conducted by Administrative Agent, based upon
the instruction of the Required Lenders, under any provisions of the Uniform
Commercial Code, as part of any sale or investor solicitation process conducted
by any Credit Party, any interim receiver, receiver, receiver and manager,
administrative receiver, trustee, agent or other Person pursuant or under any
insolvency laws; provided, however, that (i) the Required Lenders may not direct
the Administrative Agent in any manner that does not treat each of the Lenders
equally, without preference or discrimination, in respect of consideration
received as a result of the Credit Bid, (ii) the acquisition documents shall be
commercially reasonable and contain customary protections for minority holders
such as among other things, anti-dilution and tag-along rights, (iii) the
exchanged debt or equity securities must be freely transferable, without
restriction (subject to applicable securities laws) and (iv) reasonable efforts
shall be made to structure the acquisition in a manner that causes the
governance documents pertaining thereto to not impose any obligations or
liabilities upon the Lenders individually (such as indemnification obligations).

For purposes of the preceding sentence, the term "Credit Bid" shall mean, an
offer submitted by the Administrative Agent (on behalf of the Lender group),
based upon the instruction of the Required Lenders, to acquire the property of
any Loan Party or any portion thereof in exchange for and in full and final
satisfaction of all or a portion (as determined by the Administrative Agent,
based upon the instruction of the Required Lenders) of the claims and
Obligations under this Agreement and other Loan Documents.

SECTION 17CONDITIONS PRECEDENT.

17.1.Conditions to Initial Loans.

The obligation of Lenders to fund the initial Revolving Loans, and to issue or
cause to be issued the initial Letter of Credit, is subject to the satisfaction
or waiver of the following conditions precedent (and the date on which all such
conditions precedent have been satisfied and the initial Loans are advanced by
Lenders is called the "Closing Date"):

(a)Administrative Agent shall have received each of the agreements, opinions,
reports, approvals, consents, certificates and other documents reasonably
requested by Lender, in each case in form and substance reasonably satisfactory
to Administrative Agent;

(b)Since January 1, 2019, no event shall have occurred which has had or could
reasonably be expected to have a Material Adverse Effect, as determined by
Administrative Agent in its sole discretion, determined in good faith;

(c)Administrative Agent shall have received payment in full of all fees and
expenses payable to it by Borrower or any other Person in connection herewith,
on or before disbursement of the initial Loans hereunder; and

(d)The Loan Parties shall have executed and delivered to Administrative Agent
all such other documents, instruments and agreements which Administrative Agent
determines are reasonably necessary to consummate the transactions contemplated
hereby.

17.2.Conditions to All Loans.

Lenders shall not be obligated to fund any Loans, arrange for the issuance of
any Letters of Credit or grant any other accommodation for the benefit of
Borrower, unless the following conditions



--------------------------------------------------------------------------------

 



are satisfied ; provided, that if Administrative Agent chooses to cause Loans to
be advanced or Letters of Credit to be issued notwithstanding the failure of any
such conditions to be satisfied, all Lenders shall be required to fund such
Loans and participate in such Letters of Credit unless Required Lenders has
directed Administrative Agent not to fund such Loans or caused such Letters of
Credit to be issued:

(a)No Default or Event of Default shall exist at the time of or result from such
funding, issuance or grant;

(b)The representations and warranties of each Loan Party in this Agreement and
the other Loan Documents shall be true and correct in all material respects as
of the date of, and immediately after giving effect to such funding, issuance or
grant (except for representations and warranties that expressly relate to an
earlier date which must be true and correct as of such earlier date); and

(c)No event shall have occurred or circumstances exist that has or would
reasonably be expected to have a Material Adverse Effect.

Each request (or deemed request) by Borrower for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrower that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.  As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
reasonably deems appropriate in connection therewith.

SECTION 18THE AGENT[S].

18.1.Appointment and Authorization.

Each Lender and the L/C Issuer hereby irrevocably (subject to Section 18.10)
appoints, designates and authorizes the Administrative Agent to take such action
on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto.  Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document, the Administrative Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term "agent" herein and in other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  Administrative Agent shall provide copies of
all financial statements and projections delivered to Administrative Agent by
any Loan Party pursuant to Section 9 hereof, and copies of all material notices
delivered to Administrative Agent by any Loan Party either by delivering copies
to each Lender by electronic mail or by posting such materials to an internet
service accessible by such Lenders such as "Intralinks".  Each Loan Party and
each Lender agrees that Administrative Agent may, in its sole discretion,
utilize Intralinks or electronic mail for such purpose.

18.2.L/C Issuers.

The L/C Issuers shall act on behalf of the Lenders (according to their Pro Rata
Shares) with respect to any Letters of Credit issued by them and the documents
associated therewith.  The L/C Issuers shall have all of the benefits and
immunities (a) provided to the Administrative Agent in this Section 18 with
respect to any acts taken or omissions suffered by the L/C Issuers in connection
with



--------------------------------------------------------------------------------

 



Letters of Credit issued by them or proposed to be issued by them and the
applications and agreements for letters of credit pertaining to such Letters of
Credit as fully as if the term "Administrative Agent", as used in this Section
18, included the L/C Issuers with respect to such acts or omissions and (b) as
additionally provided in this Agreement with respect to the L/C Issuers.

18.3.Delegation of Duties.

The Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees or attorneys in fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects in the absence of a finding by a court of
competent jurisdiction in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct.

18.4.Exculpation of Administrative Agent.

None of the Administrative Agent nor any of its directors, officers, employees
or agents shall (a) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except to the extent resulting from its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein as determined by a final, nonappealable judgment by a
court of competent jurisdiction), (b) not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any debtor relief law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any debtor
relief law or (c) be responsible in any manner to any Lender or participant for
any recital, statement, representation or warranty made by any Loan Party or
Affiliate of any Loan Party, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of any Loan Party or
any other party to any Loan Document to perform its Obligations hereunder or
thereunder.  The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of each Loan Party or
any of any Loan Party's Subsidiaries or Affiliates.

18.5.Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, electronic mail message,
affidavit, letter, telegram, facsimile, telex or telephone message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Loan Parties),
independent accountants and other experts selected by the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate and, if it so requests, confirmation from the Lenders of their
obligation to indemnify the Administrative Agent against any and all liability
and expense which may be



--------------------------------------------------------------------------------

 



incurred by it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
each Lender.  For purposes of determining compliance with the conditions
specified in Section 12, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

18.6.Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default or Default except with respect to defaults in
the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or a Loan Party referring
to this Agreement, describing such Event of Default or Default and stating that
such notice is a "notice of default".  The Administrative Agent will notify the
Lenders of its receipt of any such notice.  The Administrative Agent shall take
such action with respect to such Event of Default or Default as may be requested
by the Required Lenders in accordance with Section 16;  provided that unless and
until the Administrative Agent has received any such request, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default or Default as it shall
deem advisable or in the best interest of the Lenders.

18.7.Credit Decision.

Each Lender acknowledges that the Administrative Agent has not made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent and acceptance of any assignment or
review of the affairs of the Loan Parties, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender as to any
matter, including whether the Administrative Agent has disclosed material
information in its possession.  Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Loan Parties, and made its own decision to enter into this Agreement and to
extend credit to Borrower hereunder.  Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties.  Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the
Administrative Agent, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial or other
condition or creditworthiness of the Loan Parties which may come into the
possession of the Administrative Agent.

18.8.Indemnification.

Whether or not the transactions contemplated hereby are consummated, each Lender
shall indemnify upon demand the Administrative Agent and its directors,
officers, employees and agents (to the extent not reimbursed by or on behalf of
Borrower and without limiting the obligation of Borrower to do so), according to
its applicable Pro Rata Share, from and against any and all Indemnified
Liabilities (as hereinafter defined); provided that no Lender shall be liable
for any payment to any such Person of any



--------------------------------------------------------------------------------

 



portion of the Indemnified Liabilities to the extent determined by a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from the applicable Person's own gross negligence or willful misconduct.  No
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any Agent Advances and
any costs or out of pocket expenses (including Attorney Costs and Taxes)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of Borrower.  The undertaking in this Section shall survive repayment
of the Loans, cancellation of the Notes, expiration or termination of the
Letters of Credit, any foreclosure under, or modification, release or discharge
of, any or all of the Collateral Documents, termination of this Agreement and
the resignation or replacement of the Administrative Agent.

18.9.Administrative Agent in Individual Capacity.

CIBC US and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Loan Parties and Affiliates as though CIBC US were not the
Administrative Agent hereunder and without notice to or consent of any
Lender.  Each Lender acknowledges that, pursuant to such activities, CIBC US or
its Affiliates may receive information regarding the Loan Parties or their
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Loan Parties or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them.  With respect to their Loans (if any), CIBC US and its
Affiliates shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though CIBC US were not the
Administrative Agent, and the terms "Lender" and "Lenders" include CIBC US and
its Affiliates, to the extent applicable, in their individual capacities.

18.10.Successor Administrative Agent.

The Administrative Agent may resign as Administrative Agent upon 30 days' notice
to the Lenders.  If the Administrative Agent resigns under this Agreement, the
Required Lenders shall, with (so long as no Event of Default exists) the consent
of Borrower (which shall not be unreasonably withheld or delayed), appoint from
among the Lenders a successor agent for the Lenders.  If no successor agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and (so long as no Event of Default is then continuing) Borrower, a successor
agent from among the Lenders.  Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
"Administrative Agent" shall mean such successor agent, and the retiring
Administrative Agent's appointment, powers and duties as Administrative Agent
shall be terminated (except for any indemnity payments owed to the retiring or
removed Administrative Agent).  After any retiring Administrative Agent's
resignation hereunder as Administrative Agent, the provisions of this Section 18
and Sections 4.3.5 and 19.2 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.  If no successor agent has accepted appointment as Administrative
Agent by the date which is 30 days following a retiring Administrative Agent's
notice of resignation, the retiring Administrative Agent's resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  If the Person
serving as Administrative Agent is a Defaulting Lender pursuant to clause (c) of
the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to Borrower and such Person remove such
Person as



--------------------------------------------------------------------------------

 



Administrative Agent and, in consultation with Borrower, appoint a
successor.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders), then such removal shall
nonetheless become effective in accordance with such notice on such date.

18.11.Collateral Matters.

(a)Each Lender authorizes and directs Administrative Agent to enter into the
other Loan Documents for the benefit of Lenders.  Each Lender hereby agrees
that, except as otherwise set forth herein, any action taken by Required Lenders
in accordance with the provisions of this Agreement or the other Loan Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all Lenders.  Administrative Agent is
hereby authorized on behalf of all Lenders, without the necessity of any notice
to or further consent from any Lender to take any action with respect to any
Collateral or other Loan Documents which may be necessary to perfect and
maintain perfected the Liens upon the Collateral granted pursuant to this
Agreement and the other Loan Documents.

(b)The Lenders irrevocably authorize the Administrative Agent, at its option and
in its discretion, (i) to release any Lien granted to or held by the
Administrative Agent under any Collateral Document (x) upon termination of the
Commitments and payment in full of all Loans and all other obligations of
Borrower hereunder and the expiration or termination of all Letters of Credit
(including by means of credit bidding in accordance with Section 16.3; (y)
constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder (including the release of
any guarantor); or (z) subject to Section 20.1 if approved, authorized or
ratified in writing by the Required Lenders; or (ii) to subordinate its interest
in any Collateral to any holder of a Lien on such Collateral which is permitted
by clause (v) of the definition of Permitted Liens (it being understood that the
Administrative Agent may conclusively rely on a certificate from Borrower in
determining whether the Debt secured by any such Lien is permitted by Section
13.2).  Upon request by the Administrative Agent at any time, the Lenders will
confirm in writing the Administrative Agent's authority to release, or
subordinate its interest in, particular types or items of Collateral pursuant to
this Section 18.11.  Each Lender hereby authorizes the Administrative Agent to
give blockage notices in connection with any Subordinated Debt at the direction
of Required Lenders and agrees that it will not act unilaterally to deliver such
notices.

18.12.Restriction on Actions by Lenders.

Each Lender agrees that it shall not, without the express written consent of
Administrative Agent, and shall, upon the written request of Administrative
Agent (to the extent it is lawfully entitled to do so), set off against the
Obligations, any amounts owing by such Lender to a Loan Party or any Deposit
Accounts of any Loan Party now or hereafter maintained with such Lender.  Each
of the Lenders further agrees that it shall not, unless specifically requested
to do so in writing by Administrative Agent, take or cause to be taken, any
action, including the commencement of any legal or equitable proceedings to
foreclose any loan or otherwise enforce any security interest in any of the
Collateral or to enforce all or any part of this Agreement or the other Loan
Documents.  All enforcement actions under this Agreement and the other Loan
Documents against the Loan Parties or any third party with respect to the
Obligations or the Collateral may only be taken by the Administrative Agent (at
the direction of the Required Lenders or as otherwise permitted in this
Agreement) or by its agents at the direction of the Administrative Agent.

18.13.Administrative Agent May File Proofs of Claim.

18.13.1.Filing Proofs of Claim.  In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of



--------------------------------------------------------------------------------

 



any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on any Loan Party) shall be entitled and empowered, by intervention
in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 4.3, and 193) allowed in such judicial
proceedings; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.1.1(c),  4.3,  4.4 and 19.4.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

18.14.Other Agents; Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a "syndication agent," "documentation agent,"
"co-agent," "book manager," "lead manager," "arranger," "lead arranger" or
"co-arranger", if any, shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

SECTION 19MISCELLANEOUS.

19.1.Assignments; Participations.

19.1.1.Assignments.

(a)Any Lender may at any time assign to one or more Persons (any such Person, an
"Assignee") all or any portion of such Lender's Loans and Commitments, with the
prior written consent of the Administrative Agent, the L/C Issuers (for an
assignment of the Revolving Loans and the Revolving Commitment) and, so long as
no Event of Default exists, Borrower (which consents shall not be unreasonably
withheld or delayed and shall not be required for an assignment by a Lender to a
Lender (other than a Defaulting Lender) or an Affiliate of a Lender (other than
an Affiliate of a Defaulting Lender) or an Approved Fund (other than an Approved
Fund of a Defaulting Lender)).  Except as the Administrative Agent may otherwise
agree, any such assignment shall be in a minimum aggregate amount equal to
$5,000,000 or, if less, the remaining Commitment and Loans held by the assigning
Lender (provided, that an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund shall not



--------------------------------------------------------------------------------

 



be subject to the foregoing minimum assignment limitations).  The Loan Parties
and the Administrative Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Assignee until the Administrative Agent shall have received and accepted an
effective assignment agreement in substantially the form of Exhibit D hereto (an
"Assignment Agreement") executed, delivered and fully completed by the
applicable parties thereto and a processing fee of $3,500.  Notwithstanding
anything herein to the contrary, no assignment may be made to any Affiliate of
any equity holder of a Loan Party, any Loan Party, any holder of Subordinated
Debt of a Loan Party, any holder of any Debt that is secured by liens or
security interests that have been contractually subordinated to the liens and
security interests securing the Obligations or any Affiliate of any of the
foregoing Persons without the prior written consent of Administrative Agent,
which consent may be withheld in Administrative Agent's sole discretion and, in
any event, if granted, may be conditioned on such terms and conditions as
Administrative Agent shall require in its sole discretion, including, without
limitation, a limitation on the aggregate amount of Loans and Commitments which
may be held by such Person and/or its Affiliates and/or limitations on such
Person's and/or its Affiliates' voting and consent rights and/or rights to
attend Lender meetings or obtain information provided to other Lenders.  Any
attempted assignment not made in accordance with this Section 19.1.1 shall be
treated as the sale of a participation under Section 19.1.2.  Borrower shall be
deemed to have granted its consent to any assignment requiring its consent
hereunder unless Borrower has expressly objected to such assignment within five
(5) Business Days after notice thereof.  Notwithstanding anything herein to the
contrary, Siena may at any time assign to Siena Funding LLC, a Delaware limited
liability company (“Siena Funding”), all or any portion of Siena’s Loans and
Commitments.

(b)From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder.  Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, Borrower shall execute and deliver to the Administrative
Agent for delivery to the Assignee (and, as applicable, the assigning Lender),
if such Lender is receiving an assignment of Revolving Loans, a Note in the
principal amount of the Assignee's Pro Rata Share of the Total Revolving Loan
Commitment (and, as applicable, a Note in the principal amount of the Pro Rata
Share of the Total Revolving Commitment retained by the assigning Lender).  Each
such Note shall be dated the effective date of such assignment.  Upon receipt by
the Administrative Agent of such Note(s), the assigning Lender shall return to
Borrower any prior Note held by it.

(c)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Notwithstanding anything herein to the contrary, Siena or Siena Funding may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to its funding sources.

19.1.2.Participations.  Any Lender may at any time upon written notice to
Borrower sell to one or more Persons participating interests in its Loans,
Revolving Loan Commitment or other interests hereunder (any such Person, a
"Participant").  In the event of a sale by a Lender of a participating interest
to a Participant, (a) such Lender's obligations hereunder shall remain unchanged
for all purposes, (b) each Loan Party shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations
hereunder, (c) all amounts payable by Borrower shall be determined as if such
Lender had not sold such participation and shall be paid directly to such Lender
and (d) each Lender granting a participation hereunder shall maintain, as a
non-fiduciary agent of Borrower, a register (the



--------------------------------------------------------------------------------

 



"Participation Register") as to the participations granted and transferred under
this Section 19.1.2 containing the same information specified in Section 19.2 on
the Register as if the each participant were a Lender, and no participation may
be transferred except as recorded in such Participation Register.  No
Participant shall have any direct or indirect voting rights hereunder except
with respect to any event described in Section 20.1 expressly requiring the
unanimous vote of all Lenders or, as applicable, all affected Lenders.  Each
Lender agrees to incorporate the requirements of the preceding sentence into
each participation agreement which such Lender enters into with any
Participant.  Notwithstanding anything herein to the contrary, no participation
may be sold to any Affiliate of any equity holder of a Loan Party, any Loan
Party, any holder of any Subordinated Debt of a Loan Party, any holder of any
Debt that is secured by liens and security that have been contractually
subordinated to the liens and security interests securing the Obligations or any
Affiliate of any of the foregoing Persons without the prior written consent of
Administrative Agent, which consent may be withheld in Administrative Agent's
sole discretion and, in any event, if granted, may be conditioned on such terms
and conditions as Administrative Agent shall require in its sole discretion,
including, without limitation, a limitation on the aggregate amount of Loans and
Commitments which may be participated such Person and/or its Affiliates and/or
limitations on such Person's and/or its Affiliates' voting and consent rights
and/or rights to attend Lender meetings or obtain information provided to other
Lenders.  Each Loan Party agrees that if amounts outstanding under this
Agreement are due and payable (as a result of acceleration or otherwise), each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement and with respect to
any Letter of Credit to the same extent as if the amount of its participating
interest were owing directly to it as such Lender under this Agreement; provided
that such right of set-off shall be subject to the obligation of each
Participant to share with such Lender, and such Lender agrees to share with each
Participant, on a pro rata basis.  Borrower also agrees that each Participant
shall be entitled to the benefits of Section 4.2 or 4.4 as if it were Lender
(provided that on the date of the participation no Participant shall be entitled
to any greater compensation pursuant to Section 4.2 or 4.4 than would have been
paid to such Lender on such date if no participation had been sold. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  This Section shall be construed so
that the Loans are at all times maintained in “registered form” for the purpose
of the Code and any related regulations (and any successor provisions).  The
Participant Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

19.2.Register.

The Administrative Agent shall, as a non-fiduciary agent of the Borrower,
maintain a copy of each Assignment Agreement delivered and accepted by it and
register (the "Register") for the recordation of names and addresses of the
Lenders and the Commitment of each Lender and principal and stated interest of
each Loan owing to each Lender from time to time and whether such Lender is the
original Lender or the Assignee.  No assignment shall be effective unless and
until the Assignment Agreement is accepted and registered in the Register.  All
records of transfer of a Lender's interest in the Register shall be conclusive,
absent manifest error, as to the ownership of the interests in the Loans.  The
Administrative Agent shall not incur any liability of any kind with respect to
any Lender with respect to the maintenance of the Register.  Each Lender
granting a participation shall, as a non-fiduciary agent of the Borrower,
maintain a register containing information similar to that of the Register in a
manner such that the loans hereunder are in "registered form" for the purposes
of the Code.  This Section shall be construed so that the Loans are at all times
maintained in "registered form" for the purpose of the Code and any related
regulations (and any successor provisions). The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

19.3.Customer Identification - USA Patriot Act Notice.





--------------------------------------------------------------------------------

 



Each Lender and Administrative Agent (for itself and not on behalf of any other
party) hereby notifies the Loan Parties that, pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26,
2001 (the "USA Patriot Act"), it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of the Loan Parties and other information that will allow such
Lender or Administrative Agent, as applicable, to identify the Loan Parties in
accordance with the Act.

19.4.Indemnification by Loan Parties.

IN CONSIDERATION OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, EACH LOAN PARTY HEREBY
AGREES TO INDEMNIFY, EXONERATE AND HOLD ADMINISTRATIVE AGENT, EACH LENDER AND
EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF
ADMINISTRATIVE AGENT AND EACH LENDER (EACH A "LENDER PARTY") FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING REASONABLE ATTORNEY COSTS
(COLLECTIVELY, THE "INDEMNIFIED LIABILITIES"), INCURRED BY LENDER PARTIES OR ANY
OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER,
MERGER, PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS OR OTHER SIMILAR
TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR
INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE, HANDLING,
RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF
ANY HAZARDOUS MATERIAL AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY, (C)
ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY
PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON,
(D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY
LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS MATERIALS OR (E) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
OF LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
ACCOUNT OF THE APPLICABLE LENDER PARTY'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION OR RESULTING FROM A CLAIM NOT INVOLVING AN ACT OR OMISSION OF A
LOAN PARTY AND THAT IS BROUGHT BY A LENDER PARTY AGAINST ANOTHER LENDER PARTY
(OTHER THAN AGAINST THE ADMINISTRATIVE AGENT IN ITS CAPACITY AS SUCH). THIS
SECTION 19.4 SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT
REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM. IF AND
TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY
REASON, EACH LOAN PARTY HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE
PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS
PERMISSIBLE UNDER APPLICABLE LAW.  ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION
19.4 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF THE NOTES, EXPIRATION
OR TERMINATION OF THE LETTERS OF CREDIT, ANY FORECLOSURE UNDER, OR ANY
MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS
AND TERMINATION OF THIS AGREEMENT.

19.5.Notice.

(a)Generally. Except as otherwise provided in Section 2.2.2 and Section 2.2.3,
or clauses (b) and (c) below, all notices hereunder shall be in writing
(including email). All written notices



--------------------------------------------------------------------------------

 



and other written communications with respect to this Agreement shall be sent by
ordinary, certified or overnight mail, by telecopy or delivered in person, and
in the case of Administrative Agent shall be sent to it at 120 South LaSalle
Street, Suite 200, Chicago, Illinois 60603, attention Tom Hunt, with a copy to
Horwood Marcus & Berk Chartered, 500 West Madison, Suite 3700, Chicago, Illinois
60661, Attention: Katherine A. Attebery, and in the case of any Loan Party shall
be sent to Borrower at its principal place of business set forth on Schedule
11.2 hereto, with a copy to Thompson Coburn LLP, One US Bank Plaza, St. Louis,
Missouri 63101, Attention: Ruthanne C. Hammett or as otherwise directed by
Borrower in writing, and in the case of Lenders shall be sent to the locations
provided to Administrative Agent by such Lenders.  All notices shall be deemed
received upon actual receipt thereof or refusal of delivery.

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including email, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Section 2 if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Section by electronic
communication.  The Administrative Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its email address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c)Platform.  

(i)Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the L/C
Issuer and the other Lenders by posting the Communications on the Platform. 

(ii)The Platform is provided "as is" and "as available."  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform.  In no
event shall the Administrative Agent or any of its Affiliates or the partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives of the Administrative Agent or its Affiliates
(collectively, the "Agent Parties") have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform.  "Communications"
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document



--------------------------------------------------------------------------------

 



or the transactions contemplated therein which is distributed to the Recipient
by means of electronic communications pursuant to this Section, including
through the Platform.

SECTION 20GENERAL.

20.1.Waiver; Amendments.

No delay on the part of the Administrative Agent or any Lender in the exercise
of any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by any of them of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy.  No amendment, modification or waiver of, or consent with respect to,
any provision of this Agreement or the other Loan Documents shall in any event
be effective unless the same shall be in writing and acknowledged by Lenders
having an aggregate Pro Rata Shares of not less than the aggregate Pro Rata
Shares expressly designated herein with respect thereto or, in the absence of
such designation as to any provision of this Agreement, by the Required Lenders,
and then any such amendment, modification, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which
given.  Except to the extent set forth in Section 16.3 hereof, no amendment,
modification, waiver or consent shall (a) extend or increase the Commitment of
any Lender without the written consent of such Lender, (b) extend the date
scheduled for payment of any principal (excluding mandatory prepayments) of or
interest on the Loans or any fees payable hereunder without the written consent
of each Lender directly affected thereby, (c) reduce the principal amount of any
Loan, the rate of interest thereon or any fees payable hereunder, without the
consent of each Lender directly affected thereby (except for periodic
adjustments of interest rates and fees resulting from a change in the Applicable
Margin as provided for in this Agreement); (d) increase the advance rates with
respect to Eligible Accounts or Eligible Inventory hereunder or (e) release any
guarantor from its obligations under the Guaranty, other than as part of or in
connection with any disposition permitted hereunder, or release or subordinate
its liens on all or any substantial part of the Collateral granted under any of
the other Loan Documents (except as permitted by Section 18.11), change the
definition of Required Lenders, amend the number of Lenders that shall be
required for Lenders (or any Lender) to  take any action under this Agreement,
any provision of Section 16.2, any provision of this Section 20.1, the
provisions of Section 16.3, the provisions of Section 2.3.3, the provisions of
Section 2.8(a), or reduce the aggregate Pro Rata Share required to effect an
amendment, modification, waiver or consent, without, in each case set forth in
this clause (e), the written consent of all Lenders.  No provision of Section 18
or other provision of this Agreement affecting the Administrative Agent in its
capacity as such shall be amended, modified or waived without the consent of the
Administrative Agent.  No provision of this Agreement relating to the rights or
duties of the L/C Issuers in their capacities as such shall be amended, modified
or waived without the consent of the L/C Issuers.  No provision of this
Agreement relating to the rights or duties of the Swing Line Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Swing Line Lender.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, the Revolving Loan Commitments and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a "Non-Consenting Lender"), then, so long as the Administrative Agent is not
a Non-Consenting Lender, the Administrative Agent and/or a Person or Persons
reasonably acceptable to the Administrative Agent shall have the right to
purchase from such Non-Consenting Lenders, and such



--------------------------------------------------------------------------------

 



Non-Consenting Lenders agree that they shall, upon the Administrative Agent's
request, sell and assign to the Administrative Agent and/or such Person or
Persons, all of the Loans and Revolving Loan Commitments of such Non-Consenting
Lenders for an amount equal to the principal balance of all such Loans and
Revolving Loan Commitments held by such Non-Consenting Lenders and all accrued
interest, fees, expenses and other amounts then due with respect thereto through
the date of sale, such purchase and sale to be consummated pursuant to an
executed Assignment Agreement.

Notwithstanding anything herein to the contrary, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent that by its terms requires the consent of
all the Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) the Commitment
of any Defaulting Lender may not be increased or extended, or the maturity of
any of its Loan may not be extended, the rate of interest on any of its Loans
may not be reduced and the principal amount of any of its Loans may not be
forgiven, in each case without the consent of such Defaulting Lender and (y) any
amendment, waiver or consent requiring the consent of all the Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than the other affected Lenders shall require the consent of such Defaulting
Lender.

In addition, notwithstanding anything in this Section to the contrary, if the
Administrative Agent and Borrower shall have jointly identified an obvious error
or any error or omission of a technical nature, in each case, in any provision
of the Loan Documents, then the Administrative Agent and Borrower shall be
permitted to amend such provision, and, in each case, such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
to the Administrative Agent within ten Business Days following receipt of notice
thereof.

20.2.Headings of Subdivisions.

The headings of subdivisions in this Agreement are for convenience of reference
only, and shall not govern the interpretation of any of the provisions of this
Agreement.

20.3.Power of Attorney.

Each Loan Party acknowledges and agrees that its appointment of Administrative
Agent as its attorney and agent-in-fact for the purposes specified in this
Agreement is an appointment coupled with an interest and shall be irrevocable
until all of the Obligations are satisfied and paid in full and this Agreement
is terminated.

20.4.Confidentiality.

Administrative Agent and each Lender hereby agrees to use commercially
reasonable efforts to assure that any and all information relating to any Loan
Party which is (i) furnished by a Loan Party to Administrative Agent or such
Lender (or to any Affiliate of Administrative Agent or such Lender); and (ii)
non-public, confidential or proprietary in nature, shall be kept confidential by
Administrative Agent and such Lender or such Affiliate in accordance with
applicable law; provided, however, that such information and other credit
information relating to a Loan Party may be distributed by Administrative Agent
or such Lender or such Affiliate to Administrative Agent's or such Lender's or
such Affiliate's directors, managers, officers, employees, attorneys,
Affiliates, assignees, participants, auditors, agents and regulators (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
Information confidential), and upon the order of a court or other governmental
agency having jurisdiction over Lender or such Affiliate, to any other
party.  In addition such information and other credit information may be
distributed by Administrative Agent or such Lender to potential participants or
assignees of any portion of the Obligations, provided, that such potential
participant or assignee agrees to follow the confidentiality



--------------------------------------------------------------------------------

 



requirements set forth herein.  Each Loan Party and Administrative Agent and
each Lender further agree that this provision shall survive the termination of
this Agreement.  Notwithstanding the foregoing, each Loan Party hereby consents
to Administrative Agent and Lender publishing a tombstone or similar advertising
material relating to the financing transaction contemplated by this Agreement,
the content and timing of publication of which has been approved by Parent in
its Permitted Discretion. 

20.5.Counterparts.

This Agreement, any of the other Loan Documents, and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed an original, but all of which
counterparts together shall constitute but one agreement.

20.6.Electronic Submissions.

Administrative Agent may permit or require that any of the documents,
certificates, forms, deliveries or other communications, authorized, required or
contemplated by this Agreement or the other Loan Documents, be submitted to
Administrative Agent in "Approved Electronic Form" (as hereafter defined),
subject to any reasonable terms, conditions and requirements in the applicable
Approved Electronic Forms Notice.  For purposes hereof "Electronic Form" means
e-mail, e-mail attachments, data submitted on web-based forms or any other
communication method that delivers machine readable data or information to
Administrative Agent, "Approved Electronic Form" means an Electronic Form that
has been approved by Administrative Agent (which approval has not been revoked
or modified by Lender) and "Approved Electronic Communication" means each
notice, demand, communication, information, document and other material
transmitted, posted or otherwise made or communicated by e-mail, internet portal
or other Platform.  Except as otherwise specifically provided in the applicable
Approved Electronic Form Notice, any submissions made in an applicable Approved
Electronic Form shall have the same force and effect that the same submissions
would have had if they had been submitted in any other applicable form
authorized, required or contemplated by this Agreement or the other Loan
Documents. Approved Electronic Communications that do not bear or are not
readily capable of bearing either a signature or a reproduction of a signature
shall be deemed signed, by attaching to, or logically associating with such
Approved Electronic Communication an electronic symbol, encryption, digital
signature or process (including the name or an abbreviation of the name of the
party or the company transmitting the Approved Electronic Communication), and
Administrative Agent and Lenders are entitled to rely on such Approved
Electronic Communications as signed.  Each of the Loan Parties, Administrative
Agent and the Lenders hereby acknowledge and agree that the use of Approved
Electronic Communications is not necessarily secure and that there are risks
associated with such use, including risks of interception, disclosure and abuse
and each assumes and accepts such risks by hereby authorizing each of the
Administrative Agent, each Lender and each of their Affiliates to accept and
transmit Approved Electronic Communications.

20.7.Waiver of Jury Trial: Other Waivers.

(a)EACH LOAN PARTY AND ADMINISTRATIVE AGENT AND EACH LENDER EACH HEREBY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY
OR INDIRECTLY TO THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS, THE COLLATERAL, ANY ALLEGED TORTIOUS CONDUCT BY ANY LOAN PARTY,
ADMINISTRATIVE AGENT OR LENDER OR WHICH, IN ANY WAY, DIRECTLY OR INDIRECTLY,
ARISES OUT OF OR RELATES TO THE RELATIONSHIP AMONG THE LOAN PARTIES,
ADMINISTRATIVE AGENT AND ANY LENDER UNDER THIS AGREEMENT.  IN NO EVENT SHALL
ADMINISTRATIVE AGENT OR ANY LENDER BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.





--------------------------------------------------------------------------------

 



(b)Each Loan Party hereby waives demand, presentment, protest and notice of
nonpayment, and further waives the benefit of all valuation, appraisal and
exemption laws.

(c)Each Loan Party hereby waives the benefit of any law that would otherwise
restrict or limit Administrative Agent or any Lender or any Affiliate of
Administrative Agent or any Lender in the exercise of its right, which is hereby
acknowledged and agreed to, to set-off against the Obligations, without notice
at any time hereafter, any Debt, matured or unmatured, owing by Administrative
Agent or any Lender or such Affiliate of Lender to Borrower, including, without
limitation any Deposit Account at Administrative Agent or any Lender or such
Affiliate.

(d)EACH LOAN PARTY HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND
PRIOR TO THE EXERCISE BY ADMINISTRATIVE AGENT OF ITS RIGHTS TO REPOSSESS THE
COLLATERAL OF SUCH LOAN PARTY WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR
LEVY UPON SUCH COLLATERAL, PROVIDED THAT IN THE EVENT THAT ADMINISTRATIVE AGENT
TO ENFORCE ITS RIGHTS HEREUNDER BY JUDICIAL PROCESS OR SELF HELP, ADMINISTRATIVE
AGENT SHALL PROVIDE SUCH LOAN PARTY WITH SUCH NOTICES AS ARE REQUIRED BY LAW.

Administrative Agent's or Lenders' failure, at any time or times hereafter, to
require strict performance by any Loan Party of any provision of this Agreement
or any of the other Loan Documents shall not waive, affect or diminish any right
of Administrative Agent and Lenders thereafter to demand strict compliance and
performance therewith.  Any suspension or waiver by Administrative Agent,
Required Lenders or all Lenders, as applicable of an Event of Default under this
Agreement or any default under any of the other Loan Documents shall not
suspend, waive or affect any other Event of Default under this Agreement or any
other default under any of the other Loan Documents, whether the same is prior
or subsequent thereto and whether of the same or of a different kind or
character.  No delay on the part of Administrative Agent or any Lender in the
exercise of any right or remedy under this Agreement or any other Loan Document
shall preclude other or further exercise thereof or the exercise of any right or
remedy.  None of the undertakings, agreements, warranties, covenants and
representations of the Loan Parties contained in this Agreement or any of the
other Loan Documents and no Event of Default under this Agreement or default
under any of the other Loan Documents shall be deemed to have been suspended or
waived by Administrative Agent or Lenders unless such suspension or waiver is in
writing, signed by a duly authorized officer of Administrative Agent, Required
Lenders or all Lenders, as applicable, and directed to Borrower specifying such
suspension or waiver.

20.8.Choice of Governing Laws; Construction; Forum Selection.

This Agreement and the other Loan Documents are submitted by Borrower to
Administrative Agent and Lenders for Administrative Agent's and Lenders'
acceptance or rejection at Administrative Agent's principal place of business as
an offer by Borrower to borrow monies from Administrative Agent and Lenders now
and from time to time hereafter, and shall not be binding upon Administrative
Agent or any Lender or become effective until accepted by Administrative Agent
and Lenders, in writing, at said place of business.  If so accepted by
Administrative Agent and Lenders, this Agreement and the other Loan Documents
shall be deemed to have been made at said place of business.  THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS
OF THE STATE OF ILLINOIS AS TO INTERPRETATION, ENFORCEMENT, VALIDITY,
CONSTRUCTION, EFFECT, AND IN ALL OTHER RESPECTS, INCLUDING, WITHOUT LIMITATION,
THE LEGALITY OF THE INTEREST RATE AND OTHER CHARGES, BUT EXCLUDING PERFECTION OF
THE SECURITY INTERESTS IN COLLATERAL LOCATED OUTSIDE OF THE STATE OF ILLINOIS,
WHICH SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE RELEVANT JURISDICTION
IN WHICH SUCH COLLATERAL IS LOCATED.  If any provision of this Agreement shall
be held to be prohibited by or invalid under applicable law, such provision
shall



--------------------------------------------------------------------------------

 



be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or remaining provisions of this
Agreement.

Each Loan Party, and by their acceptance hereof, Administrative Agent and each
Lender, irrevocably agrees that ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR
RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE COLLATERAL SHALL BE LITIGATED IN COURTS HAVING SITUS WITHIN THE
CITY OF CHICAGO, STATE OF ILLINOIS.  EACH LOAN PARTY HEREBY CONSENTS AND SUBMITS
TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURTS LOCATED WITHIN SAID
CITY AND STATE.  EACH LOAN PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON EACH LOAN
PARTY BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
BORROWER AT THE ADDRESS SET FORTH FOR NOTICE IN THIS AGREEMENT AND SERVICE SO
MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.  Failure of
a party to provide a copy of such process shall not impair such party’s rights
hereunder, create a cause of action against such party or create any claim or
right on behalf of any Loan Party or any third party.  EACH LOAN PARTY,
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO
TRANSFER OR CHANGE THE VENUE OF ANY LITIGATION BROUGHT AGAINST SUCH PARTY BY THE
OTHER IN ACCORDANCE WITH THIS SECTION.

20.9.Cashless Settlements.

Notwithstanding anything to the contrary contained in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent and such Lender.

20.10.Acknowledgement and Consent to Bail-In of EEA Financial Institutions

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or





--------------------------------------------------------------------------------

 



(c)the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

SECTION 21NONLIABILITY OF ADMINISTRATIVE AGENT AND LENDERS

The relationship among each Loan Party on the one hand and Administrative Agent
and Lenders on the other hand shall be solely that of borrower or debtor, as
applicable, and lender.  Neither Administrative Agent nor any Lender has any
fiduciary relationship with or duty to any Loan Party arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Loan Parties, on the one hand, and Administrative Agent
and Lenders, on the other hand, in connection herewith or therewith is solely
that of debtor and creditors.  Neither Administrative Agent nor any Lender
undertakes any responsibility to any Loan Party to review or inform any Loan
Party of any matter in connection with any phase of any Loan Party's business or
operations.  Each Loan Party agrees that neither Administrative Agent nor any
Lender shall have any liability to any Loan Party (whether sounding in tort,
contract or otherwise) for losses suffered by any Loan Party in connection with,
arising out of, or in any way related to the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought.  NO LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING
FROM THE USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH
INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH
THIS AGREEMENT, NOR SHALL ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO,
AND BORROWER AND EACH OTHER LOAN PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT
TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS
ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE
CLOSING DATE).  Each Loan Party acknowledges that it has been advised by counsel
in the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party.  No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Loan Parties, Administrative Agent and Lenders.

SECTION 22PRIOR AGREEMENT

This Agreement amends and restates the Original Loan Agreement which shall be
null and void after the date hereof, and all outstanding borrowings under said
documents and instruments shall be evidenced by this Agreement; provided that
nothing contained herein shall affect Borrower’s obligation to repay outstanding
borrowings under this Agreement.  Nothing contained herein shall be deemed to be
payment, satisfaction or a novation of the indebtedness evidenced by the
Original Loan Agreement.  The parties hereto expressly do not intend to
extinguish the “Obligations” as defined and provided for in the Original Loan
Agreement.  Instead, it is the express intention of the parties hereto to
substitute and replace the Original Loan Agreement with this Agreement and
further to reaffirm the indebtedness created under the Original Loan Agreement
which is evidenced by the “Loan Documents” as defined and provided for therein
(the “Prior Loan Documents”) and secured by the collateral referred to
therein.  Further, such Prior Loan Documents are hereby supplemented by and/or
substituted with the Loan Documents as defined and provided for herein.  This
Agreement, as amended and restated hereby, and each of the Prior Loan Documents
remain in full force and effect and are hereby reaffirmed in all respects to the
extent not superseded by and/or in conflict with this Agreement and the Loan
Documents.

 

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.


By:___________________________________
Name:

_____________________________________________________

 

 


By:___________________________________
Name:

_____________________________________________________

 

 




BROADWIND ENERGY, INC., a Delaware corporation



By: /s/ Jason L. Bonfigt 
Name: Jason L. Bonfigt

Title: Vice President and Chief Financial Officer

 




CIBC BANK, USA, formerly known as The PrivateBank and Trust Company, as
Administrative Agent and a Lender

By: /s/ Tom Hunt
Name: Tom Hunt

Title: Managing Director

 


BRAD FOOTE GEAR WORKS, INC., an Illinois corporation

By: /s/ Jason L. Bonfigt 
Name:  Jason L. Bonfigt

Title: Authorized Signatory

 

 


BROADWIND TOWERS, INC., a Wisconsin corporation

By: /s/ Jason L. Bonfigt 
Name: Jason L. Bonfigt

Title: Authorized Signatory

 

 


BROADWIND SERVICES, LLC, a Delaware limited liability company

By: /s/ Jason L. Bonfigt 
Name: Jason L. Bonfigt

Title: Authorized Signatory

 

RED WOLF COMPANY, LLC, a North Carolina limited liability company

 

By: /s/ Jason L. Bonfigt 
Name: Jason L. Bonfigt

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



SIENA LENDING GROUP LLC

 

 

By: /s/ Anthony Lavinio 

Anthony Lavinio

Director

 

 

By:/s/ Steve Sanicola

Steve Sanicola

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



 

ANNEX 1 – COMMITMENTS

 

 

 

 

Lender

Revolving Loan Commitment

Lender’s Percentage of Total Revolving Loan Commitment

CIBC Bank USA

$22,500,000.00

64.286%

Siena Lending Group LLC

$12,500,000.00

35.714%

TOTAL

$35,000,000.00

 

 

 

 





--------------------------------------------------------------------------------

 



EXHIBIT A – COMPLIANCE CERTIFICATE

 

Attached to and made a part of that certain Amended and Restated Loan and
Security Agreement, dated February ___, 2019 (as the same may be amended or
restated from time to time, the “Agreement”), by and among BROADWIND ENERGY,
INC., a Delaware corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an
Illinois corporation (“Brad Foote”), BROADWIND TOWERS, INC., a Wisconsin
corporation (“Towers”), BROADWIND SERVICES, LLC, a Delaware limited liability
company (“Services”), and RED WOLF COMPANY, LLC, a North Carolina limited
liability company (“Red Wolf”, and collectively with Parent, Brad Foote, Towers,
and Services, “Borrowers,” and each, a “Borrower), and CIBC BANK USA, formerly
known as The PrivateBank and Trust Company, as BROADWIND ENERGY, INC., a
Delaware corporation Administrative Agent (“Administrative Agent”) for all
lenders (“Lenders”) from time to time a party to the Agreement. Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the Agreement.

This Certificate is submitted pursuant to Section 9.3 of the Agreement.

The undersigned hereby certifies to Administrative Agent and Lenders that as of
the date of this Certificate:

1.



The undersigned is the _____________________ of Borrower.

 

2.



There exists no event or circumstance which is or which with the passage of
time, the giving of notice, or both would constitute an Event of Default, as
that term is defined in the Agreement, or, if such an event of circumstance
exists, a writing attached hereto specifies the nature thereof, the period of
existence thereof and the action that each Borrower has taken or proposes to
take with respect thereto.

 

3.



No material adverse change in the condition, financial or otherwise, business,
property, or results of operations of any Borrower has occurred since [date of
last Compliance Certificate/last financial statements delivered prior to
closing], or, if such a change has occurred, a writing attached hereto specifies
the nature thereof and the action that each Borrower has taken or proposes to
take with respect thereto.

 

4.



The representations and warranties in the Agreement are true and correct in all
material respects, or, if not, a writing attached hereto specifies the nature
thereof, the period of existence thereof and the action that such Borrower has
taken or proposes to take with respect thereto.

 

5.The financial statements of Borrower being concurrently delivered herewith
have been prepared in accordance with GAAP consistently applied and there have
been no material changes in accounting policies or financial reporting practices
of Borrowers since [date of the last Compliance Certificate/date of last
financial statements delivered prior to closing] or, if any such change has
occurred, such changes are set forth in a writing attached hereto.

 

6.Attached hereto is a true and correct calculation of the financial covenants
contained in the Agreement.

 

 

 

 





--------------------------------------------------------------------------------

 



Dated: __________, 20__

 

By:

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



 

 

EXHIBIT B - NOTICE OF BORROWING

 

 

To:CIBC Bank, USA, as Administrative Agent

 

Reference is made to that certain Amended and Restated Loan and Security
Agreement, dated February ___, 2019 (as the same may be amended or restated from
time to time, the “Loan Agreement”), by and among BROADWIND ENERGY, INC., a
Delaware corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an Illinois
corporation (“Brad Foote”), BROADWIND TOWERS, INC., a Wisconsin corporation
(“Towers”), BROADWIND SERVICES, LLC, a Delaware limited liability company
(“Services”), and RED WOLF COMPANY, LLC, a North Carolina limited liability
company (“Red Wolf”, and collectively with Parent, Brad Foote, Towers, and
Services, “Borrowers,” and each, a “Borrower), and CIBC BANK USA, formerly known
as The PrivateBank and Trust Company, as Administrative Agent (“Administrative
Agent”) for all lenders (“Lenders”) from time to time a party to the
Agreement.  Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Loan Agreement.

 

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Loan Agreement, of a request hereby for a borrowing as follows:

 

(i)



The requested borrowing date for the proposed borrowing (which is a Business
Day) is ______________, ____.

(ii)The aggregate amount of the proposed borrowing is $______________.

(iii) The type of Revolving Loans comprising the proposed borrowing are [Base
Rate] [LIBOR] Loans.

(iv)The duration of the Interest Period for each LIBOR Loan made as part of the
proposed borrowing, if applicable, is ___________ months (which shall be 1, 2 or
3).

 

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Event of Default
under the Loan Agreement; (ii) the representations and warranties of each Loan
Party in the Loan Agreement and the other Loan Documents are true and correct in
all material respects as of the date hereof, and after giving effect to such
borrowing (except for representations and warranties that expressly relate to an
earlier date which must be true and correct as of such earlier date) and (iii)
no event has occurred or circumstances exist that has or would reasonably be
expected to have a Material Adverse Effect.

 

Borrower has caused this Notice of Borrowing to be executed and delivered by its
officer thereunto duly authorized on ___________, ______.

 

By:

Name:

Title:

 

 





--------------------------------------------------------------------------------

 



EXHIBIT C - NOTICE OF CONVERSION/CONTINUATION

 

 

To:CIBC Bank USA, formerly known as The PrivateBank and Trust Company,  as
Administrative Agent

 

Reference is made to that certain Amended and Restated Loan and Security
Agreement, dated February ___, 2019 (as the same may be amended or restated from
time to time, the “Loan Agreement”), by and among BROADWIND ENERGY, INC., a
Delaware corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an Illinois
corporation (“Brad Foote”), BROADWIND TOWERS, INC., a Wisconsin corporation
(“Towers”), BROADWIND SERVICES, LLC, a Delaware limited liability company
(“Services”), and RED WOLF COMPANY, LLC, a North Carolina limited liability
company (“Red Wolf”, and collectively with Parent, Brad Foote, Towers, and
Services, “Borrowers,” and each, a “Borrower), and CIBC BANK USA, as
Administrative Agent (“Administrative Agent”) for all lenders (“Lenders”) from
time to time a party to the Agreement.  Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement.

 

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Loan Agreement, of its request to:

(a)on [    date    ] convert $[________]of the aggregate outstanding principal
amount of the [_______] Loan, bearing interest at the [________] Rate, into a(n)
[________] Loan [and, in the case of a LIBOR Loan, having an Interest Period of
[_____] month(s)];

[(b)on [    date    ] continue $[________]of the aggregate outstanding principal
amount of the [_______] Loan, bearing interest at the LIBOR Rate, as a LIBOR
Loan having an Interest Period of [_____] month(s)].

 

The undersigned hereby represents and warrants that all of the conditions
contained in Section 17.2 of the Loan Agreement have been satisfied on and as of
the date hereof, and will continue to be satisfied on and as of the date of the
conversion/continuation requested hereby, before and after giving effect
thereto.

 

Each Borrower has caused this Notice of Conversion/Continuation to be executed
and delivered by its officer thereunto duly authorized on ___________, ______.

 

By:

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



EXHIBIT D – ASSIGNMENT AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



SCHEDULE 1 – PERMITTED LIENS

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



SCHEDULE 11.2 – BUSINESS AND COLLATERAL LOCATIONS

 

Attached to and made a part of that certain Amended and Restated Loan and
Security Agreement of even date herewith by and among BROADWIND ENERGY, INC., a
Delaware corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an Illinois
corporation (“Brad Foote”), BROADWIND TOWERS, INC., a Wisconsin corporation
(“Towers”), BROADWIND SERVICES, LLC, a Delaware limited liability company
(“Services”), and RED WOLF COMPANY, LLC, a North Carolina limited liability
company (“Red Wolf”, and collectively with Parent, Brad Foote, Towers, and
Services, “Borrowers,” and each, a “Borrower), and CIBC BANK USA, formerly known
as The PrivateBank and Trust Company, as Administrative Agent (“Administrative
Agent”) for all lenders (“Lenders”) from time to time a party to the Agreement.

 

A.



Each Borrower’s business locations (please indicate by an asterisk (*) which
location is the principal place of business and at which locations originals and
all copies of each Borrower’s books, records and accounts are kept).

 

Owned Locations:



 

 

Borrower

Property Address

Towers

1126 N. Arnold Blvd., Abilene, TX 79603

Brad Foote (via 5100 Neville Road, LLC)

5100 Neville Road, Pittsburgh, PA 15225

 

Leased Locations:

 

 

 

Borrower

Property Address

Parent (subleased from Brad Foote)

3240 S. Central Ave., Cicero, IL 60804*

Brad Foote

3250 S. Central Ave., Cicero, IL 60804*

Towers

101 S. 16th St., Manitowoc, WI 54221

Towers

300 S. 16th St., Manitowoc, WI 54221

Towers

500 S. 16th St., Manitowoc, WI 54221

Towers

CTH Q, Manitowoc County, WI

Towers

Big Blue Storage, Manitowoc, WI

Towers

Upper Yard Storage, Manitowoc, WI

Towers

Weld School, Manitowoc, WI

Red Wolf

1824 and 1826 Boone Trail Road, Sanford, NC 27330*

 

B.Other locations of Collateral (including, without limitation, warehouse
locations, processing locations, consignment locations) and all post office
boxes of each Borrower.  Please indicate the relationship of such location to
each Borrower (i.e. public warehouse, processor, etc.).

 

Towers:  PO Box 1957, Manitowoc, WI 54221.    

C.Bank Accounts of each Borrower (other than those at Lender):

 

 

 

 

 

Bank (with address)

Account Number

Type of Account



--------------------------------------------------------------------------------

 



1.

Wells Fargo Bank

10 S. Wacker Drive

16th Floor

Chicago, IL 60606

3643553245

CD – Collateral for P-Card Program  







--------------------------------------------------------------------------------

 



 

 

SCHEDULE 11.6 – ORGANIZATIONAL INFORMATION

 





--------------------------------------------------------------------------------

 



SCHEDULE 11.7 – LITIGATION

 

None.

 

 





--------------------------------------------------------------------------------

 



SCHEDULE 11.9– AFFILIATE TRANSACTIONS

 

 

Unwritten (accounting entry only) sublease of the real property located at 3240
S. Central Ave., Cicero, IL 60804 by Brad Foote Gear Works, Inc. to Broadwind
Energy, Inc.

 

 





--------------------------------------------------------------------------------

 



SCHEDULE 11.10 – NAMES & TRADE NAMES

 

 

 

 

 

Borrower

Former Name(s) within Past 5 Years

Assumed Name(s)

Parent

N/A

N/A

Brad Foote

N/A

Brad Foote Gearing (IL, PA)

Services

N/A

N/A

Towers

N/A

Broadwind Heavy Industries

Broadwind Heavy Fabrications

Red Wolf

N/A

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



 

SCHEDULE 11.14 – INDEBTEDNESS

 

Development Corporation of Abilene

 

Agreement for Financial Assistance effective August 24, 2016 between Development
Corporation of Abilene, Inc. (“DCOA”) and Broadwind Towers, Inc. and related
Promissory Note of Broadwind Towers, Inc. payable to DCOA in the principal
amount of $605,000 and Corporate Guaranty of Broadwind Energy, Inc. in favor of
DCOA.  

 

 

Material Personal Property Leases:

 

 

 

 

 

 

 

 

Operating leases:

 

Operating lease description

Lessee

Lessor

Inception Date

Maturity Date

Monthly Payment Amount

50243851-8FDU25-61114

 

Towers

Toyota Financial Services

3/30/2016

02/28/20

$394

50243439-Z33/18-ZBS-Z331816M-594

Towers

Toyota Financial Services

4/1/2016

03/31/20

$742

50243439-Z33/18-ZBS-Z331816M-600

Towers

Toyota Financial Services

4/1/2016

03/31/20

$742

50243439-Z33/18-ZBS-Z331816M-609

Towers

Toyota Financial Services

4/1/2016

03/31/20

$742

50244346-8FDU25-61113

Towers

Toyota Financial Services

4/4/2016

04/03/20

 

$394

50244346-8FDU25-61112

Towers

Toyota Financial Services

4/4/2016

04/03/20

$394

50246257-8FBE20U-11008

Towers

Toyota Financial Services

4/22/2016

04/21/19

$707

50280149-8FGU25-78783

Towers

Toyota Financial Services

4/27/2017

04/26/20

$460

50280149-8FGU25-78812

Towers

Toyota Financial Services

4/27/2017

04/26/20

$438

50280149-8FGU25-78810

Towers

Toyota Financial Services

4/27/2017

04/26/20

$438

50285027-8FGC45U-12614

Towers

Toyota Financial Services

5/31/2017

05/30/20

$849

50330246-8FGU25-91415

Towers

Toyota Financial Services

10/25/2018

10/24/21

$512

Copiers

Corporate

Konica Minolta

12/19/17

01/31/21

$4,842

Forklift TMX 25

RW

Tri-Lift NC, Inc

12/01/18

03/01/24

$487

forklift TMX 15s #1

RW

Tri-Lift NC, Inc

12/01/18

03/01/24

$455

forklift TMX 15s #2

RW

Tri-Lift NC, Inc

12/01/18

03/01/24

$455

2 Forklifts

Gearing

De Lage Landen Financial Solutions

06/11/18

08/11/23

$936

6 Forklifts

Gearing

Wells Fargo

12/01/17

12/01/22

$1,912

DMC 60 FD duoBLOCK

Gearing

DMG Mori

09/13/18

03/13/19

$10,639

Total

 

$26,538

 

 

 

 

 





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

Capital leases:

 

 

Asset description

Lessee

Inception Date

Maturity

Date

Interest

Rate

Monthly Payment

Amount

BOOM 37-44' TELESCOPIC

Towers

04/01/16

03/01/20

3.58%

$1,641

BOOM 40-50' ARTICULATING

Towers

04/01/16

03/01/20

3.58%

$1,653

BOOM 60-64' TELESCOPIC

Towers

04/01/16

03/01/20

3.58%

$2,089

FORKLIFT VARIABLE REACH 5000# 16-20'

Towers

04/01/16

03/01/20

3.58%

$1,278

FORKLIFT VARIABLE REACH 8000# 40-49'

Towers

04/01/16

03/01/20

3.58%

$2,059

FORKLIFT VARIABLE REACH 9000# 30-45'

Towers

04/01/16

03/01/20

3.58%

$2,700

FORKLIFT VARIABLE REACH 9000# 30-45'

Towers

04/01/16

03/01/20

3.58%

$2,700

SCISSOR LIFT 19' ELECTRIC

Towers

04/01/16

03/01/20

3.58%

   $251

Reach Stackers SN ZA95RS10602A26016

Towers

12/02/16

12/10/19

4.98%

$14,505

Reach Stackers SN ZA95RS10602A26017

Towers

12/02/16

12/10/19

4.98%

$14,505

Manitowoc Paint Kitchen

Towers

05/01/17

04/01/20

5.05%

      $17,157

Refurbished Gantry Cranes

Towers

09/01/18

08/31/21

12.03%

$19,336

Plotter

Gearing

09/30/16

09/30/19

15.43%

$218

Puma Equipment

Gearing

06/02/17

04/22/20

4.77%

$8,058

 

 

 

 





--------------------------------------------------------------------------------

 



SCHEDULE 11.16 – PARENT AND SUBSIDIARIES

 

 

 

 

 

Borrower

Parent Corporation

Subsidiaries

Broadwind Energy, Inc.

N/A – publicly traded (NASDAQ: BWEN)

Brad Foote Gear Works, Inc.

Broadwind Towers, Inc.

Broadwind Services, LLC

Red Wolf Company, LLC

Brad Foote Gear Works, Inc.

Broadwind Energy, Inc.

1309 South Cicero Avenue, LLC

5100 Neville Road, LLC

Broadwind Towers, Inc.

Broadwind Energy, Inc.

None

Broadwind Services, LLC

Broadwind Energy, Inc.

None

Red Wolf Company, LLC

Broadwind Energy, Inc.

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



 

SCHEDULE 17(a) – CLOSING DOCUMENT CHECKLIST



--------------------------------------------------------------------------------